CONTRATO DE CONCESSÃO PARA PESQUISA E
PRODUÇÃO

ENTRE

O GOVERNO DA REPÚBLICA DE MOÇAMBIQUE

SASOL PETROLEUM MOZAMBIQUE EXPLORATION
LIMITADA

EMPRESA NACIONAL DE HIDROCARBONETOS.
EMPRESA PÚBLICA

PARA

ÁREA “A” ONSHORE
REPÚBLICA DE MOÇAMBIQUE
innnaaiaa o

REPÚBLICA DE MOÇAMBIQUE
MINISTÉRIO DAS FINANÇAS
CARTÓRIO NOTARIAL PRIVATIVO

TERMO DE AUTENTICAÇÃO

-----No dia três de Março de dois mil e onze, nesta cidade de Maputo e
no Cartório Notarial Privativo do Ministério das Finanças, perante mim,
ISAÍAS SIMIÃO SITÓI, Licenciado em Direito e Notário do referido Cartório,
compareceram como outorgantes: —............ nn

= O GOVERNO DA REPUBLICA DE MOÇAMBIQUE, representado por Sua
Excelência a Ministra dos Recursos Minerais, Senhora ESPERANÇA
LAURINDA FRANCISCO NHIUANE BIAS;

—— A SASOL PETROLEIUM MOZAMBIQUE EXPLORATION, LIMITADA, uma
sociedade constituída e regida pela lei moçambicana, representado
pelo senhor ENGELBERT ABRAHAM HAAM, na sua qualidade de Director
Geral; ==——————— nn

—— A EMPRESA NACIONAL DE HIDROCARBONETOS, E.P., uma sociedade
constituída e regida pela lei moçambicana, representada pelo Senhor
NELSON ARNALDO OCUANE, na sua qualidade de Presidente do Conselho
de Administração. -——.......... nn

Verifiquei a identidade e qualidade dos representantes dos
Outorgantes por meu conhecimento pessoal e em face de documentos
arquivados neste Cartório. --

=| Para fins de autenticação apresentaram-me o CONTRATO DE
CONCESSÃO PARA PESQUISA E PRODUÇÃO, que antecede, celebrado
entre o GOVERNO DA REPÚBLICA DE MOÇAMBIQUE, SASOL PETROLEIUM
MOZAMBIQUE EXPLORATION, LIMITADA e a EMPRESA NACIONAL DE
HIDROCARBONETOS, E.P., o qual disseram terem lido e assinado, e que o
mesmo exprime a vontade dos seus representados. ----————.................... —
à

ie

-—-O contrato contem noventa e nove folhas sequencialmente
enumeradas e rubricadas pelos representantes das partes e os
respectivos anexos.---—-——.............. neem
——lj e expliquei o conteúdo do presente Termo em voz alta aos
outorgantes, o qual vai por mim assinado. —........ a

ro

Artigo

voa AwnNa

Índice

Assunto

Partes

Preâmbulo

Documentos Contratuais
Definições

Direitos Contratuais e sua Duração

Obrigações de Trabalho Durante o Período de Pesquisa

Condução das Operações Petrolíferas
Descoberta Comercial e Desenvolvimento
Abandono de Áreas

Registos e Relatórios

Recuperação de Custos e Direito à Produção
Determinação do Valor do Petróleo

Termos Fiscais e Outros Encargos

Bónus de Produção

Regras sobre o Levantamento

Conservação do Petróleo e Prevenção de Perdas
Desmobilização

Seguros

Gás Natural

Emprego e Formação

Indemnizações e Responsabilidade
Titularidade

Direitos de Inspecção

Contabilidade e Auditorias

Confidencialidade

Cessão

Força Maior

Regime Cambial

Natureza e Âmbito dos Direitos da Concessionária
Protecção do Ambiente

Renúncia e Resolução

Consulta, Arbitragem e Perito Independente
Lei Aplicável

Página

0a

102
—o— o — o — o — o — — o — o — o — o — o — — o — o — o = o = mu

32 Língua 104
33 Acordo de Operações Conjuntas 105
34 Acordos Futuros 106
35 Notificações 107
Anexos

Anexo “A” | Descrição da Área do Contrato

Anexo “B" | Mapa da Área do Contrato

Anexo “C” Procedimentos Contabilísticos e Financeiros

Anexo “D” | Modelo de Garantia Bancária

Anexo "E" Modelo de Garantia de Empresa Mãe

Anexo “F” Acordo de Operações Conjuntas
Partes

Este Contrato de Concessão para Pesquisa e Produção (“Contrato”) é celebrado em 21
de Setembro de 2010 de acordo com a legislação aplicável entre:

a)

O GOVERNO DA REPÚBLICA DE MOÇAMBIQUE, doravante designado por “o
Governo”, aqui representado pela Ministra dos Recursos Minerais; e

SASOL PETROLEUM MOZAMBIQUE EXPLORATION LIMITADA, sociedade
constituída nos termos das leis de Moçambique. com representação devidamente
registada em Moçambique, doravante designada por "SASOL", aqui representada

pelo representante designado; e

EMPRESA NACIONAL DE HIDROCARBONETOS. E.P., empresa pública
constituída de acordo com as leis da República de Moçambique, aqui representada
pelo seu Presidente do Conselho de Administração e doravante designada por
“ENH”.

A SASOL e a ENH serão doravante designadas por "a Concessionária". A
Concessionária e o Governo serão doravante conjuntamente designados por “as
Partes” e individualmente por “Parte”.
Preâmbulo

CONSIDERANDO QUE a lei dos petróleos aplicável estabelece que todos os recursos
petrolíferos no solo e no subsolo terrestre, no leito das águas interiores e do mar
territorial, na zona económica exclusiva e na plataforma territorial, são propriedade da

República de Moçambique;

CONSIDERANDO QUE, nos termos da lei dos petróleos aplicável, o Governo tem
competência para assegurar a implementação da política de Operações Petrolíferas e
que, para efeitos deste Contrato, designou o Ministério dos Recursos Minerais,
doravante designado por “MIREM”, para exercer, conforme aqui seguidamente se
especifica, determinadas funções em representação do Governo;

CONSIDERANDO QUE o Governo deseja atribuir à SASOL e à ENH o direito de
realizarem actividades de Pesquisa, Desenvolvimento e Produção de Petróleo em certas

áreas sujeitas à jurisdição da República de Moçambique;

CONSIDERANDO QUE a Concessionária está disposta, sob determinados termos e
condições estipulados, a realizar actividades de Pesquisa, Desenvolvimento e Produção
de Petróleo na Área do Contrato, e possui para esse efeito adequados recursos

financeiros e competência técnica;
CONSIDERANDO QUE a lei dos petróleos aplicável estabelece que as actividades de
Pesquisa, Desenvolvimento e Produção de Petróleo devem ser exercidas ao abrigo de

uma concessão;

ASSIM, NESTES TERMOS, é concluído o seguinte:

2 4,00
Artigo 1
Documentos Contratuais

O Contrato é constituído por este corpo principal e pelos seguintes Anexos, os quais dele

fazem parte integrante:

Anexo “A”
Anexo “B”
Anexo “C”
Anexo “D”
Anexo "E"
Anexo “F”

Descrição da Área do Contrato

Mapa da Área do Contrato

Procedimentos Contabilísticos e Financeiros
Modelo de Garantia Bancária

Modelo de Garantia de Empresa Mãe
Acordo de Operações Conjuntas

Condicionado à conclusão do Contrato, a Concessionária apresentará um acordo de

operações conjuntas assinado conforme estipulado no Anexo F, cuja aprovação do

Governo constitui uma condição nos termos deste Contrato.

Em caso de conflito entre o disposto no corpo principal do Contrato e o disposto nos

seus Anexos, prevalecerão as disposições constantes do corpo principal do Contrato.

(€ 8
or
p=

nm

Artigo 2
Definições

Salvo se o contexto indicar o contrário, as definições previstas na lei dos petróleos em
vigor, em Moçambique, actualmente Lei nº 3/2001 de 21 de Fevereiro e o Decreto nº
24/2004 de 20 de Agosto aplicam-se a este Contrato. Os termos e expressões utilizados
neste Contrato, incluindo os respectivos Anexos, terão os seguintes significados:

“Área do Contrato” (EPC Area) significa área “A” em terra “onshore” localizada
na Bacia de Moçambique conforme descrita no Anexo A e representada no Anexo
B. As disposições da lei de petróleos aplicável na data da assinatura do Contrato
regulando Operações Petroliferas usa o termo “Área do Contrato” que será
aplicado mutatis mutandis, salvo se de outra forma estipulado.

"Área de Descoberta” (Discovery Area) significa uma área que se estende
lateralmente de forma a abranger, na medida em que os limites da Área do
Contrato o permitam, qualquer Bloco que contenha a formação geológica
(demarcada de acordo com os respectivos dados sísmicos), ou qualquer parte da
mesma, em que a Descoberta esteja localizada. Na ausência de dados sísmicos
adequados, e até que esses dados se encontrem disponíveis, a Área de
Descoberta será interpretada como significando o Bloco em que está localizado o
poço da Descoberta e os Blocos imediatamente circundantes desse Bloco.

“Cabeça do Poço” (Wellhead) significa a flange de entrada da primeira válvula
após o tubo central de escoamento de produção da cabeça do poço.

"Data Efectiva" (Effective Date) significa o primeiro dia do mês seguinte à data em
que o presente Contrato tiver sido assinado pelo Governo e pela Concessionária,
e em que o visto do Tribunal Administrativo tiver sido obtido.

“Despesa Imputável” (Attributable Expenditure) significa uma despesa incorrida
pela Concessionária em Operações de Pesquisa, mas excluindo qualquer
despesa incorrida pela Concessionária na realização de qualquer Programa de
Avaliação ou na perfuração de qualquer Poço de Avaliação.

Cá
p=

v

“Empresa Afiliada” (Affiliated Company) significa, relativamente a qualquer
Pessoa que constitui a Concessionária, toda a empresa-mãe que, directa ou
indirectamente, controle essa Pessoa, ou qualquer empresa que seja
directamente controlada por essa Pessoa, ou qualquer empresa que, directa ou
indirectamente, seja controlada por essa empresa-mãe.

Para efeitos da definição anterior considera-se que:

a) uma empresa é directamente controlada por outra empresa ou empresas
quando estas detenham acções ou outras participações no capital social
daquela que representem, no seu conjunto, mais de 50% (cinquenta por
cento) dos direitos de voto nas assembleias gerais; e

b) uma determinada empresa é indirectamente controlada por uma empresa ou
empresas (“empresa ou empresas-mãe”) quando seja possível identificar
uma série de empresas, partindo da empresa ou empresas-mãe e
terminando com essa empresa determinada, relacionadas de tal forma que
cada uma das empresas da série, à excepção da empresa ou empresas-
mãe, é directamente controlada por uma ou mais das empresas que a

precedem na série.

"Fundo de Desmobilização" (Decommissioning Fund) significa o fundo criado para

cobrir os custos das operações de desmobilização.

“Imposto sobre a Produção do Petróleo” (Petroleum Production Tax) significa o
Imposto sobre a Produção do Petróleo conforme definido na legislação aplicável.

"Interesse Participativo" (Participating Interest) significa a participação expressa
em termos percentuais, conforme melhor descrito no artigo 3.2, de cada Pessoa
que constitui a Concessionária nos direitos, privilégios, deveres e obrigações
emergentes deste Contrato.

“Interesse Participativo do Estado” (State Participating Interest) Significa a porção
do Interesse Participativo pertencente a uma entidade que detêm tal porção em

nome do Governo.

ou entidade nomeada para, em representação do Governo, administrar e regular, ,

das

“MIREM” significa o Ministério dos Recursos Minerais ou qualquer outra eae

5
[o

as Operações Petrolíferas ao abrigo deste Contrato, cuja identidade tenha sido

notificada por escrito à Concessionária.

“Operações de Pesquisa” (Exploration Operations) significa as operações
realizadas no âmbito do presente Contrato para a Pesquisa de Petróleo na Área
do Contrato ou relacionadas com essa Pesquisa, incluindo as operações
conduzidas para levar a cabo um Programa de Avaliação ou para perfurar um
Poço de Avaliação.

“Operações Petroliferas Exclusivas” (Exclusive Petroleum Operations) significa as
Operações Petrolíferas desenvolvidas de acordo com a lei aplicável e este
Contrato que sejam conduzidas por conta, em benefício e sob responsabilidade
de apenas parte das Pessoas que constituem a Concessionária nos termos deste

Contrato.

“Período de Apreciação” (Evaluation Period) significa o período, na sequência da
notificação da Concessionária de que realizou uma Descoberta, durante o qual a
Concessionária terá que informar o MIREM sobre se essa Descoberta é de

potencial interesse comercial.

“Período de Avaliação Comercial” (Commercial Assessment Period” aplica-se a
uma Área de Descoberta e significa o período iniciado no momento em que o
relatório de avaliação referente ao Programa de Avaliação relativo à Descoberta
de Gás Natural Não-Associado tenha sido apresentado pela Concessionária.

“Período de Pesquisa” (Exploration Period) significa qualquer período de
Pesquisa relevante previsto neste Contrato.

“Pessoa” (Person) significa qualquer pessoa singular ou sociedade, associação,
“partnership”, “joint venture” ou entidade que seja considerada uma pessoa
jurídica distinta nos termos da lei moçambicana ou da lei do pais de acordo com a
qual se rege essa sociedade, associação, “partnership”, “joint venture” ou
entidade.

“Pessoal Expatriado” (Expatriate Personnel) significa qualquer trabalhador de
qualquer Pessoa que constitui a Concessionária, de uma Empresa Afiliada de
qualquer dessas Pessoas ou de qualquer Subcontratado, que não seja cidadão

| VÁ

Da

a

SS
ra

da República de Moçambique e cujo contrato de trabalho preveja o pagamento ou
o reembolso do custo das suas viagens para e a partir da República de

Moçambique.

“Petróleo de Custo” (Cost Petroleum) significa a parcela de Petróleo Produzido à
disposição da Concessionária para recuperação dos custos e despesas incorridos
com a realização das Operações Petrolíferas, conforme estabelecido no Contrato.

“Petróleo-Lucro” (Profit Petroleum) significa a parcela de Petróleo Disponível, que
exceda o Petróleo de Custo, que é atribuída às Partes nos termos do Contrato.

“Petróleo Produzido” (Petroleum Produced) significa o Petróleo que tenha sido
extraído de um jazigo, inicialmente separado e processado em Petróleo Bruto,
condensado ou Gás Natural e entregue no Ponto de Entrega em adequado
estado para subsequente transporte a granel ou através de oleoduto / gasoduto.
A mesma definição será aplicável a “Petróleo Bruto Produzido”, “Condensado
Produzido” e “Gás Natural Produzido”, consoante o caso.

“Poço de Pesquisa” (Exploration Well) significa qualquer poço cujo fim, à data de
início da perfuração, seja a pesquisa de uma acumulação de Petróleo,
acumulação essa até então por provar através de perfuração.

“Ponto de Entrega” (Delivery Point) significa, no caso do Gás Natural, a flange de
entrada do gasoduto de transporte e, no caso do Petróleo Bruto, a flange de
entrada do navio-tanque de levantamento ou, em ambos os casos, um qualquer
outro local que venha a ser acordado pelo MIREM e a Concessionária.

“Produção Comercial” (Commercial Production) significa a produção de Petróleo e
a entrega do mesmo no Ponto de Entrega, ao abrigo de um programa de
produção e venda, conforme estabelecido num Plano de Desenvolvimento e suas
eventuais alterações.

“Subcontratado” (Subcontractor) significa qualquer Pessoa cujos serviços sejam
contratados pela Concessionária para executar uma qualquer parte das
Operações Petrolíferas.

| c
sa
ro

= pe

31

Artigo 3
Direitos Contratuais e sua Duração

O presente Contrato:

a) consubstancia uma concessão atribuída nos termos da Lei dos Petróleos
(Lei n.º 3/2001, de 21 de Fevereiro), autorizando o exercício de certas
actividades de Pesquisa, Desenvolvimento e Produção de Petróleo numa
Área aqui definida;

b) confere à Concessionária, sujeito à legislação aplicável e nos termos e
condições estabelecidos no presente Contrato, o direito exclusivo de
realizar Operações Petroliferas com vista à produção de Petróleo a partir de
recursos originários de um ou mais Depósitos de Petróleo no subsolo dentro
dos limites da Área do Contrato;

c) confere, sujeito à legislação aplicável, o direito não exclusivo de construir e
operar um Sistema de Oleoduto ou Gasoduto para efeitos de transporte do
Petróleo Produzido a partir de Depósitos de Petróleo nos termos do
Contrato, salvo se houver disponibilidade de acesso a um Sistema de
Oleoduto ou Gasoduto já existente em termos e condições comerciais

razoáveis.

32 a) Antes da verificação da respectiva Data Efectiva, este Contrato terá que ser

3.3

aprovado pelo Conselho de Ministros, os acordos a ele pertencentes terão
que ser assinados pela Concessionária, e terá de ser obtido o visto do
Tribunal Administrativo.

b) Na Data Efectiva, os Interesses Participativos da SASOL e da ENH são,
respectivamente, de 90% (noventa por cento) e 10% (dez por cento).

Os direitos e obrigações da Concessionária terão início na Data Efectiva e

subsistirão:

a) durante o Período de Pesquisa; e Ao

»

Pá
3.4

3.5

3.6

b) sem prejuízo dos termos e condições aqui em seguida previstos, durante o
Período de Desenvolvimento e Produção;

contudo, as obrigações da Concessionária que se tenham constituído ao abrigo
do presente Contrato antes do termo de qualquer Período de Pesquisa relevante
ou de um Período de Desenvolvimento e Produção aplicável, não obstante o
presente Contrato ter cessado de acordo com a lei aplicável ou com os
respectivos termos e condições, continuarão a vincular a Concessionária pelo
período previsto na lei aplicável e, para efeitos de qualquer reclamação a este
respeito, o disposto no artigo 30 permanecerá aplicável.

O Período de Pesquisa inicial começará na Data Efectiva. A menos que este
Contrato cesse mais cedo de acordo com os seus termos, prosseguirá por um
período de 36 (trinta e seis) meses.

Caso a Concessionária deseje prorrogar o Período de Pesquisa, deverá fazê-lo
por meio de notificação dirigida ao MIREM para esse efeito. A referida notificação
tem de ser apresentada pelo menos 30 (trinta) dias antes da data de caducidade
do Período de Pesquisa inicial ou da data em que qualquer Período de Pesquisa
subsequente vier de outra forma a caducar. Desde que a Concessionária tenha
cumprido ou se considere que tenha cumprido as suas obrigações nos termos do
Período de Pesquisa inicial, a Concessionária terá direito:

a) no final do primeiro Período de Pesquisa, a um segundo Período de Pesquisa
de 24 (vinte e quatro) meses;

b) no final do segundo Período de Pesquisa, a um terceiro Período de Pesquisa
de 36 (trinta e seis) meses; e

c) aos direitos previstos no artigo 3.6; e

d) aos períodos adicionais que venham a ser necessários para efeitos da
aplicação do artigo 25.4 relativo a força maior.

À prorrogação será concedida nas seguintes situações:

LC,
a)

3.7

3.8

Quando a Concessionária, nos termos do artigo 6, tenha notificado o MIREM
da realização de uma Descoberta, o Período de Pesquisa não se extinguirá,
relativamente à Área de Descoberta a que a Descoberta se refere, antes do
final do Período de Apreciação.

b) Quando a Concessionária, antes do termo do Período de Apreciação, tenha
notificado o MIREM, nos termos do artigo 6, de que uma Descoberta é de
potencial interesse comercial, o Período de Pesquisa não se extinguirá,
relativamente à Área de Descoberta a que a Descoberta se refere, antes da
aprovação do Plano de Desenvolvimento.

c) Quando, nos termos do artigo 17.3, se tenha iniciado um Período de
Avaliação Comercial referente a uma Descoberta de Gás Natural, o Período
de Pesquisa não se extinguirá, relativamente à Área de Descoberta a que
aquela Descoberta se refere, enquanto perdurar o referido Período de
Avaliação Comercial.

d) Nos casos em que o programa de trabalhos da Concessionária tenha sido
atrasado, por razões fora do seu controlo razoável, devido a incapacidade de
assegurar equipamento adequado necessário para a condução de
Operações Petrolíferas (incluindo mas não se limitando a, barcos de
perfuração, barcaças de perfuração e barcos de sísmica), a Concessionária
deve informar o MIREM e, nos casos em que seja necessário para a
Concessionária completar os trabalhos de Pesquisa obrigatórios submeter
um pedido de extensão devidamente fundamentado do período de extensão
necessário para completar os referidos trabalhos de pesquisa. A entidade
competente deverá sem atrasos infundados considerar e responder a tal
pedido se, e em caso de recusa, apresentar os fundamentos de tal recusa de
extensão.

Quando, antes do termo do último Período de Pesquisa, a Concessionária não
tenha notificado ao MIREM uma Declaração de Comercialidade, os seus direitos
e obrigações na Área do Contrato ou ao abrigo deste Contrato cessarão no final
desse período, salvo conforme estiver expressamente estipulado neste Contrato.

Quando, durante o Período de Pesquisa relevante, a Concessionária tenha VAO)

notificado ao MIREM uma Declaração de Comercialidade, os seus direitos e
ai
10
o

p-

— — o — oO pm

3.9

obrigações ao abrigo deste Contrato subsistirão, relativamente à Área de
Desenvolvimento e Produção a que a referida notificação respeitar, para além do
termo do Período de Pesquisa e enquanto durar o Período de Desenvolvimento e
Produção para essa Área de Desenvolvimento e Produção.

Um “Período de Desenvolvimento e Produção” terá início, relativamente a cada
Área de Desenvolvimento e Produção, na data em que seja aprovado o Plano de
Desenvolvimento para essa Área de Desenvolvimento e Produção nos termos da
lei aplicável, e a Concessionária tenha sido notificada para esse efeito, período
esse que, a menos que o presente Contrato cesse antes de acordo com os seus
termos ou da lei aplicável, no que respeita à Área de Desenvolvimento e
Produção a que essa notificação se refere, subsistirá por um Período de
Desenvolvimento e Produção de 30 (trinta) anos, e pelos períodos adicionais que
venham a ser necessários para efeitos da aplicação do artigo 25.4.
41

4.2

4.3

Artigo 4
Obrigações de Trabalho durante o Período de Pesquisa

A Concessionária, no cumprimento das suas obrigações de realização das
Operações de Pesquisa, deverá executar o trabalho estipulado neste Contrato,
salvo se de outra forma estabelecido, ou pagar ao Governo quantias não
inferiores às fixadas neste artigo. Quando a Concessionária for constituída por
mais do que uma Pessoa, as obrigações de trabalho de Pesquisa previstas neste
artigo serão executadas colectivamente pela Concessionária.

Durante o primeiro Período de Pesquisa de 36 (trinta e seis) meses, a

Concessionária conduzirá o seguinte programa de trabalhos de Pesquisa:
a) Adquirir dados aerogravimetricos na Área do Contrato;
b) Adquirir 1000 Km (mil quilometros) de dados sísmicos bidimensionais (2D) ;

Na eventualidade de incumprimento de qualquer parte das obrigações de
trabalho de Pesquisa definidas neste Artigo 4.2, e salvo no caso das excepções
previstas neste Artigo e da maneira descrita neste artigo, o montante máximo de
qualquer garantia a ser providenciada ou o montante máximo a ser pago pela
Concessionária ao Governo (doravante designado por “Despesas Mínimas”) para
este período será de USD 10.300.000 (dez milhões e trezentos mil dólares dos
Estados Unidos da América).

Durante o subsequente segundo Período de Pesquisa de 24 (vinte e quatro)
meses, a Concessionária conduzirá o seguinte programa de trabalhos de

pesquisa:

a) Perfurar 1 (um) Poço cuja profundidade se estenda até a formação
Grudja 10 (G10) ou a mil trezentos e cinquenta metros de profundidade (1
350 m) ou o que for de menor profundidade.

Na eventualidade de incumprimento de qualquer parte da obrigação de trabalho
de Pesquisa definida neste Artigo 4.3 e nos termos aqui descritos, e salvo no

caso das excepções previstas neste Artigo, o montante máximo de qualquer á

garantia a ser providenciada ou o montante máximo a ser pago OC
q

12
o

44

45

46

Concessionária para o Governo, como Despesas Mínimas, para este período de
extensão será de USD 5.000.000 (cinco milhões de dólares dos Estados Unidos
da América).

Durante o subsequente terceiro Período de Pesquisa de 36 (trinta e seis) meses,
a Concessionária conduzirá o seguinte programa de trabalhos de pesquisa

a) Adquirir 1000 Km (mil quilómetros) de dados sísmicos bidimensionais (2D).

Na eventualidade de incumprimento de qualquer parte da obrigação de trabalho
de Pesquisa definida neste Artigo 4.4 e nos termos aqui descritos, e salvo no
caso das excepções previstas neste Artigo, o montante máximo de qualquer
garantia a ser providenciada ou o montante máximo a ser pago pela
Concessionária para o Governo, como Despesas Mínimas, para este período de
extensão será de USD 10.000.000 (dez milhões de Dólares dos Estados Unidos

da América).

Se o poço que faça parte do programa de trabalhos de Pesquisa previsto no
artigo 4.3 for abandonado por qualquer motivo para além dos especificados no
artigo 4.6 infra antes de se atingirem os objectivos definidos para esse poço, a
Concessionária perfurará um poço substituto. Nesse caso, o Período de Pesquisa
em causa será prorrogado por um período de tempo razoável, com o qual o
MIREM concorde, para permitir a perfuração e avaliação do poço substituto.

Salvo se de outro modo for aprovado pelo MIREM, qualquer poço que faça parte
do programa de trabalhos de Pesquisa previsto nos artigos 4.3 será perfurado até
à profundidade definida nesse artigo, a menos que, antes de atingir tal
profundidade:

a) a continuação da perfuração represente um perigo óbvio, na opinião razoável
da Concessionária, devido, designadamente mas sem a isso se limitar, à

existência de pressão anormal ou perdas excessivas de lama de perfuração;

b) sejam encontradas formações impenetráveis:

»

Pai
4.7

48

4.9

c) sejam encontradas formações contendo Petróleo que necessitem de
protecção, impedindo por isso que as profundidades programadas sejam

alcançadas; ou
d) o MIREM acorde em pôr termo às operações de perfuração.

Em circunstâncias em que à Concessionária é permitido perfurar qualquer poço
nos termos do artigo 4.6 a uma profundidade inferior a indicada no artigo 4.3,
considerar-se-á que a Concessionária cumpriu todas as suas obrigações no que

respeita ao poço em causa.

Durante a perfuração de Poços de Pesquisa nos termos do presente Contrato, a
Concessionária, nos termos da legislação aplicável, manterá o MIREM informado
do progresso de cada poço, e deverá:

a) tão cedo quanto razoavelmente possível, dar a conhecer ao MIREM as suas

propostas para testes;

b) testar horizontes potencialmente produtivos em termos comerciais na
opinião da Concessionária após consulta ao MIREM, dentro da Área do
Contrato indicados através de diagrafias de cabos de aço (“wireline
logging”) ou por outros meios de avaliação de formações; e

c) | proceder prontamente a uma avaliação técnica dos resultados dos referidos
testes e de todos os outros dados de subsolo relevantes, e apresentá-la ao
MIREM assim que estiver concluída.

As obrigações de Despesas Mínimas estabelecidas nos artigos 4.2, 4.3 e 4.4 não
serão satisfeitas, em relação a qualquer período, a não ser que o total de
Despesas Imputáveis para esse período seja igual ou exceda o montante das
Despesas Mínimas para o mesmo período; contanto que, se no final de qualquer
Período de Pesquisa o programa de trabalhos para esse período tiver sido
concluído de forma que razoavelmente satisfaça o MIREM, as despesas
incorridas pela Concessionária durante esse período serão consideradas como
tendo igualado ou excedido as Despesas Mínimas para esse período
especificadas nos Artigos 4.2, 43e 4.4.

—” = == p=

4.10 a) Garantia das Despesas Mínimas

Sem prejuízo da responsabilidade solidária das Pessoas que constituem a
Concessionária, cada Pessoa que constitui a Concessionária deverá, no prazo
máximo de 30 (trinta) dias após a Data Efectiva e, no caso de prorrogação do
presente Contrato nos termos do artigo 3.5, no primeiro dia de cada período de
prorrogação, prestar uma garantia bancária incondicional e irrevogável de forma
substancialmente idêntica ao modelo constante do Anexo “D”, relativa à sua
porção do Interesse Participativo bem como da porção correspondente ao
Financiamento das Despesas Mínimas para o primeiro Período de Pesquisa ou,
conforme o caso, as obrigações de Despesas Mínimas para o segundo ou
terceiro Período de Pesquisa, conforme possam ter sido reduzidas nos termos do
artigo 4.11. Para efeitos desta alínea a) do artigo 4.10, quando uma
Concessionária se obrigou a financiar pagamentos relativos a Despesas Mínimas
que, de outra forma, seriam devidos por outra Pessoa que constitui a
Concessionária, considerar-se-á que a parte das Despesas Mínimas da Pessoa
que constitui a Concessionária que assim se obrigou inclui a parte de Despesas
Mínimas pela qual a outra Pessoa que constitui a Concessionária seria
responsável se tal obrigação não tivesse sido assumida.

4.10 b) Garantia da Empresa-Mãe

Sem prejuízo da responsabilidade solidária das Pessoas que constituem a
Concessionária, a Concessionaria deverá, no prazo máximo de 30 (trinta) dias
após a aprovação do primeiro Plano de Desenvolvimento, fornecer uma garantia
incondicional e irrevogável da empresa-mãe prestada por uma entidade aceitável
para o MIREM, com conteúdo substancialmente idêntico ao modelo constante do
Anexo “E”, relativa a todas as suas obrigações nos termos deste Contrato que
estejam fora do âmbito da garantia das Despesas Mínimas.

4.11. O montante de qualquer garantia bancária prestada nos termos do artigo 4.10 a)
será reduzido pela Concessionária no final de cada trimestre civil no cumprimento
das suas obrigações nos termos dos artigos 4.2, 4.3 e 4.4 conforme descrito a

seguir: Q

(i) Durante o primeiro Período de Pesquisa: Ao
e o = = ms m

o am

4.12

4.13

* Trezentos mil dólares norte-americanos (US$ 300.000) no
cumprimento do disposto no artigo 4.2 (a);

* Dez milhões de dólares norte-americanos (US$ 10.000.000) no
cumprimento do disposto no artigo 4.2 (b);

(ii) Durante o segundo Período de Pesquisa:

* Cinco milhões de dólares norte-americanos (US$ 5.000.000) no
cumprimento do disposto no artigo 4.3 (a);

(iii) Durante o terceiro Período de Pesquisa:

* Dez milhões de dólares norte-americanos (US$ 10.000.000) no
cumprimento do disposto no artigo 4.4 (a);

Se, no termo do primeiro Período de Pesquisa ou de qualquer Período de
Pesquisa subsequente, as Despesas Imputáveis incorridas pela Concessionária
nesse período não igualarem ou excederem, nos termos dos artigos 4.2, 4.3 e
4.4,, ou se considerarem como tendo igualado ou excedido as Despesas Mínimas
para o mesmo período, o MIREM notificará a Concessionária e, a não ser que o
montante total do remanescente não despendido seja pago pela Concessionária
no prazo de 30 (trinta) dias após tal notificação, terá o direito de accionar a
referida garantia para pagamento, ao abrigo da mesma, do montante total
remanescente ao MIREM.

No caso de o número de Poços de Pesquisa perfurados pela Concessionária e/ou
e a quantidade de dados sísmicos adquiridos durante qualquer Período de
Pesquisa exceder o número de poços e/ou de dados sísmicos previstos no
programa de trabalhos para esse período, conforme estabelecido nos artigos 4.2,
4.3 e 4.4, o número de Poços de Pesquisa adicionais perfurados e/ou dados
sísmicos adquiridos pela Concessionária durante tal Período de Pesquisa poderá
ser transportado e considerado como trabalho empreendido pela Concessionária
em cumprimento das suas obrigações de perfuração de Poços de Pesquisa e/ou
adquirir dados sísmicos durante o período seguinte; desde que, contudo, se em
virtude do disposto neste artigo, as obrigações de trabalho da Concessionária
para qualquer período, conforme especificado nos artigos 4.2, 4.3 e 4.4, tiverem

16
e — — o O o = qm pm

=

4.14

415

4.16

sido por ela integralmente cumpridas antes desse período começar, a
Concessionária, após consulta com o MIREM, adoptará um programa de
trabalhos para esse período de forma a assegurar a continuidade das Operações
Petrolíferas na Área do Contrato, ou em relação com esta, durante esse período.

Para além do previsto nesses artigos, nada nos artigos 4.12 ou 4.13 será lido ou
interpretado no sentido de extinguir, adiar ou alterar qualquer obrigação da
Concessionária de realizar levantamentos sísmicos ou de perfurar Poços de
Pesquisa nos termos deste Artigo.

Nem os Poços de Avaliação nem os levantamentos sísmicos realizados nos
termos de um Programa de Avaliação elaborado nos termos do artigo 6.2, nem as
despesas incorridas pela Concessionária durante a realização desse Programa
de Avaliação, serão considerados como constituindo cumprimento, integral ou
parcial, das obrigações de Despesas Mínimas estabelecidas nos artigos 4.2, 4.3 e
44.

No prazo de 60 (sessenta) dias a contar da Data Efectiva e, daí em diante,
enquanto decorra um Período de Pesquisa, a Concessionária, com uma
antecedência não inferior a 90 (noventa) dias em relação ao final de cada ano
civil, ou noutros prazos que venham a ser aprovados previamente pelo MIREM,
elaborará com razoável pormenor e apresentará ao MIREM um programa e um
orçamento de trabalhos de Pesquisa para a restante parte do ano civil ou para o
ano civil seguinte, e uma proposta de estrutura organizativa da Concessionária
para a realização de Operações de Pesquisa na Área do Contrato.

Os referidos programa de orçamento e de trabalhos de Pesquisa elaborados pela
Concessionária serão consistentes com as obrigações nos termos deste Contrato
e estabelecerão as Operações de Pesquisa que a Concessionária se propõe
executar durante a restante parte do ano civil ou, no caso de programas e
orçamentos para anos subsequentes, durante o ano civil seguinte. A
Concessionária considerará quaisquer recomendações apresentadas pelo
MIREM relacionadas com o programa e o orçamento e, após efectuar as
alterações aos mesmos que a Concessionária entenda adequadas, apresentará o
programa e o orçamento de trabalhos de pesquisa ao MIREM para fins
informativos.

VA

»
4.18 A Concessionária pode, em qualquer momento, alterar o programa e o orçamento
de trabalhos de Pesquisa apresentados nos termos do artigo 4.16 e 4.17,
contanto que o programa e o orçamento de trabalhos de Pesquisa alterados
sejam:

a) elaborados com razoável pormenor e apresentados ao MIREM, cujas
recomendações relativas aos mesmos deverão ser consideradas pela
Concessionária; e

b) consistentes com as obrigações da Concessionária nos termos deste artigo; e
c) apresentados ao MIREM para fins informativos, após a Concessionária ter

procedido às alterações que tenha considerado apropriadas após ter tido em
consideração quaisquer recomendações formuladas pelo MIREM.
5.1

5.2

Artigo 5
Condução das Operações Petrolíferas

A Concessionária executará as Operações Petrolíferas na Área do Contrato:

a) com diligência e de acordo com as Boas Práticas relativas a Campos

Petrolíferos;

b) sujeito à todas as leis aplicáveis, especificamente à Lei dos Petróleos e o
Regulamento da Lei dos Petróleos;

c) de harmonia com os padrões ambientais e de segurança geralmente aceites
na indústria petrolífera internacional e aplicáveis em cada momento em

circunstâncias similares;

d) relativamente a qualquer Área de Desenvolvimento e Produção, com
observância do Plano de Desenvolvimento para essa Área de
Desenvolvimento e Produção.

Nos casos em que a Concessionária seja constituída por mais do que uma
Pessoa, qualquer obrigação da Concessionária nos termos do presente Contrato
será uma obrigação solidária das Pessoas que constituem a Concessionária,
salvo as seguintes, que constituirão obrigações individuais de cada uma dessas
Pessoas:

a) a obrigação de pagar Imposto Sobre o Rendimento das Pessoas Colectivas
ou qualquer outro imposto liquidado e que incida sobre lucros ou rendimentos

líquidos;

b) a obrigação de observar as determinações relativas a confidencialidade
estabelecidas no artigo 23, salvo em relação à sua aplicação a todos os
actos praticados ou a praticar pelo Operador no exercício das suas funções;

e

c) a obrigação de observar as determinações de natureza cambial Did
estabelecidas ou referidas no artigo 26, salvo em relação à sua aplicação a

as
5.3

5.4

todos os actos praticados ou a praticar pelo Operador no exercício das suas

funções.

Sasol será o Operador. Nenhuma mudança de Operador produzirá efeitos a não

ser que tenha sido aprovada por escrito pelo MIREM.

Durante a vigência do presente Contrato, a Concessionária, ou quando esta for
constituída por mais do que uma Pessoa, o Operador, deverá assegurar que
possui um director geral ou outro representante nomeado, o qual residirá na
República de Moçambique ou em outro país, conforme o que for mutuamente
acordado entre todas as Partes. A Concessionária ou, conforme o caso, o
Operador, nomeará o director geral ou outro representante, devendo notificar o
MIREM da identidade da pessoa nomeada no prazo de 120 (cento e vinte) dias
após a Data Efectiva. Se, por qualquer razão, a pessoa nomeada deixar de ser
director geral, a Concessionária ou, conforme o caso, o Operador, deverá, o mais
cedo que lhe for possível, nomear um substituto aceitável para o MIREM e
notificar o MIREM da identidade do substituto.

4)
61.

6.2

6.3

6.4

Artigo 6

Descoberta Comercial e Desenvolvimento

Quando, no decurso das Operações Petrolíferas, for realizada uma Descoberta
de Petróleo na Área do Contrato, a Concessionária notificará o MIREM, o mais
cedo que lhe for razoavelmente possível, se em sua opinião a referida Descoberta

tem ou não potencial interesse comercial.

No caso de uma Descoberta de potencial interesse comercial, a Concessionária
elaborará prontamente um Programa de Avaliação e, após consulta ao MIREM,
iniciará a implementação desse Programa de Avaliação, devendo submeter um
relatório das actividades de avaliação ao MIREM no prazo de 3 (três) meses a

contar da data da conclusão do referido Programa de Avaliação.

A Concessionária submeterá à consideração e aprovação do Governo um Plano
de Desenvolvimento relativo a uma proposta de Área de Desenvolvimento e
Produção para a Descoberta, por forma a incluir numa única área, na medida em
que os limites da Área do Contrato o permitam, toda a área do Jazigo ou Jazigos
Petrolíferos relativamente ao qual haja sido feita uma Declaração de
Comercialidade. O MIREM deverá considerar sem atrasos infundados o Plano de
Desenvolvimento proposto submetido pela Concessionária. Se o MIREM não for
capaz de completar as consultas com as autoridades relevantes dentro de doze
(12) meses contados a partir da recepção da proposta de Plano de
Desenvolvimento submetido pela Concessionária para aprovação, o MIREM
notificará a Concessionária e deverá, se possível, indicar quando se espera que o

processo de consulta seja concluído.

Se a Produção Comercial de uma Descoberta não tiver começado no prazo de 4
(quatro) anos para Petróleo Bruto e 8 (oito) para Gás Natural não Associado, ou
noutro prazo mais longo especificado num Plano de Desenvolvimento aprovado, a
contar da data em que o Plano de Desenvolvimento seja aprovado, os direitos e
obrigações da Concessionária sobre a Área de Desenvolvimento e Produção a
que a Descoberta se refere extinguir-se-ão, como se a referida área tivesse sido
objecto de renúncia nos termos do artigo 29. O referido prazo poderá ser
prorrogado:

2
mm = o ro nm ro

ee

=. — = pe

a)

b)

e)

nos casos em que a Concessionária tenha iniciado imediatamente a
implementação do Plano de Desenvolvimento após a respectiva aprovação e
tenha continuado a implementar o Plano de Desenvolvimento de forma
diligente, mas no termo do(s) prazo(s) especificados no artigo 6.4 acima, ou
de um prazo mais longo especificado no Plano de Desenvolvimento
aprovado, não tenha ainda iniciado a Produção Comercial; ou

pelo período de tempo em que o início da Produção Comercial tenha sido
retardado por falta de alguma aprovação ou autorização necessária, a obter
do Governo ou de qualquer organismo estatal, depois de iniciada a
implementação do Plano de Desenvolvimento e antes do início da Produção
Comercial, desde que tal início tardio não seja imputável a actos ou omissões
que se enquadrem, segundo critérios de razoabilidade, no controlo da

Concessionária; ou

por qualquer período que seja necessário para efeitos da aplicação do artigo
25.4.

22
PA

7.2

Artigo 7
Abandono de Áreas

Nos casos em que, mediante solicitação da Concessionária nos termos da alínea
a) do artigo 3.5, o Período de Pesquisa for prorrogado no final do Período de

Pesquisa inicial, a Concessionária renunciará aos seus direitos:

a)

b)

e)

No início do segundo Período de Pesquisa de 24 (vinte e quatro) meses,
relativamente a uma parte da Área do Contrato, de forma a que a área retida,
com exclusão da já compreendida numa Área de Desenvolvimento e
Produção ou numa Área de Descoberta, não exceda 80% (oitenta por cento)
da Área do Contrato na Data Efectiva;

no início do terceiro Período de Pesquisa de 36 (trinta e seis) meses,
relativamente a uma parte da Área do Contrato, de forma a que a área retida,
com exclusão da já compreendida numa Área de Desenvolvimento e
Produção ou numa Área de Descoberta, não exceda 60% (sessenta por
cento) da Área do Contrato na Data Efectiva, conforme reduzida nos termos

da alínea a) acima;

no final do terceiro Periodo de Pesquisa relativamente à parte restante da
Área do Contrato, exceptuando as Áreas de Desenvolvimento e Produção ou
qualquer área relativamente à qual o Período de Pesquisa haja sido
novamente prorrogado nos termos das alíneas c) e d) do artigo 3.5.

Para efeitos deste artigo, uma Área de Descoberta não incluirá nenhuma área

referente a uma Descoberta relativamente à qual:

a)

b)

a Concessionária haja notificado o MIREM de que a Descoberta não é
considerada como sendo de potencial interesse comercial, não é comercial,
ou tenha deixado de ser considerada como comercial.

haja sido previamente delimitada uma Área de Desenvolvimento e Produção.

23
v

8.1

BIZ;

8.3

8.4

Artigo 8

Registos e Relatórios

Durante a vigência deste Contrato, a Concessionária deverá elaborar e manter
registos fidedignos e actualizados das suas operações na Área do Contrato. A
Concessionária deverá igualmente fornecer ao MIREM, quando este
razoavelmente o exija, informações, dados e relatórios disponíveis relativos às
Operações Petroliíferas, bem como avaliações e interpretações relativas às
Operações Petrolíferas.

Serão apresentados ao MIREM diagrafias de poços, mapas, bandas magnéticas,
amostras de testemunhos e de detritos de perfuração e outras informações de
natureza geológica e geofísica obtidas pela Concessionária no decurso da
execução das Operações Petrolíferas, os quais, salvo conforme disposto no
artigo 8.3 ou autorizado ao abrigo do artigo 23, não poderão ser publicados,
reproduzidos ou de outra forma tratados sem o consentimento do MIREM.

A Concessionária poderá reter, para seu próprio uso, cópias do material que
constitua Documentação, com a aprovação do MIREM, e reter material original
que constitua Documentação; contanto que tenham sido fornecidas ao MIREM
amostras equivalentes, em dimensão e qualidade, ou cópias, quando se trate de
material susceptível de reprodução. A Concessionária poderá exportar livremente
amostras ou outros materiais originais que constituam Documentação para
processamento, ou para exames ou análises laboratoriais; contanto que tenham
sido previamente entregues ao MIREM amostras equivalentes, em dimensão e
qualidade, ou cópias de qualidade equivalente quando se trate de material
susceptível de reprodução.

A Concessionária deverá manter o MIREM permanentemente informado sobre
todos os desenvolvimentos mais relevantes ocorridos no decurso das Operações
Petrolíferas e, sem prejuízo do princípio geral acima exposto, a Concessionária
deverá:

a) elaborar e apresentar ao MIREM, no prazo de 45 (quarenta e cinco) dias a

contar do final de cada trimestre civil, um relatório sobre o progresso dos
trabalhos contendo uma descrição narrativa das actividades desenvolvidas no

24

»
eo — O — O = O qu

— o

b)

âmbito do presente Contrato durante esse trimestre, acompanhado de
diagramas e mapas representando os locais onde os trabalhos descritos

tiverem sido realizados; e

elaborar e apresentar ao MIREM, no prazo de 4 (quatro) meses a contar do
final de cada ano civil, um relatório anual sintetizando e, onde for necessário,
revendo e desenvolvendo os relatórios trimestrais sobre o progresso dos
trabalhos apresentados com referência a esse ano civil.

25
9.1

9.2

9.3

9.4

Artigo 9

Recuperação de Custos e Direito à Produção

A Concessionária suportará e pagará todos os custos em que incorra na
execução das Operações Petroliferas em que a Concessionária participe,
recuperando esses custos, na medida do permitido pelo disposto neste Contrato
incluindo o Anexo “C” deste Contrato (doravante “Custos Recuperáveis”), e será
remunerada exclusivamente pela atribuição à Concessionária da titularidade
sobre quantidades de Petróleo nos termos previstos no presente Contrato.

As disposições relativas à recuperação de custos e ao direito a lucro constantes
deste Artigo serão aplicáveis ao Petróleo de modo a que o Governo e a
Concessionária tenham direito, em quotas participativas indivisas, ao Petróleo
disponível para venda pela Concessionária em qualquer período determinado. A
menos que o Governo determine de outro modo, a venda desse Petróleo deverá
ser efectuada numa base conjunta pela Concessionária e esta deterá esses
direitos em proporções indivisas iguais às proporções de Petróleo Disponível a
que cada Parte tinha direito durante esse período. Tais determinações do
Governo não deverão afectar os volumes de Petróleo sujeitos a contrato. Em
conformidade, as receitas da venda de Petróleo, efectuada de forma conjunta em
qualquer período determinado, serão divididas entre o Governo e a
Concessionária nas proporções do seu direito indiviso ao Petróleo vendido.

Da quantidade total de Petróleo Produzido, a Concessionária poderá retirar uma
parte da mesma necessária para satisfazer a sua obrigação de pagamento do
Imposto sobre a Produção do Petróleo. O saldo de Petróleo remanescente após a
referida parcela ter sido retirada é doravante designado por “Petróleo Disponível”.

a) Para efeitos de cálculo do Factor-R, o Petróleo Disponível e o Petróleo de

Custo devem ser calculados tendo em conta toda a Área do Contrato.

b) Na medida em que a lei aplicável e este Contrato o permitam, todos os
custos incorridos pela Concessionária relativamente às Operações
Petrolíferas serão recuperados a partir do Petróleo Disponível, conforme

disponível no Ponto de Entrega.

26
9.5

9.6

9.7

c) Adicionalmente e no caso de o Governo e/ou a Concessionária optarem por
receber o Petróleo Lucro em espécie, a Concessionária deverá, para efeitos
contabilísticos e de elaboração de relatórios, registar separadamente o

Petróleo de Custo:
i) relativamente a cada Área de Desenvolvimento e Produção, e

i) sob a forma líquida e gasosa, e proporcionalmente aos volumes de
Petróleo Produzido.

O Condensado será tomado sob a forma líquida ou gasosa, consoante as suas

características no Ponto de Entrega.

Em cada ano civil, a totalidade dos Custos Recuperáveis incorridos pela
Concessionária relativamente às Operações Petrolíferas na Área do Contrato,
limitar-se-á a 50% (cinquenta por cento) do Petróleo Disponível.

O Petróleo de Custo para qualquer trimestre, calculado da forma acima

enunciada, será aumentado:

a) pelo montante de quaisquer contribuições feitas pela Concessionária para o
Fundo de Desmobilização durante o trimestre em causa; e

b) pelos custos incorridos pela Concessionária durante tal trimestre para
implementar um Plano de Desmobilização aprovado, elaborado nos termos
da legislação aplicável e do disposto no artigo 15, salvo na medida em que
esses custos tenham sido financiados através de levantamentos do Fundo de
Desmobilização; e

c) desde que em caso algum o Petróleo de Custo exceda o Petróleo Disponível.
Os custos, na medida do permitido pelo disposto no Anexo “C” deste Contrato, e
sem prejuízo do disposto no artigo 9.8, serão recuperados a partir do Petróleo de

Custo:

a) relativamente ao montante das Despesas de Investimento em
Desenvolvimento e Produção estipulado no Anexo “C” deste Contrato

27
=

9.8

9.9

9.10

incorridas em cada ano, pela recuperação desse montante à taxa máxima de
25% (vinte e cinco por cento) por ano, numa base de amortização de quotas
constantes, com início no ano em que esse montante seja incorrido ou no
ano em que se inicie a Produção Comercial, consoante o ano mais tardio;

relativamente aos custos imputáveis à Pesquisa, conforme se estipula no
Anexo “C” deste Contrato (doravante designados por “Custos de Pesquisa”),
pela recuperação do montante total no ano em que estes sejam incorridos ou
no ano em que se inicie a Produção Comercial, consoante o ano mais tardio;

e

relativamente aos custos operacionais imputáveis às Operações Petrolíferas,
estipulados como Custos Operacionais no Anexo “C” deste Contrato
(doravante designados por “Custos Operacionais”) (incluindo quaisquer
contribuições para o Fundo de Desmobilização nos termos da legislação
aplicável e do disposto no Artigo 15, e incluindo quaisquer custos incorridos
pela Concessionária para implementar um Plano de Desmobilização
aprovado, elaborado nos termos do disposto na legislação aplicável, salvo na
medida em que, em qualquer dos casos, tais custos tenham sido financiados
através de levantamentos do Fundo de Desmobilização), pela recuperação
do montante total no ano em que estes tenham sido incorridos.

Na medida em que os Custos Recuperáveis excedam, num qualquer ano, o valor

do Petróleo de Custo disponível nesse mesmo ano, o excedente não recuperado

será transportado para recuperação nos anos subsequentes.

A quantidade de Petróleo de Custo a que a Concessionária tem direito num
qualquer ano será estabelecida com base no valor do Petróleo Produzido durante

esse ano, determinado de acordo com o Artigo 10.

O “Petróleo-Lucro” será partilhado entre o Governo e a Concessionária de acordo
com uma escala variável em função do valor do Factor-R, em que:

a)

b)

Factor R = (Entradas em Caixa Acumuladas) n

(Despesas de Investimento Acumuladas) n

Entradas em Caixa Acumuladas n=

28
Entradas em Caixa Acumuladas (n-1)
+ Quota-parte de Petróleo-Lucro da Concessionária (n-1)

+ Petróleo de Custo da Concessionária n

- Custos Operacionais n

- Imposto Sobre o Rendimento das Pessoas Colectivas Liquidado n

c) Despesas de Investimento Acumuladas n =

Despesas de Investimento Acumuladas (n-1)

+ Custos de Pesquisa n

+ Despesas de Investimento em Desenvolvimento e Produção n

Onde:

néo ano actual; e (n-1) é o ano anterior;

Petróleo de Custo da Concessionária é o montante de Custos Recuperáveis

efectivamente recuperado;

Imposto Sobre o Rendimento da Pessoas Colectivas liquidado é a obrigação

de imposto sobre o rendimento da Concessionária calculada nos termos da

legislação fiscal aplicável e do artigo 11.

Para efeitos de cálculo do Factor R, o primeiro ano (n=1) será o ano em que

ocorrer a Data Efectiva. Quaisquer Despesas de Investimento incorridas antes da

Data Efectiva não serão consideradas, para efeitos de cálculo do Factor R, como

tendo sido incorridas durante o ano da Data Efectiva.

O Factor R será calculado no último dia de cada ano civil e o rácio aplicável
determinará a partilha do Petróleo-Lucro durante todo o ano civil seguinte.

A escala para o Petróleo-Lucro é a seguinte:

Factor R Quota-parte do | Quota-parte da
Governo Concessionária
Superior a 0.0 e inferior a 1.0 20 % 80 %

29

asi

add
p- re

ra

9.12

9.13

Igual ou superior a 1.0 e inferior a 2.0 40 % 60 %
Igual ou superior a 2.0 e inferior a 3.0 60 % 40 %
Igual ou superior a 3.0 80 % 20 %

a) No caso de ocorrer uma violação da garantia a que se refere a artigo 11.6
ou, após a Data Efectiva, se verificar uma alteração legislativa na República
de Moçambique do género referido no artigo 11 e, em consequência, as
Partes se reunam para acordar as alterações a efectuar a este Contrato,
então, durante o período compreendido entre a data do início da vigência da
alteração legislativa e a data em que seja alcançado um acordo entre as
Partes nos termos do disposto no artigo 11, a quota-parte de Petróleo-Lucro
a que a Concessionária e o Governo teriam de outra forma direito será
ajustada de forma a que as receitas líquidas provenientes das Operações
Petrolíferas a receber pela Concessionária sejam iguais às que ela receberia
se não tivesse ocorrido tal alteração legislativa.

b) Quando as Partes tiverem chegado a acordo quanto às alterações a efectuar
a este Contrato nos termos do artigo 11, este Contrato será considerado
como alterado na medida do que for necessário para dar efeito àquele

acordo de harmonia com os seus termos.

Os cálculos do Petróleo Custo e do Petróleo-Lucro da Concessionária serão
efectuados para cada ano civil numa base cumulativa. Na medida em que as
quantidades e despesas reais não sejam conhecidas, serão utilizadas estimativas
provisórias baseadas no programa de trabalhos e orçamentos operacionais e de
investimento aprovados. Até ao momento em que seja determinado o valor do
Petróleo imputável a um ano, os cálculos basear-se-ão no valor desse Petróleo
durante o ano precedente e, na ausência desse valor, no valor acordado entre o
MIREM e a Concessionária. Far-se-ão ajustamentos durante o ano seguinte com
base nos valores reais das quantidades de Petróleo, preços e despesas relativos

a tal ano.

Qualquer Pessoa que constitua a Concessionária, à excepção da ENH ou um
Cessionário Autorizado, deve pagar todos os custos devidamente incorridos de
acordo com este Contrato relativamente ao Interesse Participativo do Estado
(doravante designado por “Financiamento”), sujeito às seguintes condições:

30

a)

b)

e)

d)

e)

Caso um terceiro que não seja uma entidade detentora de um Interesse
Participativo do Estado ou um Cessionário Autorizado adquira um Interesse
Participativo no Contrato de qualquer pessoa constituindo a Concessionária,
esse terceiro será obrigado a assumir uma parte proporcional do

Financiamento.

O Interesse Participativo do Estado integralmente ou parcialmente transferido
para uma Cessionário não Autorizada, só se torna efectivo desde que todos
os montantes devidos relativos ao interesse transferido e ainda não
reembolsado a Concessionária e sujeito a Financiamento tenham sido pagos
pela Cessionário não Autorizado à Concessionária proporcionalmente ao seu
Interesse Participativo. A porção de qualquer Financiamento futuro a ser
pago por cada Concessionária sujeito a Financiamento, será calculado de
acordo com a nova composição da Concessionária sujeita a Financiamento.

O Financiamento será limitado a todos os custos incorridos pela
Concessionária no cumprimento das suas obrigações nos termos deste
Contrato, até à data, inclusivé, em que tenha sido aprovado o primeiro Plano

de Desenvolvimento.

O Financiamento será utilizado exclusivamente para pagamento de custos
devidamente incorridos nos termos deste Contrato referentes ao Interesse
Participativo do Estado. Salvo no caso de transmissão a um Cessionário
Autorizado, a ENH não poderá ceder, directa ou indirectamente, os
benefícios resultantes do Financiamento. Qualquer transmissão de Interesse
Participativo sujeito ao Financiamento carece do prévio consentimento, por
escrito, do MIREM. A expressão “Cessionário Autorizado” significa, para
efeitos deste artigo, o Governo ou uma Pessoa Moçambicana integralmente
detida e controlada pelo Governo.

A partir da data de início da Produção Comercial, a ENH e qualquer entidade
indicada pelo Governo para gerir a quota-parte da Participação do Estado
procederão ao reembolso integral do Financiamento, em dinheiro ou espécie,
às Pessoas (à excepção da ENH ou uma Cessionário Autorizado) que
constituem a Concessionária. Tal reembolso será calculado como, e
efectuado a partir do, Petróleo de Custo da Pessoa que tenha beneficiado do

31

Ne
Financiamento. Todas as quantias resultantes do Financiamento devidas até
à aprovação do primeiro Plano de Desenvolvimento vencem juros calculados
em dólares dos Estados Unidos da América, contados trimestralmente sobre
o capital em dívida, à taxa LIBOR (conforme o estabelecido no artigo 28.7)
acrescida de 1 (um) ponto percentual, a partir da data em que tais custos
foram incorridos pelas Pessoas (à excepção da ENH ou de uma Cessionário
Autorizado) que constituem a Concessionária, até reembolso integral.

32
Artigo 10
Determinação do Valor do Petróleo

10.1 O valor do Petróleo referido nos artigos 9 e 11 será, na medida em que tal
Petróleo consista em Petróleo Bruto, determinado no final de cada mês civil,
começando no mês civil em que tenha início a Produção Comercial de Petróleo
Bruto. No caso de tal Petróleo consistir em Gás Natural, tal valor será
determinado no final de cada mês civil, começando no mês em que tenha início a
entrega comercial no Ponto de Entrega.

10.2 O valor para cada qualidade de exportação individual de Petróleo Bruto será:

a) no caso de vendas a Empresas não-Afiliadas, o preço médio ponderado por
barril no Ponto de Entrega de cada qualidade de exportação individual de
Petróleo Bruto, apurado por referência aos preços FOB (conforme definido
nos INCOTERMS de 2000), a que esse Petróleo Bruto foi vendido pela
Concessionária durante esse mês civil; ou

b) se a Concessionária vender o Petróleo Bruto a um terceiro em condições
diferentes das condições FOB (conforme definido nos Incoterms de 2000),
para efeitos deste Contrato deverá ser aplicado um preço FOB calculado
sob a forma líquida (“net-back”). O preço FOB calculado sob a forma líquida
('net-back”) será estabelecido através da dedução ao preço acordado, os
custos reais e directos incorridos pela Concessionária no cumprimento das
obrigações decorrentes dos respectivos contratos de venda a que acresçam
as obrigações inerentes aos termos de um contrato FOB.

c) no caso de vendas a Empresas Afiliadas, o preço que for acordado entre o
MIREM e a Concessionária com base na adição conjunta dos dois factores

seguintes:

i) o preço médio ponderado FOB do mês civil para o Petróleo Bruto de
classificação Brent, ou outra classificação apropriada de Petróleo Bruto
para a produção e para o período em questão. A média ponderada

basear-se-á nos dias de cada mês civil em que um preço de fecho estiver

33

10.3

cotado no relatório de cotações “Platts Oilgram”. Serão ignorados os dias

sem cotações de preços, como os de fins-de-semana e feriados;

ii) um prémio ou desconto sobre o preço do Petróleo Bruto de classificação
Brent, ou qualquer outra classificação apropriada de Petróleo Bruto para a
produção em questão, a determinar por referência à qualidade do Petróleo
Bruto produzido a partir da Área do Contrato e o custo de colocação desse
Petróleo Bruto no mercado.

Nos casos em que o MIREM e a Concessionária não consigam acordar um preço
nos termos da alínea c) do artigo 10.2, serão adoptados os seguintes

procedimentos por forma a determinar o prémio ou desconto referidos no citado

artigo:

a)

b)

e)

a)

o MIREM e a Concessionária apresentarão um ao outro as suas avaliações
do prémio ou desconto, juntamente com uma explicação dos factores-chave
considerados na determinação do prémio ou desconto;

se o prémio ou o desconto apresentados separadamente pelo MIREM e pela
Concessionária estiverem, relativamente um ao outro, compreendidos no
intervalo de 10 US é (dez cêntimos dos Estados Unidos da América) por
barril, será calculada a média para efeitos de fixação do valor final do

Petróleo Bruto;

se o prémio ou o desconto apresentados separadamente pelo MIREM e pela
Concessionária divergirem em mais de 10 US & (dez cêntimos dos Estados
Unidos da América) por barril, cada um deles apresentará de novo ao outro,
no 3º (terceiro) dia útil a contar da primeira troca de informação, um prémio

ou desconto revisto;

se o prémio ou o desconto apresentados separadamente pelo MIREM e pela
Concessionária na segunda troca de informação estiverem compreendidos,
relativamente um ao outro, no intervalo de 10 US é (dez cêntimos dos
Estados Unidos da América) por barril, será calculada a média para efeitos
de fixação do valor final do Petróleo Bruto;

34

Ná)
e)

se o prémio ou o desconto apresentados na segunda troca de informação
divergirem em mais de 10 US é (dez cêntimos dos Estados Unidos da
América) por barril, a questão será submetida à decisão de um perito único
nos termos do artigo 30.6, o qual estabelecerá um preço com base nos
critérios enunciados na alínea c) do artigo 10.2, mas sempre dentro dos
limites estabelecidos pelas Partes nos termos da alínea d) do artigo 10.3.

10.4 O valor calculado para o Gás Natural produzido a partir dos jazigos da Área do

10.5

Contrato será:

a)

no caso de vendas a Empresas não-Afiliadas, o preço médio ponderado por
Gigajoule de Gás Natural de especificação comercial no Ponto de Entrega
em que tal Gás Natural tenha sido entregue pela Concessionária durante
esse mês civil, deverá ser o preço médio ponderado por Gigajoule de todo o
restante Gás Natural de especificação comercial entregue durante o mesmo
mês civil proveniente de jazigos sujeitos à jurisdição da República de
Moçambique e a média ponderada de preços disponíveis afixados ou
publicitados para combustíveis alternativos ao Gás Natural para
consumidores industriais de grande dimensão, incluindo geradores eléctricos,
no mercado onde os mesmos tenham sido entregues aos consumidores

finais.

no caso de vendas a Empresas Afiliadas, o preço estipulado na alínea a)
supra para vendas a Empresas não-Afiliadas ou o preço acordado entre o
MIREM e a Concessionária.

No caso de o Governo celebrar com a Concessionária um Contrato comercial de

Compra e Venda de Gás e/ou de Petróleo Bruto para a compra, pelo Governo, de

Petróleo Bruto e/ou de Gás Natural à Concessionária, o preço de tais vendas não

deverá exceder o preço do Petróleo Bruto e/ou do Gás Natural proveniente da

Área do Contrato vendido a Empresas Afiliadas, conforme estabelecido nos

termos deste Artigo 10.

35
1141

Artigo 11
Termos Fiscais e Outros Encargos

A Concessionária e os seus Subcontratados, salvo na medida em que deles
estejam isentos, estarão sujeitos a toda a legislação aplicável da República de
Moçambique que imponha tributos, direitos aduaneiros, impostos, encargos,
taxas ou contribuições.

Durante 5 anos após a aprovação do primeiro Plano de Desenvolvimento relativo
ao presente Contrato, a Concessionária e os seus Subcontratados terão direito a
Incentivos Fiscais e Aduaneiros nos termos da Lei n.º 3/2001, de 21 de Fevereiro,
conforme previstos na Lei n.º 13/2007, de 27 de Junho, que regula os incentivos
fiscais para as actividades petrolíferas. A Concessionária e os seus
Subcontratados estarão isentos dos seguintes impostos, direitos aduaneiros,
tributos, e outros encargos:

a) direitos aduaneiros relativos à importação de bens destinados a serem
utilizados nas Operações Petrolíferas, classificados na classe “K” na Pauta
Aduaneira, de acordo com a alínea a) do artigo 7 da Lei n.º 13/2007, de 27
de Junho;

b) pagamento de direitos relativos à importação de explosivos, detonadores,
rastilhos e similares, máquinas e aparelhos para rebentamento de explosivos,
bem como equipamentos e aparelhos para reconhecimento e levantamentos
topográficos, geodésicos em terra e no mar destinados a operações
petrolíferas, de acordo com a alínea b) do artigo 7, da Lei n.º 13/2007, de 27
de Junho;

c) direitos aduaneiros e demais imposições fiscais relativos a importação
temporária de bens para utilização nas operações petrolíferas, de acordo
com o regulamento fiscal aplicável (Pauta Aduaneira), aprovado pelo Decreto
n.º 39/2002, de 26 de Dezembro, e;

d) as importações e exportações referidas nas alíneas anteriores beneficiarão
ainda, durante o mesmo período, de isenção do Imposto sobre o Valor
Acrescentado (IVA), conforme disposto na Lei n.º 32/2007, de 31 de

Vá:

36
11.3

Dezembro, de acordo com o n.º 2 do artigo 7 da Lei n.º 13/2007, de 27 de

Junho.

O Pessoal Expatriado da Concessionária e dos seus Subcontratados estará
isento, nos termos deste Contrato dos direitos aduaneiros e outros encargos
devidos na importação de bens pessoais e domésticos desse Pessoal Expatriado
e seus dependentes, importados para a República de Moçambique tornando-se,
contudo, esses direitos aduaneiros sobre tais bens devidos caso se verifique a
sua venda na República de Moçambique a pessoa que não esteja isenta desses
direitos. O Pessoal Expatriado poderá exportar da República de Moçambique,
isentos de direitos aduaneiros e demais encargos, os referidos bens pessoais e
domésticos por si importados, nos termos previstos na Pauta Aduaneira,
aprovada pelo Decreto n.º 6/2009, de 10 de Março.

Para efeitos deste Contrato, a lista de impostos (“Lista de Impostos”) é a

seguinte:

a) O Imposto sobre o Rendimento das Pessoas Colectivas (IRPC), a liquidar
nos termos da Lei n.º 34/2007, de 3 de Dezembro, e suas eventuais
alterações, mas sempre sem prejuízo do disposto nos artigos 11.9e 9.12,e a
pagar pela Concessionária ou, caso a Concessionária seja constituída por
mais do que uma Pessoa, a pagar por cada uma das Pessoas que
constituem a Concessionária, as quais serão tributadas e colectadas
separadamente. As seguintes disposições aplicar-se-ão ao IRPC incidente
sobre rendimentos provenientes de Operações Petrolíferas no âmbito deste

Contrato:

i) Na determinação do rendimento líquido da Concessionária para efeitos
de cálculo de IRPC num dado exercício fiscal ou, se a Concessionária
for constituída por mais do que uma Pessoa, do rendimento líquido de
qualquer das Pessoas que constituam a Concessionária, serão
efectuadas amortizações nos seguintes termos:

aa) Será deduzida a amortização, às taxas abaixo indicadas, com início

no ano em que as despesas foram incorridas ou em que teve inicio

a Produção Comercial, consoante o que ocorrer mais tarde

37
2

—

O Ta

- relativamente a despesas em Operações de Pesquisa,
incluindo a perfuração de Poços de Pesquisa e de Avaliação, a
100% (cem por cento);

- relativamente a despesas de investimento em Operações de
Desenvolvimento e Produção, à taxa anual de 25% (vinte e
cinco por cento) dessas despesas, na base de uma
amortização pelo método das quotas constantes;

- relativamente a despesas operacionais, a 100% (cem por

cento).

bb) Em qualquer ano, a Concessionária ou, se a Concessionária for

constituída por mais de uma Pessoa, qualquer uma das Pessoas
que a constitui, poderá optar por diferir a amortização, total ou
parcialmente. Ao exercer o direito de diferimento, a Concessionária
ou, se a Concessionária for constituída por mais de uma Pessoa,
qualquer uma das Pessoas que a constitui, deverá notificar o
departamento competente do Ministério das Finanças, até ao final
do mês de Fevereiro do ano seguinte ao ano em questão, da sua
intenção de diferir a amortização. Em tal notificação, a
Concessionária ou, no caso de a Concessionária ser constituída
por mais de uma Pessoa, qualquer uma das Pessoas que a
constitui, especificará:

- a taxa a que pretende amortizar as despesas em Operações
de Pesquisa ou despesas operacionais durante o ano em
questão, não podendo tal taxa exceder 100% (cem por cento);

e

- a taxa a que pretende amortizar as despesas de investimento
em Operações de Desenvolvimento e Produção durante o ano
em questão, não podendo tal taxa exceder 25% (vinte e cinco
por cento).

A taxa notificada pela Concessionária ou, se a Concessionária for
constituída por mais de uma entidade, por qualquer uma das

38
iii)

iv)

entidades que a constitui, apenas será aplicável ao ano
especificado na notificação. Nos anos seguintes a amortização
será efectuada à taxa prevista no artigo 11.4, alínea a), subalínea
i), aa), salvo se for efectuada outra notificação escrita nos termos

deste artigo.

A amortização diferida, consistindo na diferença entre a taxa permitida
e a taxa notificada pela Concessionária ou, se a Concessionária for
constituída por mais de uma Pessoa, por qualquer uma das Pessoas
que a constitui, como sendo a taxa que pretende utilizar no ano em
questão, poderá ser deduzida ao rendimento líquido em qualquer ano
futuro. A Concessionária ou, no caso de a Concessionária ser
constituída por mais de uma Pessoa, qualquer das Pessoas que a
constitui, deverá notificar por escrito o departamento competente do
Ministério das Finanças, até ao final do mês de Fevereiro do ano
seguinte ao ano em questão, da sua intenção de proceder a essa
amortização diferida durante esse ano.

Para efeitos de cálculo das responsabilidades em sede de IRPC, o
prejuízo sofrido pela Concessionária em qualquer ano poderá ser
transportado para dedução por um período de até 5 (cinco) anos após o

ano em que tal prejuízo se verificar.

Com vista a detrminação da base tributável, a entidade competente do
Ministério das Finanças, poderá proceder correcções nos termos do
Código do IRPC, de acordo com a Lei n.º 15/2002, de 26 de Junho,
quando os preços de transferência e subcapitalização resultem de
transacções especiais entre Afiliadas que diferem das resultantes com
independentes.

b) Direitos aduaneiros e outros encargos e impostos não isentos nos termos

e)

deste artigo 11;

Tributos, encargos, taxas ou contribuições que não sejam discriminatórios e

sejam lançados como contrapartida do fornecimento de serviços ou bens

específicos identificáveis por parte da República de Moçambique ou pela

utilização de instalações propriedade da República de Moçambique ou de

39
e — O —O oO ms um

11.5

a)

b)

qualquer empresa pública, tais como, mas sem a isso se limitar, água,

electricidade, utilização portuária e serviços ou bens semelhantes;

Nos termos da legislação de petróleos aplicável, a Concessionária deverá
entregar ao Governo, em espécie, a título de Imposto sobre a Produção do

Petróleo:

i) | uma quantidade correspondente a 6% (seis por cento) relativamente ao
Gás Natural produzido a partir de depósitos localizados na Área do

Contrato;

ii) uma quantidade correspondente a 10% (dez por cento) relativamente ao
Petróleo Bruto produzido a partir de depósitos localizados na Área do

Contrato;

Nos termos da legislação aplicável, a Concessionária apresentará ao
departamento competente do Ministério das Finanças e ao MIREM, até ao
20.º (vigésimo) dia de cada mês civil, uma declaração relativa ao mês

anterior sobre:

i) | a quantidade de Petróleo Bruto e a quantidade de Gás Natural produzido

nesse mês civil;

ii) a quantidade de Petróleo Bruto e a quantidade de Gás Natural vendido

nesse mês civil;

iii) a quantidade de Petróleo Bruto armazenado no início e no final do mês
civil;
iv) a quantidade de Petróleo Bruto e a quantidade de Gás Natural

inevitavelmente perdido;

v) a quantidade de Petróleo Bruto e a quantidade de Gás Natural que se
tenha queimado, escapado, reinjectado ou usado em Operações

Petrolíferas;

40
r

11.6

e)

a)

vi) a quantidade de Petróleo Bruto e a quantidade de Gás Natural sobre a
qual incide o Imposto sobre a Produção do Petróleo;

vii) a quantidade a entregar a título de Imposto sobre a Produção do
Petróleo nesse mês civil, bem como os pormenores da sua liquidação; e

viii) quaisquer outras informações relevantes para a liquidação do Imposto
sobre a Produção do Petróleo relativo ao Petróleo Bruto e ao Gás
Natural.

O Governo poderá, em vez de receber em dinheiro o Imposto sobre a
Produção do Petróleo referido neste artigo 11.5, mediante notificação com
180 (cento e oitenta) dias de antecedência, exigir de acordo com a legislação
aplicável, que a Concessionária pague mensalmente ao Governo em espécie
a totalidade ou parte da percentagem do valor em questão, determinada nos
termos do disposto no artigo 11, do Petróleo Bruto e do Gás Natural que
tenham sido produzidos a partir da Área do Contrato nesse mês.

O Imposto sobre a Produção do Petróleo relativo a um determinado mês civil
com referência a Petróleo Bruto e a Gás Natural, bem como os respectivos
pagamentos em dinheiro serão entregues ou pagos até ao final do mês civil

seguinte.

O pagamento em espécie da percentagem especificada na notificação
efectuada nos termos da alínea c) do artigo 11.5 continuará até que o
Governo proceda a uma nova notificação por escrito nos termos do disposto
na alínea c) do artigo 11.5, fornecendo à Concessionária instruções revistas.

O Governo garante que, na Data Efectiva e no que respeita às Operações

Petrolíferas ou aos rendimentos derivados das Operações Petrolíferas, não

existiam impostos, direitos aduaneiros, taxas, encargos, emolumentos ou

contribuições para além dos incluídos na lista de impostos e dos encargos

relativamente aos quais a Concessionária e os seus Subcontratados estão

isentos ao abrigo dos Artigos 11.2 e 11.3.

No exercício dos seus direitos e benefícios relativos à isenção de direitos

aduaneiros sobre a importação e exportação estipulados neste Artigo, a

41
11.8

Concessionária observará todos os procedimentos e formalidades aplicáveis,

devidamente impostos pela legislação aplicável.

Nada nas disposições constantes deste Artigo 11 deverá ser entendido ou
interpretado como impondo qualquer limitação ou restrição ao âmbito ou à devida
e adequada aplicação da legislação moçambicana de aplicação geral que não
discrimine ou tenha o efeito de discriminar a Concessionária, e que disponha, no
interesse da segurança, da saúde, do bem-estar ou da protecção do ambiente, no
sentido da regulamentação de qualquer categoria de propriedade ou actividade
desenvolvida em Moçambique; desde que, no entanto, o Governo, ao longo de
toda a duração das Operações Petrolíferas, assegure, de acordo com o Artigo 28,
que as medidas tomadas no interesse da segurança, da saúde, do bem-estar ou
da protecção do ambiente estão de acordo com os padrões geralmente aceites

em cada momento na indústria petrolífera internacional e são razoáveis.

No caso de, após a Data Efectiva, se verificar a introdução de qualquer outro
imposto na República de Moçambique que não do tipo previsto no artigo 11 e, em
consequência, ocorrer um efeito adverso de natureza material sobre o valor
económico auferido das Operações Petrolíferas pela Concessionária, as Partes
reunir-se-ão logo que possível após esse facto para acordarem as alterações a
este Contrato que assegurem à Concessionária, após essas alterações, as
mesmas vantagens económicas das Operações Petrolíferas que auferiria se essa

alteração legislativa não tivesse ocorrido.

42 Vad ?
re

Artigo 12
Bónus de Produção

A Concessionária deverá pagar os seguintes bónus de produção ao Governo, os quais
não serão considerados Custos Recuperáveis para efeitos do Anexo “C” deste Contrato:

Bónus de Produção a
pagar em dólares dos
Estados Unidos da
América

No Início da Produção Comercial Inicial

Um milhão de dólares dos
Estados Unidos da América

(US$ 1,000,000)

Quando a produção da Área de Contrato atingir, pela
primeira vez, no período de um mês, uma média diária
de 25.000 BOE

Cinco milhões de dólares dos
Estados Unidos da América

(US$ 5,000,000)

Cada vez que a produção da Área de Contrato atingir,
pela primeira vez, no período de um mês, uma tranche

Cinco milhões de dólares dos
Estados Unidos da América

adicional média de 25.000 BOE por dia (U53:5,000,000)
Para efeitos deste artigo:
i) “Início da Produção Comercial Inicial” significa a data em que a Produção

Comercial a partir da Área do Contrato tenha sido mantida por um

período de 30 (trinta) dias consecutivos; e

ii) “BOE” significa o número equivalente de Barris de Petróleo Bruto
resultantes da conversão em Petróleo Bruto de Gás Natural na base de 1
(um) Barril de Petróleo Bruto para cada 6.000 (seis mil) pés cúbicos de

Gás Natural.

43

131

13.2

Artigo 13
Regras sobre o Levantamento

a) Sem prejuízo das disposições deste Contrato que regulam a produção e
venda de Petróleo, a Concessionária terá direito a levantar e exportar
livremente o Petróleo Produzido a que tem direito nos termos deste Contrato.

b) Cada Parte tomará posse do Petróleo a que tem direito a um nível
aproximadamente regular ao longo de cada ano civil, de modo consistente
com as Boas Práticas relativas a Campos Petrolíferos.

c) Até 90 (noventa) dias antes da data programada para o início da Produção
Comercial, as Partes estabelecerão procedimentos de recolha abrangendo a
programação, armazenamento e levantamento de Petróleo e quaisquer
outras matérias que as Partes acordem. Tais procedimentos respeitarão as
Boas Práticas relativas a Campos Petrolíferos.

Sem prejuízo do disposto na artigo 9.2 ou de instruções dadas de acordo com
esse Artigo, o Governo poderá, mediante notificação à Concessionária ou ao
Operador com uma antecedência mínima de 6 (seis) meses, exigir à
Concessionária ou ao Operador que venda em nome do Governo, durante o ano
civil seguinte, salvo instruções em contrário, a totalidade ou qualquer parte do
volume do Imposto sobre Produção do Petróleo cobrado em espécie e, quando
aplicável, do Petróleo-Lucro que não tenha sido anteriormente alocado, a que o
Governo tem direito ao abrigo deste Contrato durante o referido ano seguinte. A
quantidade desse Petróleo-Lucro que o Governo deseja vender será especificada
na referida notificação. A Concessionária ou Operador venderá aquela
quantidade de Petróleo-Lucro no mercado livre ao melhor preço que se possa
razoavelmente obter e remeterá directamente e de imediato o produto da venda
ao Governo. A Concessionária ou o Operador não cobrará qualquer comissão ao
Governo pela venda do Petróleo do Governo.

44 /
14.1

14.2

14.3

Artigo 14
Conservação do Petróleo e Prevenção de Perdas

A Concessionária, antes de realizar quaisquer perfurações, elaborará e
submeterá à análise do MIREM um programa de poço que inclua um plano de
emergência concebido para conseguir uma resposta de emergência rápida e
eficaz, em caso de explosão ou incêndio, fuga, desperdício ou perda de Petróleo
ou danos nos estratos que contêm Petróleo.

Em caso de explosão ou incêndio, fuga, desperdício ou perda de Petróleo ou
danos nos estratos que contêm Petróleo, a Concessionária notificará o MIREM no
prazo de 24 (vinte e quatro) horas após tomar conhecimento dessa ocorrência,
implementando prontamente o respectivo plano de emergência e apresentando,
assim que possível, um relatório completo da ocorrência ao MIREM.

Sem prejuízo das obrigações da Concessionária nos termos do artigo 29, em
caso de renúncia ou abandono por parte da Concessionária ou de cessação dos
seus direitos nos termos deste Contrato, a Concessionária, no prazo de 90
(noventa) dias após a data dessa renúncia, abandono ou cessação, relativamente
à totalidade da Área do Contrato ou, consoante o caso, a uma parte da Área do
Contrato a que a Concessionária tenha renunciado ou que tenha abandonado:

a) obturará ou fechará, de forma consistente com as Boas Práticas relativas a
Campos Petrolíferos, todos os poços perfurados como parte das Operações
Petrolíferas, salvo acordo em contrário entre o MIREM e a Concessionária.

b) tomará todas as medidas necessárias, de acordo com as Boas Práticas
relativas a Campos Petrolíferos, no sentido de prevenir acidentes para a vida
humana ou os bens de terceiros ou para o ambiente resultantes das
condições da Área do Contrato ou, consoante o caso, de qualquer parte da
mesma, causados por Operações Petrolíferas, condições essas que, com um
razoável cuidado, sejam ou devessem ser evidentes na altura da renúncia,
abandono ou cessação.

45
pe

15.1

Artigo 15

Desmobilização

Se, de acordo com as expectativas razoáveis da Concessionária, esta vier a
cessar a produção de Petróleo ao abrigo deste Contrato a partir da Área do
Contrato, ou se o Contrato caducar ou for objecto de revogação ou renúncia
conforme os procedimentos estipulados neste Contrato e na legislação aplicável,
a Concessionária deverá submeter à aprovação do MIREM um Plano de
Desmobilização. O Plano de Desmobilização será elaborado de acordo com a
legislação aplicável e deverá conter sem a isso se limitar, a seguinte informação:

a) detalhes, estabelecidos separadamente em relação a cada Área de
Desenvolvimento e Produção, das medidas a adoptar para executar a

desmobilização incluindo, mas sem a isso se limitar:

i) desmobilização de equipamento e instalações para cada Área de
Desenvolvimento e Produção;

ii) remoção atempada de equipamento e instalações que não sejam
necessárias para as Operações Petrolíferas em curso em qualquer outra
Área de Desenvolvimento e Produção; e

ii) quaisquer outras medidas que possam ser razoavelmente necessárias
para prevenir perigo para a vida humana, para bens de terceiros ou para

o ambiente.

b) estimativas do tempo necessário para concluir as operações nos termos do

plano;

c) um orçamento para as operações previstas no plano, incluindo detalhes
sobre os custos de desmobilização de equipamento e instalações;

d) um esquema de decomposição de contas do Fundo de Desmobilização para
fazer face aos custos de implementação do plano; e

e) os estudos ambientais, de engenharia e de viabilidade que possam ser
necessários para fundamentar o plano proposto.

46

No
E 15.2 O Plano de Desmobilização será elaborado com observância da legislação
aplicável e das disposições do artigo 28 e deverá assegurar que a desmobilização
o é conduzida de uma forma consentânea com os padrões geralmente
reconhecidos como aplicáveis na indústria petrolífera internacional e os padrões
e da Concessionária para desmobilização.
a
15.3 Caso a Concessionária não submeta ao MIREM um Plano de Desmobilização no
| prazo previsto, o MIREM poderá exigir à Concessionária, mediante notificação,
E que esta lhe apresente um Plano de Desmobilização, no prazo de 90 (noventa)
i dias a contar da recepção da notificação. Se durante esse prazo não for
= apresentado nenhum Plano de Desmobilização, o MIREM pode solicitar a
consultores de nível internacional que elaborem um Plano de Desmobilização.
a
15.4 Um Plano de Desmobilização elaborado por um consultor de acordo com a
» legislação aplicável e este artigo será implementado pela Concessionária de
acordo com os seus termos tal como se fosse uma obrigação da Concessionária
ã prevista no Artigo 28. O custo de encarregar consultores de engenharia de
elaborarem um plano de um consultor será devido pela Concessionária ao
a Governo.
- 15.5 No caso de a Concessionária considerar que a produção numa Área de
Desenvolvimento e Produção cessará antes que um Plano de Desmobilização
- seja elaborado, serão preparadas pela Concessionária medidas de
desmobilização para essa Área de Desenvolvimento e Produção de acordo com a
Ê exigência relativa a desmobilização estabelecida neste Artigo, e quando estas
medidas forem aprovadas pelo MIREM, produzirão efeitos como uma alteração
Ê ao Plano de Desenvolvimento para essa Área de Desenvolvimento e Produção.

15.6 Até à data do início da produção de Petróleo a partir das reservas da Área do

Contrato, a Concessionária deverá abrir, num banco da sua escolha, uma conta
remunerada a juros em Dólares dos Estados Unidos da América ou noutra moeda

É
mutuamente acordada pelas Partes, que se designará como Fundo de
Desmobilização, na qual a Concessionária depositará periodicamente fundos que
a cubram os custos previstos de implementação de um Plano de Desmobilização

aprovado. À data da abertura da conta do Fundo de Desmobilização, a

| “ A
dE”;
Concessionária depositará dez mil dólares norte-americanos (US$ 10,000) ou o

equivalente se outra moeda for acordada.

15.7 | O cálculo e os pagamentos da estimativa dos custos de desmobilização futura no
Fundo de Desmobilização serão feitos da seguinte maneira:

a) As estimativas de: (i) reservas recuperáveis iniciais e o calendário de produção
projectado e (ii) custos totais de desmobilização para a solução de
desmobilização proposta pela Concessionára bem como soluções alternativas e
razoáveis de desmobilização, serão preparados pela Concessionária em dólares
americanos ou em qualquer outra moeda determinada pela lei aplicável e
submetida à aprovação do MIREM. O MIREM seleccionará das propostas
submetidas pela Concessionária uma solução de desmobilização preliminar para
servir de base para o cálculo dos custos de desmobilização a serem cobertos
pelo Fundo de Desmobilização criado com a finalidade de cobrir tais custos de
desmobilização. Providências adequadas para revisões sucessivas de tais
estimativas devem, quando requeridas por esse Contrato, pela lei aplicável ou
julgadas necessárias pela Concessionária devido a alterações significativos de

factos, também ser incluídas em qualquer Plano de Desmobilização actualizado.

b) No caso de em qualquer ano civil no qual a Concessionária não tenha
submetido ao MIREM um Plano de Desmobilização revisto ou a estimativa total
do custo da desmobilização, a Concessionária actualizará o valor total da mais
recente estimativa de custo de desmobilização aprovada preliminarmente pelo
MIREM para corresponder à escalação dólares norte-americanos (ou quando
aplicável qualquer outra moeda aprovada) de tais custos estimados de
desmobilização aprovados no período entre o ano civil no qual tais custos foram
calculados e o ano civil em curso. Para este propósito, e durante cada ano civil, o
índice de escalação do dólar americano aplicável terá como base o Índice de
Preços ao Produtor para a Perfuração de Poços de Petróleo e Gás conforme
publicado pela Agência de Estatísticas de Trabalho dos Estados Unidos (U.S.
Bureau of Labor Statistics). O índice anual a ser usado no ano “n” será
determinado pela diferença entre o índice anual relativo ao ano no qual a mais
recente estimativa aprovada foi determinada e o mesmo índice anual para tal ano
“nº. No caso de a Agência de Estatísticas de Trabalho dos Estados Unidos
cessar, por qualquer razão, de publicar o Índice de Preços ao Produtor para a

Perfuração de Poços de Petróleo e Gás ou quando uma moeda alternativa for

48
15.8

15.9

15.10

15.11

15.12

escolhida, as Partes determinarão uma fonte independente alternativa

internacionalmente reconhecida, ou um índice representativo alternativo.

A Concessionária não retirará dinheiro do Fundo de Desmobilização, salvo com o
objectivo de pagar os custos de implementação de um Plano de Desmobilização
aprovado, devendo ser remetidas cópias ao MIREM de todos os extractos
periodicamente formecidos pelo banco relacionados com o Fundo de

Desmobilização.

Os pagamentos para o Fundo de Desmobilização serão custos recuperáveis de
acordo com as disposições aplicáveis deste Contrato.

Os custos incorridos pela Concessionária para implementar um Plano de
Desmobilização aprovado serão custos recuperáveis de acordo com o disposto a
esse respeito no artigo 9 e, para efeitos de IRPC, serão considerados uma
despesa operacional, salvo quando, em qualquer caso, tais custos tenham sido
financiados através de levantamentos do Fundo de Desmobilização.

Quaisquer fundos remanescentes no Fundo de Desmobilização após a conclusão
do Plano de Desmobilização aprovado serão tratados como Petróleo-Lucro,
devendo o saldo remanescente ser partilhado de acordo com o disposto no artigo
9.10.

No caso de, ao tempo da implementação de qualquer Plano de Desmobilização,
não haver fundos suficientes disponíveis no Fundo de Desmobilização para
financiar as operações desse plano, o défice será integralmente satisfeito pela

Concessionária.

49
16.1

16.2

16.3

Artigo 16

Seguros

Salvo acordo em contrário entre as Partes, a Concessionária efectuará e
manterá, relativamente às Operações Petrolíferas, todos os seguros exigidos pela
legislação aplicável de Moçambique, e no caso de tais seguros serem fornecidos
por jurisdição diferente da República de Moçambique, a lei aplicável de tal
jurisdição assim como quaisquer outros seguros que o MIREM e a
Concessionária possam periodicamente acordar. Tais outros seguros incluirão,
pelo menos, seguros contra os seguintes riscos:

a) perdas e danos causados a todas as instalações e equipamentos
propriedade da Concessionária ou por esta utilizados nas Operações

Petrolíferas;

b) poluição causada pela Concessionária no decurso das Operações
Petrolíferas, pela qual a Concessionária possa ser responsabilizada;

c) perdas e danos causados pela Concessionária a pessoas e bens de terceiros
no decurso das Operações Petrolíferas, pelos quais a Concessionária possa
ser responsabilizada a indemnizar o Governo;

d) o custo de operações de remoção de destroços e de limpeza pela
Concessionária após um acidente no decurso das Operações Petrolíferas; e

e) a responsabilidade da Concessionária e/ou do Operador pelos seus
trabalhadores envolvidos nas Operações Petroliferas.

Relativamente a Operações de Desenvolvimento e Produção, a Concessionária
apresentará ao MIREM um programa de implementação de um seguro contra
"Todos os Riscos" que poderá cobrir, entre outros, danos físicos nas instalações
em construção e montagem, assim como responsabilidades legais emergentes
das Operações de Desenvolvimento e Produção.

Qualquer seguro exigido à Concessionária nos termos do disposto nos artigos
16.1 e 16.2 poderá, à discrição da Concessionária e sujeito à aprovação do
MIREM, ser disponibilizado através de uma ou mais das seguintes opções:

50
e ro =

.

”

16.4

16.5

e)

sem seguro quando a própria Concessionária suporte os riscos e nenhum
prémio seja cobrado; contanto que, no caso de perdas ou danos resultantes
de um risco que a Concessionária optou por não segurar, tais perdas ou
danos não serão Custos Recuperáveis para efeitos do Anexo "C" deste

Contrato;

seguro através de uma companhia de seguros totalmente detida pelo
Operador ou pela Concessionária, caso em que o prémio cobrado deverá ser
conforme aos valores praticados no mercado internacional de seguros;

utilização pela Concessionária, para benefício das Operações Petrolíferas, de
um seguro contratado como parte de uma cobertura global, caso em que o
prémio cobrado deverá ser no valor obtido para tal cobertura global; ou

sem prejuízo do disposto no artigo 19, seguro através de mercados
internacionais de seguros de acordo com os valores aí praticados, contanto

que:

i) uma companhia de seguros totalmente detida pelo Operador ou por
uma Concessionária possa participar em qualquer seguro ou resseguro

contratado internacionalmente; e

ii) a Concessionária tenha a opção de colocar a concurso e contratar
todos os resseguros adequados para qualquer seguro contratado junto
de companhias de seguros registadas na República de Moçambique.

A menos que de outra forma seja aprovado pelo MIREM, a Concessionária
colocará a concurso aberto todos os seguros renováveis contratados nos

mercados internacionais pelo menos uma vez em cada 3 (três) anos.

A Concessionária exigirá aos seus Subcontratados que efectuem semelhantes

seguros do tipo e nos montantes exigidos pela lei e habituais na indústria

petrolífera internacional, de acordo com as Boas Práticas relativas a Campos

Petrolíferos.

51
174

17.2

Artigo 17
Gás Natural

A Concessionária terá o direito de utilizar o Gás Natural produzido a partir de
jazigos na Área do Contrato nas Operações Petrolíferas na Área do Contrato,
incluindo, mas sem a isso se limitar, para a produção de energia eléctrica,

manutenção de pressão e operações de reciclagem.

Os termos e condições relativos à utilização e produção de Gás Natural

Associado serão os seguintes:

a)

b)

Caso a Concessionária opte por processar e vender o Gás Natural
Associado, a Concessionária notificará o MIREM desse facto e, para efeitos
de recuperação de custos e direito à produção, tal Gás Natural será tratado
pelas Partes da mesma forma do que outro Gás Natural.

Caso a Concessionária opte por não processar e vender o Gás Natural
Associado não utilizado para os fins estipulados no artigo 17.1 ou na alínea c)
infra, o Governo poderá, sem qualquer pagamento à Concessionária mas por
sua exclusiva conta e risco, recolher esse Gás Natural no separador de
gás/petróleo; desde que essa recolha não perturbe ou atrase a condução das

Operações Petrolíferas.

A Concessionária poderá re-injectar qualquer Gás Natural Associado que não
seja recolhido pelo Governo nos termos da alínea b) supra, utilizado em
Operações Petroliferas, processado e vendido pela Concessionária, ou
recolhido pelo Governo nos termos da alínea b) supra, sendo os custos
dessa disposição recuperáveis na medida em que tal re-injecção esteja
prevista no Plano de Desenvolvimento.

17.3 Os termos e condições relativos ao Programa de Avaliação e avaliação comercial,
da produção e venda de Gás Natural não Associado serão os seguintes:

a)

Aquando da conclusão de um Programa de Avaliação relativo a uma
Descoberta de Gás Natural não Associado efectuada pela Concessionária e
da apresentação do relatório de avaliação da mesma, o “Período de

52
17.4

Avaliação Comercial” terá início, se a Concessionária o solicitar, e manter-se-
á em relação a qualquer Área de Descoberta por um período de 4 (quatro)
anos, opção essa a ser exercida sob a exclusiva discricionariedade da
Concessionária. Mediante requerimento da Concessionária ao Governo,
poderá ser concedida uma prorrogação, por um segundo período de até 4
(quatro) anos. O relatório de avaliação apresentado nos termos deste artigo
deverá incluir as reservas recuperáveis estimadas, pressão e taxa de entrega
dos projectos, especificações de qualidade e outros factores técnicos e
económicos relevantes para a determinação de um mercado para Gás
Natural disponível. A Concessionária pode, a qualquer momento durante o
Período de Avaliação Comercial, informar o MIREM, através de notificação,
sobre se o Jazigo Petrolífero localizado em qualquer Descoberta de Gás
Natural não Associado efectuada pela Concessionária, em relação à qual
tenha sido apresentado relatório de avaliação, é comercial.

b) Caso a Concessionária não solicite um Período de Avaliação Comercial nos
termos da alínea a) supra no prazo de 90 (noventa) dias a contar da data de
apresentação do relatório de avaliação, a Concessionária deverá informar o
MIREM, através de notificação, se qualquer Descoberta de Gás Natural não
Associado efectuada pela Concessionária, em relação à qual tenha sido
apresentado um relatório de avaliação, é comercial.

Quando a Concessionária, nos termos deste artigo 17.3, notificar que a
Descoberta de Gás Natural não Associado feita pela Concessionária é comercial,
tal notificação deverá, para efeitos deste Contrato, ser considerada uma
notificação de Descoberta Comercial.

O Período de Avaliação Comercial terminará com a primeira das seguintes

ocorrências:

a) na data seguinte à da Notificação de Descoberta Comercial por parte da
Concessionária nos termos do artigo 17.3;

b) na data em que a Concessionária voluntariamente renuncie à Área de
Descoberta a que o Período de Avaliação Comercial se refere; ou

53
17.5

17.6

17.7

c) no termo do período a que a Concessionária tem direito nos termos do artigo
17.3.

Considera-se que a Concessionária renunciou a todos os direitos sobre a
Descoberta de Gás Natural não Associado quando não tiver efectuado a
notificação de Descoberta Comercial nos termos do artigo 17.3 até final do
Período de Avaliação Comercial ou anterior renúncia àquela parte da Área do
Contrato.

A Concessionária será responsável por pesquisar oportunidades de mercado e
procurar desenvolver um mercado para o Gás Natural não Associado produzido a
partir de qualquer Área de Desenvolvimento e Produção e deverá vender tal Gás
Natural não Associado de forma conjunta em termos comuns a todas as partes
que constituem a Concessionária. Cada contrato para a venda de tal Gás Natural
não Associado celebrado pela Concessionária nos termos deste artigo deverá ser
aprovado pelo MIREM. Ao requerer tal aprovação, a Concessionária deve
demonstrar ao MIREM que os preços e demais condições de venda de tal Gás
Natural representam o valor de mercado que pode ser obtido para esse Gás
Natural, tendo em consideração um custo razoável de mercado para o transporte
do Gás Natural desde o Ponto de Entrega até ao comprador e considerando os

diferentes usos e mercados que possam ser desenvolvidos para tal Gás Natural.

Juntamente com o seu pedido de aprovação de qualquer contrato de venda de
gás nos termos do Artigo 17.6, a Concessionária pode requerer uma prorrogação
do Período de Desenvolvimento e Produção em relação a qualquer Área de
Desenvolvimento e Produção da qual venha a ser produzido Gás Natural não
Associado para venda nos termos desse contrato de venda de gás, e quando tal
prorrogação seja necessária para facilitar a venda de gás nos termos de tal
contrato, o MIREM concedê-la-á.

54
18.1

18.2

18.3

18.4

18.5

Artigo 18
Emprego e Formação

Sujeito à apreciação pelo Governo, por motivos de segurança, da situação de
qualquer indivíduo que entre na República de Moçambique e aos procedimentos
e formalidades legais da legislação aplicável de Moçambique relacionada com a
imigração, o Governo concederá as necessárias autorizações ou outras
aprovações necessárias para a contratação e entrada na República de
Moçambique de Pessoal Expatriado empregue pela Concessionária ou pelos
seus Subcontratados para efeitos deste Contrato.

Na prossecução das Operações Petrolíferas, a Concessionária procurará, tanto
quanto possível, empregar cidadãos da República de Moçambique que possuam
qualificações adequadas, a todos os níveis da sua organização, como
Subcontratados ou empregados por Subcontratados. A este respeito, a
Concessionária, após consulta com o MIREM, proporá e executará um programa
eficaz de formação e emprego para os seus trabalhadores moçambicanos em
cada fase e nível de operações, tendo em conta os requisitos de segurança e a
necessidade de manter padrões de eficiência razoáveis na realização das
Operações Petrolíferas. Esses trabalhadores poderão ser formados na República
de Moçambique ou no estrangeiro, conforme imposto pelos programas de
formação elaborados pela Concessionária.

A Concessionária deverá cooperar com o MIREM, no sentido de providenciar a
um número de funcionários do Governo mutuamente acordado, a oportunidade
de participar em acções de formação facultadas pela Concessionária ou qualquer
das suas Empresas Afiliadas aos seus trabalhadores, especificamente para
funcionários do Governo.

De forma a que o MIREM fiscalize o cumprimento das obrigações de emprego e
formação contidas neste Artigo, a Concessionária apresentará anualmente ao
MIREM os seus programas de emprego e formação.

A Concessionária pagará ao Governo a quantia de USD 500.000 (quinhentos mil
dólares dos Estados Unidos da América) ao Governo. Este montante será

utilizado como apoio institucional às entidades envolvidas na promoção, Pesquisa

55
e administração das Operações Petrolíferas. Tal pagamento deverá ser efectuado
ao Governo, no prazo de 30 (trinta) dias a contar da Data Efectiva de acordo com

as instruções fornecidas pelo representante do Governo designado neste

Contrato.

186 a)

Durante o Período de Pesquisa, a Concessionária pagará ao Governo USD
200.000 (duzentos mil dólares dos Estados Unidos da América), por ano, a
despender em programas de formação no seio do Governo. O primeiro
pagamento deverá ser efectuado, no aniversário da Data Efectiva deste
Contrato e os pagamentos subsequentes serão efectuados nos aniversários

subsequentes da Data Efectiva.

A Concessionária pagará ao Governo USD 200.000 (duzentos mil dólares dos
Estados Unidos da América) por ano durante o Perido de Pesquisa deste
Contrato, destinados a suportar projectos sociais para cidadãos
moçambicanos nas áreas onde decorrerão as Operações Petrolíferas. O
primeiro pagamento deverá ser efectuado no primeiro aniversário da Data
Efectiva deste Contrato, e os pagamentos subsequentes nos aniversários

seguintes.

18.7 A Concessionária incluirá, como parte do Plano de Desenvolvimento, propostas

para as actividades requeridas para satisfazer as obrigações contidas no artigo

18.3 durante o período de Desenvolvimento e Produção.

18.8 Os montantes despendidos pela Concessionária para satisfazer as obrigações

contidas neste artigo serão Custos Recuperáveis para efeitos do Anexo "C" deste

Contrato.

56
19.1

19.2

19.3

19.4

19.5

Artigo 19
Indemnizações e Responsabilidade

A Concessionária deverá indemnizar e salvaguardar o Governo relativamente a
todas e quaisquer reclamações contra este apresentadas por terceiros referentes
a perdas ou danos em pessoas e bens causados pela Concessionária na
condução das Operações Petrolíferas em que a Concessionária participe,
contanto que quaisquer reclamações sejam devidamente qualificadas pelos
terceiros ou pelo Governo. Em caso algum será a responsabiliade do
Concessionaria ao abrigo deste artigo extensivo a danos punitivos.

O Governo deverá indemnizar e salvaguardar a Concessionária, os seus
Subcontratados e quaisquer Empresas Afiliadas daquela, relativamente a todas e
quaisquer reclamações apresentadas por terceiros contra a Concessionária, os
seus Subcontratados e/ou quaisquer Empresas Afiliadas daquela, referentes a
perdas ou danos causados em pessoas e bens por actos ou omissões do

Governo, no âmbito das suas actividades comerciais.

Exceptuando o previsto no artigo 19.8 nenhuma das Partes transigirá ou
negociará uma reclamação na qual a outra Parte é responsável nos termos deste
Contrato, sem consentimento prévio escrito da tal Parte, e no caso de agir dessa
maneira, a indemnização acima referida não produzirá efeito em relação à
reclamação objecto de acordo ou transação.

Não obstante algo em contrário no presente Contrato, a Concessionária, os seus
Subcontratados e quaisquer Empresas Afiliadas daquela que executem
Operações Petrolíferas por conta da Concessionária, não serão responsáveis
perante o Governo, e nem o Governo será responsável perante a Concessionária,
por perdas ou danos indirectos, incluindo, mas sem a isso se limitar, incapacidade
de produção de Petróleo, perda de produção, lucros cessantes ou danos

punitivos.

Sem prejuízo do disposto no artigo 19.4, na condução de Operações Petroliferas
nos termos do presente Contrato, a Concessionária será responsável por
qualquer perda ou dano em pessoas e bens sofridos pelo Governo e causado
pela Concessionária ou por qualquer Empresa Afiliada ou Subcontratado no

57
— — — = = = = qm

o — — o — o o = ms Dus

p=

19.6

19.7

19.8

exercício de Operações Petroliferas por conta da Concessionária se tal perda ou
dano resultar da falta de cumprimento pela Concessionária dos padrões exigidos

por este Contrato e pela lei aplicável.

Qualquer reclamação feita por um terceiro que confere direito a quaisquer das
Partes (juntos, doravante, a “Parte Indemnizada”) deste Contrato a ser
indemnizada por qualquer das outras Partes deste Contrato (juntos doravante, a
“Parte Indemnizadoras”) será prontamente comunicada por notificação à Parte
Indemnizadora para que esta prontamente intervenha no processo e apresente a
sua defesa. Tal notificação deverá incluir a descrição da reclamação do terceiro e
será acompanhada por cópias de todos os documentos relevantes recebidos pela
Parte Indeminzada e representantes relativamente a tal reclamação de terceiro. A
Parte Indemnizada deverá cooperar com a Parte Indemnizadora e seus
representantes na contestação da tal reclamação de terceiro. Se a Parte
Indemnizada falhar de apresentar prontamente a notificação referida acima e daí
resultar na impossibilidade da Parte Indemnizadora produzir devidamente a sua
defesa, a Parte Indemnizada perderá o direito a indemnização nos termos deste
Artigo.

Se no prazo de trinta (30) dias da recepção da notificação da reclamação a Parte
Indemnizadora notificar à Parte Indemnizada que pretende assumir a defesa de
tal reclamação, a Parte Indemnizadora terá o direito de se defender, a seu custo,
tal reclamação através de todos os procedimentos apropriados incluindo a via de
acordo ou transacção, desde que do acordo ou transacção não resulte numa
responsabilidade pendente ou obrigação na Parte Indemnizada em relação a tal
reclamação de terceiro.

Se a Parte Indemnizadora não assumir em tempo útil a defesa de tal reclamação,
a Parte Indemnizada terá o direito de se defender por conta e risco exclusivo da
Parte Indemnizadora a reclamação do terceiro através de todos os procedimentos
apropriados incluindo o acordo ou transacção da mesma.

58
20.1

20.2

20.3

20.4

Artigo 20
Titularidade

A titularidade da quota-parte da Concessionária do Petróleo Produzido nos
termos deste Contrato passará para ela à Cabeça do Poço. Subsequentemente,
o Governo e a Concessionária serão comproprietários do Petróleo, em partes
indivisas, até que cada qual assuma individualmente a titularidade e a entrega da
sua quota-parte do Petróleo no Ponto de Entrega.

A Concessionária financiará o custo de todas as instalações e equipamento a
serem usados nas Operações Petrolíferas. Sujeito a legislação aplicável e este
artigo a Concessionária terá o direito de uso de tais instalações e equipamento
para Operações Petrolíferas durante o termo deste Contrato e qualquer
prorrogação do mesmo até o Contrato caducar, ou for objecto de renúncia ou
revogação, caso em que o título das referidas instalações e equipamento, por
opção do Governo e sem compensação adicional passa para a titularidade do

Governo.

A Concessionária será proprietária das instalações e dos necessários
equipamentos relacionados com as Operações Petrolíferas nos termos deste
Contrato, salvo se o Governo aprovar de outra forma. O disposto no artigo 20.2
acima relacionado com respeito a passagem do título de propriedade para o
Governo não se aplica ao equipamento aprovado pelo Governo como pertencente
a terceiros. As Instalações móveis e equipamento pertencente a terceiros
estrangeiros poderão ser livremente exportados da Republica de Moçambique

nos termos do respectivo contrato.

Terceiros podem, sujeito aos termos e condições estipuladas na legislação de
petróleos aplicável, ter o direito de uso da capacidade livre disponível nas
instalações e o necessário equipamento nos termos e condições a acordar entre
as partes e aceitáveis para o Governo. Os referidos termos e condições deverão
incluir uma tarifa que represente o pagamento à Concessionária dos custos de
investimentos adicionais necessários para permitir o uso por terceiros bem como
custos operacionais e um elemento de lucro reflectindo o risco incorrido pelo
proprietário das instalações. A tarifa para o uso das instalações e o necessário
equipamento por terceiros está sujeito a aprovação do Governo. Se as partes não
chegarem a acordo relativamente a uma tarifa razoável para o uso de terceiros, a

questão pode ser resolvida por: (a) uma comissão independente composta por

59
20.5

três (3) membros a actuar como peritos escolhidos de acordo com artigos 30.3.(),
30.5 e 30.6; (b) arbitragem; ou (c) as autoridadade judiciais competentes.

O uso das instalações e do necessário equipamento por terceiros terá lugar se tal
uso não afectar material e negativamente as Operações Petrolíferas da
Concessionária e for viável do ponto de vista técnico, ambiental e de segurança.

60

RO)
Artigo 21

Direitos de Inspecção

O MIREM terá o direito de, a suas próprias expensas, salvo no que se refere a transporte
e alojamento que serão disponibilizados pela Concessionária, colocar permanentemente
representantes seus, devidamente credenciados e em número acordado entre o MIREM
e a Concessionária, nos locais e postos de medição, desde que tais representantes
credenciados não interfiram com quaisquer Operações Petrolíferas.

61 9
e o o O — O —  — O "oO

=

221

22.2

Artigo 22
Contabilidade e Auditorias

A Concessionária será responsável pela manutenção de registos contabilísticos
de todos os custos, despesas e créditos das Operações Petrolíferas de acordo
com o disposto no Anexo “C” deste Contrato. Os referidos registos contabilísticos
serão conservados na República de Moçambique.

O MIREM terá o direito de auditar e inspeccionar os registos contabilísticos da
Concessionária de acordo com o disposto no Anexo “C”.

62
23.1

23.2

23.3

Artigo 23

Confidencialidade

Este Contrato, a Documentação e demais registos, relatórios, análises,
compilações, dados, estudos e outros materiais (independentemente da forma
que revistam, seja ela documental, suporte informático ou qualquer outra) são
confidenciais (doravante designados por "Informação Confidencial") e, excepto
conforme autorizado na legislação aplicável ou neste artigo, não serão divulgados
a terceiros sem o prévio consentimento por escrito de todas as Partes do
presente Contrato, consentimento esse que não deverá ser negado sem motivo
razoável.

Nada neste artigo impedirá que o MIREM, excluindo as interpretações e

avaliações da Concessionária, revele Documentação a terceiros:

a) se disser respeito a uma área que já não constitua parte da Área do
Contrato; ou

b) com o consentimento por escrito da Concessionária, o qual não deverá ser
negado sem motivo razoável, se, na opinião do Governo, a Documentação
possa ter importância para a avaliação do potencial de prospecção de uma
área adjacente sobre a qual o Governo esteja a atribuir direitos de Pesquisa.

As restrições à divulgação impostas por este artigo não se aplicarão a
divulgações efectuadas com razoabilidade:

a) se forem necessárias para efeitos de arbitragem, processos ou reclamações
judiciais relacionados com este Contrato ou com as Operações Petroliferas,

b) a um Subcontratado ou consultor no âmbito da realização de Operações

Petrolíferas;

c) pela Concessionária ou Operador a terceiros quando tal divulgação for
essencial para a condução segura das Operações Petrolíferas;

d) a uma Empresa Afiliada;

63

O)
23.4

e)

h)

pela Concessionária a um terceiro com o objectivo de celebrar um contrato
para troca de dados com outra entidade a operar em Moçambique, quando
todos os dados trocados digam respeito a Operações Petrolíferas dentro de
Moçambique;

por qualquer Pessoa que constitua a Concessionária a um potencial
cessionário de boa fé de uma participação neste Contrato ou de uma
participação em qualquer Pessoa que constitua a Concessionária;

a terceiros em relação à venda ou para efeitos de venda ou potencial venda
de Petróleo proveniente da Área do Contrato;

a terceiros em relação com o financiamento ou potencial financiamento das

Operações Petrolíferas;

que sejam exigidas por qualquer legislação aplicável ou pelas regras ou
regulamentos de qualquer bolsa de valores reconhecida em que estejam
cotadas as acções da Parte que faz a divulgação ou de uma das suas

Empresas Afiliadas; ou

se, e na medida em que, já forem do conhecimento público sem que tenha
havido divulgação indevida nos termos do presente Contrato.

Toda a Informação Confidencial divulgada ao abrigo das alíneas b), d), e), f) ou h)
deste Artigo 23.3, sê-lo-á em termos que assegurem que essa Informação

Confidencial seja tratada pelo destinatário como confidencial.

Nenhuma das Pessoas que constituem a Concessionária será obrigada a revelar

qualquer tecnologia da sua propriedade ou das suas Empresas Afiliadas ou a

tecnologia propriedade de um terceiro que tenha sido licenciada às Pessoas que

constituam a Concessionária ou ao Operador.
— om

241

24.2

24.3

24.4

Artigo 24

Cessão
Sem prejuízo do disposto no artigo 9.13 e neste artigo, a Concessionária e,
quando esta seja constituída por mais do que uma Pessoa, todas as Pessoas que
constituem a Concessionária, poderá ceder a outra Pessoa os seus direitos e
obrigações ao abrigo do presente Contrato ou uma percentagem indivisa dos
mesmos. O mesmo se aplica a outras cessões directas ou indirectas de um
interesse ou participação no Contrato, incluindo, inter alia, a cessão de
participações sociais ou qualquer instrumento jurídico que confira ou possa
conferir um controlo decisivo sobre a Concessionária ou sobre o seu Interesse
Participativo neste Contrato. Salvo conforme disposto no artigo 24.2, a cessão
necessitará do consentimento prévio por escrito do Ministro dos Recursos

Minerais.

Não será necessário qualquer consentimento do Ministro dos Recursos Minerais
para o caso de um cedente que não se encontre em situação de incumprimento
substancial de qualquer dos termos e condições do presente Contrato,

relativamente a uma cessão:

a) em resultado de uma Notificação de Cessão feita a um Participante em

Incumprimento, nos termos deste Contrato; ou

b) se necessário para dar efeito aos procedimentos de incumprimento nos
termos de um acordo de operações conjuntas celebrado em relação às
Operações Petrolíferas.

Cada cessão efectuada nos termos deste artigo sê-lo-á através de instrumento
escrito a celebrar pelo cessionário em termos segundo os quais esse cessionário
aceite e acorde tornar-se uma Pessoa que constitui a Concessionária e vincular-
se aos termos e condições deste Contrato, incluindo todos os documentos
relevantes exigidos por decisão administrativa ou legislação aplicável, não
estando sujeita a quaisquer encargos ou taxas de transmissão.

Nenhuma unitisação nos termos deste Contrato ou da legislação aplicável, em

qualquer ajustamento à parte da Descoberta unitisada atribuída à Área do Contrato

será considerada como uma cessão nos termos deste artigo.

65
25.1

25.2

25.3

Artigo 25

Força Maior

O incumprimento ou mora no cumprimento, na totalidade ou em parte, pelo
Governo ou pela Concessionária, de qualquer obrigação nos termos do presente
Contrato, exceptuando as obrigações de efectuar pagamentos nos termos do
presente Contrato, serão justificados quando, e na medida em que, tal
incumprimento ou mora tenham sido causados por Força Maior.

Para efeitos deste Contrato, o termo “Força Maior” significa qualquer causa ou
evento, fora do controlo razoável da Parte que alegue ter sido afectada por esse
evento e não imputável a essa Parte, e que esteja na origem do incumprimento
ou mora no cumprimento. Sem limitação do princípio geral que antecede, o termo
Força Maior abrangerá fenómenos ou calamidades naturais incluindo,
designadamente, epidemias, terramotos, tufões, relâmpagos, inundações,
incêndios, explosões, guerras declaradas ou não, hostilidades transfronteiriças,
bloqueios, insurreições, distúrbios da ordem pública, distúrbios laborais, greves,

quarentenas e actos ilícitos do governo.

A Parte que reclamar a suspensão das suas obrigações nos termos deste

Contrato com base em Força Maior:
a) notificará prontamente as demais Partes por escrito da sua ocorrência;

b) tomará todas as medidas razoáveis e legais para eliminar a causa de Força
Maior, sendo que nada do que aqui está contido fará com que seja exigido à
Concessionária que, com observância da legislação aplicável, resolva
quaisquer disputas laborais que não em termos satisfatórios para a
Concessionária; e

c) após a eliminação ou cessação do evento de Força Maior, notificará
prontamente as demais Partes, tomando todas as medidas razoáveis para o
reinicio do cumprimento das suas obrigações nos termos deste Contrato tão
logo quanto possível após a eliminação ou cessação da Força Maior.

66
25.4

25.5

Nos casos em que, nos termos deste Contrato a Concessionária tenha a
obrigação ou o direito de praticar qualquer acto ou executar qualquer programa
dentro de um determinado prazo ou os direitos que assistem à Concessionária
nos termos do presente Contrato devam subsistir por um determinado prazo, o
prazo especificado será prorrogado por forma a ter em conta qualquer período
durante o qual, por motivo de Força Maior, a Concessionária tenha estado
impossibilitada de executar o programa necessário para exercer um direito,
cumprir as suas obrigações ou gozar os seus direitos ao abrigo do presente

Contrato.

Nos casos em que uma situação de Força Maior persista por mais de 15 (quinze)
dias consecutivos, as Partes reunirão imediatamente para analisarem a situação
e acordarem as medidas a adoptar para a eliminação da causa de Força Maior e
para o reinicio, de acordo com o disposto neste Contrato, do cumprimento das

obrigações ao abrigo do mesmo.

67
Artigo 26

Regime Cambial

26.1 A Concessionária observará sempre as normas e formalidades referentes a
transacções cambiais que estejam ou venham a estar periodicamente em vigor
na República de Moçambique.

26.2 A Concessionária terá o direito de:

a) abrir e manter uma ou mais contas em moeda moçambicana em qualquer
banco na República de Moçambique e, de dispor livremente das quantias aí

depositadas sem restrição.
Essas contas poderão ser creditadas apenas com:

i) as receitas resultantes da conversão em moeda moçambicana, nos
termos da alínea c) do artigo 26.2, de fundos em Dólares dos Estados
Unidos da América depositados nas contas referidas na alínea b) do
artigo 26.2; e

ii) as quantias recebidas em moeda moçambicana com respeito a fundos
relacionados com as Operações Petrolíferas, incluindo a venda de
Petróleo ou qualquer renda, reembolso ou outro crédito recebido pela
Concessionária que se apliquem a encargos lançados às contas nos
termos deste Contrato.

b) abrir e manter uma ou mais contas em qualquer banco da República de
Moçambique autorizado pelo Banco de Moçambique para o efeito, a fim de
livremente importar e depositar em tais contas os fundos necessários para a
realização das Operações Petrolíferas;

c) comprar moeda moçambicana a bancos na República de Moçambique.
26.3 a) Mediante aprovação prévia do Banco de Moçambique e segundo os
procedimentos em vigor, será concedida a Concessionária autorização especial

para abertura e movimentação de contas bancárias no exterior junto de bancos
que sejam correspondentes de bancos licenciados em Moçambique, para

LB

68
e — — — —O O Ds pum

a

a dO a O A 200 o

depositar as receitas de vendas, outros fundos provenientes de qualquer outra
fonte lícita e pagamentos feitos no exterior ao abrigo deste contrato.

26.3 b) Aprovada(s) a(s) conta(s), a Concessionária tem a obrigação de informar ao

Banco de Moçambique o(s) número(s) de conta(s) e seu banco de domicílio no
prazo de 45 dias.

26.3 c) A porção das receitas a manter no exterior deverá ser na percentagem que

permita o pagamento das despesas inerentes ao Contrato, devendo o
remanescente ser repatriado para um banco licenciado em Moçambique ou
mantido no correspondente seu no exterior no prazo de 180 dias após as

exportações dos bens.

26.3 d) A concessionária obriga-se a relatar periodicamente a movimentação das contas

26.3 e)

26.4

26.5

26.6

referidas na alínea 26.3 a). A Concessionária deverá instar o seu banqueiro a
fornecer ao Banco de Moçambique cópias dos extractos trimestrais de tais
contas. O Banco de Moçambique terá o direito de exigir auditorias a tais contas.
As despesas suportadas pela Concessionária com tais auditorias serão
consideradas custos recuperáveis. A Concessionária renuncia os seus direitos
de sigilo bancário em benefício do Banco de Moçambique, em relação as

contas acima referidas de modo a facilitar tais auditorias.

A Concessionária tem a obrigação de prestar informação ao Banco de
Moçambique nos moldes requeridos para a Balança de pagamentos.

Sem prejuízo de retenção do imposto devido, todos os subcontratados não
residentes e todo pessoal expatriado terão o direito de receber em qualquer
moeda a totalidade ou qualquer parte das suas remunerações no exterior. Todo
o pagamento a um subcontratado residente será feita exclusivamente em
Moçambique.

Mediante aprovação prévia do Banco de Moçambique e segundo legislação em
vigor a Concessionária poderá contrair empréstimos externos, pagar juros,
capital e outras despesas ao abrigo do contrato de financiamento.

Sem prejuízo da taxa liberatória devida, a Concessionária terá o direito de,
livremente, declarar e pagar dividendos aos seus accionistas e de transferi-los

para o estrangeiro, nos termos da legislação cambial em vigor.

69
e — — — — O — o E O DS ps qm

[o = p= [ [o nm.

26.7

26.8

26.9

a)

b)

c)

O pagamento de impostos ao Estado deve ser feito em moeda nacional. Para
efeitos de pagamento de impostos, a Concessionária deverá obter a moeda
nacional por contrapartida de venda de moeda estrangeira ao Banco de

Moçambique.
O registo de investimento directo estrangeiro será efectuado como se segue:

Mediante cópia do borderaux bancário emitido pelo banco da Concessionária
comprovando a recepção da moeda estrangeira a favor do empreendimento,
quando o investimento seja feito através da entrada da moeda estrangeira;

Mediante apresentação dos documentos únicos, quando o investimento seja
feito através da importação de equipamento, maquinaria e outros bens

materiais previstos nos termos do Contrato;

Com base em despesas devidamente contabilizadas e confirmadas por
empresa de auditoria autorizada pelo Ministério das Finanças, incorridas com

as Operações Petrolíferas.

Em todo omisso serão aplicadas as regras constantes na legislação cambial em

vigor.

70
e

274

27.2

27.3

Artigo 27

Natureza e Âmbito dos Direitos da Concessionária

Sem prejuízo de qualquer direito que o Governo possa ter ao abrigo das leis de
Moçambique, por razões imperativas de interesse nacional, de adquirir Petróleo
pertencente à Concessionária, e ao direito do Governo de cobrar Imposto sobre a
Produção do Petróleo em espécie nos termos da alínea d) do artigo 11.6, a
Concessionária pode, mediante exportação ou por outro meio, livremente vender
ou de outra forma dispor da sua quota-parte do Petróleo conforme previsto neste

Contrato.

Os direitos conferidos à Concessionária e aos seus Subcontratados ao abrigo
deste Contrato incluem o direito de uso e aproveitamento das terras e áreas
marítimas contidas na Área do Contrato para efeitos de realização das Operações
Petrolíferas. Para esse efeito, pode a Concessionária e as empresas
subcontratadas construir e operar as obras, instalações, plataformas, estruturas e
oleodutos ou gasodutos que sejam necessários. Tais direitos serão exercidos
pela Concessionária de modo a que, no entanto, o legítimo ocupante de qualquer
terra na Área do Contrato conserve eventuais direitos que possua de nela
apascentar ou pastorear gado ou cultivar a superfície das terras, excepto na
medida em que essas actividades interfiram com as Operações Petrolíferas em
qualquer dessas áreas. Adicionalmente, para a condução de Operações
Petrolíferas, a Concessionária e as Empresas Subcontratadas podem proceder à
construção e operação de trabalhos, instalações, plataformas, estruturas e
oleodutos ou gasodutos necessários na Área do Contrato. Tais direitos serão
exercidos pela Concessionária, de modo a que, no entanto, as Pessoas
mantenham os direitos de pesca ou aquacultura que possuam, excepto na
medida em que essas actividades interfiram com as Operações Petrolíferas em

tal área.

O direito da Concessionária de usar a terra, continuará a ser aplicado a áreas
inicialmente incluídas na Área do Contrato, mas subsequentemente objecto de
renúncia de acordo com os termos deste Contrato, nos casos em que esse uso
seja razoavelmente necessário para realizar as Operações Petrolíferas na Área
do Contrato que então permaneça objecto deste Contrato.

n
— — "Du

N

27.4 Para efeitos de realização de Operações Petrolíferas, a Concessionária e
quaisquer Subcontratados terão, a todo o tempo, acesso de entrada e saída na
Área do Contrato, bem como em qualquer outra área na República de
Moçambique onde a Concessionária tenha adquirido ou construído instalações,
mas sem prejuizo das alíneas f) e g) do artigo 27.8.

27.5 Os direitos da Concessionária ao abrigo dos artigos 27.2, 27.3, 27.4,27.6e 27.8
serão exercidos de maneira razoável por forma a afectar o mínimo possível os
interesses de eventuais legítimos ocupantes das terras na Área do Contrato.

27.6 Nos casos em que, no decurso da realização de Operações Petrolíferas na Área
do Contrato, a Concessionária perturbe os direitos de eventuais legítimos
ocupantes das terras ou cause danos às suas colheitas em crescimento, árvores,
construções, gado ou benfeitorias, a Concessionária pagará ao legítimo ocupante
uma indemnização por essa perturbação ou dano desde que tenha sido
condenado a pagar por meio de uma sentença transitada em julgado emitida por

um tribunal ou organismo de arbitragem ao abrigo da jurisdicção moçambicana.

27.7 Quando, no decurso da realização das Operações Petrolíferas na Área do
Contrato, forem causadas perturbações aos direitos de uma Pessoa que veja os
seus campos ou zonas de pesca ocupados, as suas actividades de aquacultura
limitadas, os seus equipamentos de pesca ou de aquacultura transferidos para
locais menos favoráveis sob um prisma de gestão de recursos marítimos ou
comercial, bem como vejam o seu equipamento, as suas capturas ou o seu
pescado poluído ou danificado, a Concessionária deverá pagar à Pessoa
afectada essa indemnização relativa à perturbação demonstrável ou dano
provocado desde que tenha sido condenado por meio de uma sentença
transitada em julgado emitida por um tribunal ou organismo de arbitragem ao
abrigo da jurisdição moçambicana.

27.8 Para os efeitos descritos neste Artigo, são conferidos à Concessionária os
seguintes direitos, sujeitos a e de acordo com o disposto no programa de

trabalhos respectivo, bem como na legislação aplicável:

a) fazer furos artesianos e represar águas de superfície, bem como estabelecer
sistemas para o fornecimento de água para as Operações Petrolíferas e para

consumo do seu pessoal e Subcontratados;

72

“O
o

b) com o consentimento de, e sujeito aos termos e condições acordados com
qualquer Pessoa com direito a dispor desses minerais, retirar e utilizar nas
Operações Petrolíferas na República de Moçambique materiais tais como
cascalho, areias, cal, gesso, pedra e barro; sendo que, se essa Pessoa com
direito a dispor dos mesmos for o Governo ou organismo estatal, a
Concessionária terá o uso de tais minerais para as Operações Petrolíferas de

acordo com a legislação aplicável;

c) erguer, instalar, manter e operar motores, maquinaria, oleodutos / gasodutos,
linhas colectoras, umbilicais, tanques de armazenagem, estações de
compressão, estações de bombeamento, casas, edifícios e todas as outras
construções, instalações, obras, plataformas, instalações de serventia e
outros acessórios que sejam necessários à prossecução das suas

Operações Petroliferas;

d) erguer, instalar, manter e operar todos os sistemas e instalações de
comunicações e transporte, mas não o deverá fazer, salvo para finalidades
temporárias, sem que sejam submetidos ao Governo e por este aprovados
desenhos e localizações dos pontos da sua instalação, segundo condições

razoáveis de instalação e funcionamento desses sistemas e instalações;

e) erguer, manter e operar instalações portuárias e de terminal para utilização
exclusiva nas Operações Petrolíferas, em conjunto com os necessários
meios de comunicação e transporte entre essas instalações e qualquer parte
da Área do Contrato; desde que haja sido primeiro obtido o consentimento do

Governo para a localização dessas obras;

f) no que respeita a terras localizadas fora da Área do Contrato, ter direito de
passagem em terras que não estejam ocupadas com uso e aproveitamento
por qualquer Pessoa e, nos casos de terras em ocupação com uso e
aproveitamento do Governo ou de qualquer empresa pública, departamento
ou organismo do Estado, ter direito de passagem nos termos e condições

razoáveis que o Governo e a Concessionária venham a acordar; e

9) no que respeita a terras localizadas fora da Área do Contrato, ter, de outra
forma que não a atrás referida, o uso da terra necessariamente exigida para

a realização de Operações Petrolíferas com o acordo da Pessoa que detenha

73

um direito afectado, incluindo o legitimo ocupante da terra ou, no caso de
terras não ocupadas ou terras ocupadas pelo Governo ou qualquer empresa
pública, departamento ou organismo do Estado, nos termos e condições
razoáveis que o Governo venha a definir, sendo que, se a Concessionária
não conseguir chegar a acordo com a Pessoa afectada quanto aos termos e
condições para a utilização de tal direito, incluindo sobre as terras, a
Concessionária notificará imediatamente o Governo. Se o uso dos direitos
pela Concessionária for de natureza temporária, não excedendo 1 (um) ano,
o Governo autorizará esse uso temporário mediante depósito por parte da
Concessionária junto do Governo de uma quantia a título de indemnização a
esse legítimo ocupante pela perda do uso e pelos danos aos seus interesses
na terra. Se a ocupação pretendida for superior a 1 (um) ano, o Governo
autorizará o uso das terras em questão pela Concessionária mediante
depósito por parte desta junto do Governo de uma quantia a título de
indemnização, tomando as necessárias providências no sentido de conceder
à Concessionária o direito de usufruir desse direito ao abrigo da lei na altura
em vigor como se as Operações Petroliferas fossem em todos os aspectos

uma obra de utilidade pública.

27.9 A Concessionária estará sujeita aos procedimentos e formalidades impostos pela

27.10

lei aplicável para o exercício dos direitos estabelecidos neste artigo.

a) Caso o Governo exerça qualquer direito que possa ter ao abrigo da lei

moçambicana de, por razões imperativas ligadas ao interesse nacional,
adquirir Petróleo pertencente à Concessionária, o Governo notificará a
Concessionária por escrito com a antecedência mínima de 45 (quarenta e
cinco) dias do exercício desse direito e das quantidades que pretende
adquirir, devendo a Concessionária fornecer as quantidades objecto dessa
notificação a partir do Petróleo a que a Concessionária tem direito nos
termos deste Contrato no Ponto de Entrega ou outro que possa ser
acordado ou ainda outro ponto dentro da jurisdicção moçambicana
designado pelo Governo. Os custos adicionais relativos as instalações e
equipamentos, incorridos pela Concessionária por forma a entregar o
Petróleo num outro ponto que não seja o Ponto de Entrega serão
reembolsados à Concessionária pelo Governo, e o custo de quaisquer

instalações ou equipamento novos será pago pelo Governo.

74
b) O Governo pagará à Concessionária a totalidade do valor de mercado do
Petróleo assim adquirido, valor esse determinado de acordo com o artigo
10. O pagamento do Petróleo assim adquirido em qualquer mês civil será
efectuado em dólares dos Estados Unidos da América no prazo de 30
(trinta) dias a contar do final desse mês civil. A Concessionária pode
receber, transferir para, e manter no estrangeiro e dispor livremente da
totalidade ou parte dos montantes dessa forma pagos.

c) O Governo não exercerá o seu direito de adquirir Petróleo pertencente à

Concessionária:

i) em relação a qualquer mês, a menos que durante esse mês o Governo
esteja a receber o Imposto sobre a Produção do Petróleo integralmente

em espécie nos termos do artigo 11.5;

ii) a não ser que esteja também a exercer o mesmo direito rateadamente
entre todos os produtores de Petróleo na República de Moçambique
(na medida do possível tendo em consideração a localização geográfica
da produção em relação à localização geográfica das necessidades).

27.11 O Governo garante que enquanto este Contrato vigorar:

a) O Governo, as suas delegações políticas, departamentos e organismos, na
medida em que tenham ou possam vir a ter competência para o efeito, não
expropriarão, nacionalizarão ou efectuarão qualquer | intervenção
relativamente aos activos, direitos, interesses ou quaisquer outros bens de
qualquer tipo da Concessionária detidos para efeitos das Operações
Petrolíferas, incluindo os direitos detidos pela Concessionária nos termos do

presente Contrato.

Sem prejuízo dos direitos do Governo de actuar através do MIREM para
regulamentar as Operações Petrolíferas na República de Moçambique, para
efeitos desta garantia, será considerado que o Governo interveio nos bens ou
activos da Concessionária se assumir o poder de direcção ou exercer
controle efectivo sobre esses bens ou activos (excepto nos casos em que tal

ocorra no cumprimento de uma sentença ou no exercício dos seus direitos

75
b)

e)

27.12 a)

como credor hipotecário, ou de acordo com a legislação sobre falência,

liquidação ou direitos de credores).

No caso de violação da alínea a) do artigo 27.11, nada do disposto no Artigo
19.5 será lido ou interpretado como impedindo a consideração do fluxo
programado de lucros (se existirem) das Operações Petrolíferas ao abrigo do
presente Contrato, para efeitos de determinação do valor dos bens ou activos
expropriados, nacionalizados ou objecto de intervenção.

No caso da Lei dos Petróleos ser revogada ou alterada, o Governo
compromete-se a garantir que este Contrato permanece plenamente em
vigor e eficaz, contanto que nada nesta disposição seja interpretado como
exigindo que o Governo dispense a Concessionária do cumprimento das
disposições da legislação aplicável relativas a Operações Petrolíferas que
possam estar periodicamente em vigor e que não sejam incompatíveis com o

presente Contrato.

Quando, para efeitos da realização de Operações Petrolíferas nos termos do
presente Contrato, a Concessionária, o Operador ou os Subcontratados
requeiram ao MIREM, ao Governo ou a qualquer departamento ou organismo
estatal ou sua delegação política, quaisquer aprovações, licenças, alvarás,
autorizações, consentimentos ou dispensas ou qualquer assistência,
conselho ou orientação relativos ao acima exposto, os mesmos, sujeito aos
termos e condições deste Contrato, serão concedidos ou emitidos com

celeridade e sem qualquer atraso indevido.

Sem prejuízo da generalidade, o compromisso estabelecido na alínea a) do
artigo 27.12 aplicar-se-á a:

- formalidades relacionadas com a importação e exportação de bens,
incluindo a exportação de Petróleo Produzido nos termos do presente

Contrato;

- formalidades relacionadas com a utilização pela Concessionária de
qualquer meio de transporte para a movimentação de empregados,
equipamentos e materiais, bem como para a utilização de instalações
de comunicações e portuárias na República de Moçambique;

76
pe:

Ê
Ê
Ê
Ê
i

e —oO o um

- concessão de autorizações ou outras aprovações necessárias para a
entrada e emprego na República de Moçambique de Pessoal

Expatriado;

ss concessão de direitos sobre terras ou das autorizações ou outras
aprovações necessárias para o uso de terras e áreas marítimas de
acordo com este artigo 27;

- concessão de direitos para a captação e uso de água;

- procedimentos e formalidades relacionados com transacções cambiais;
e

- aprovação de cessões e, na medida do necessário, transacções
relacionadas com as acções de qualquer Pessoa que constitua a

Concessionária.

O Governo agilizará todas as formalidades relacionadas com o registo da
Concessionária para o exercício de actividade na República de Moçambique,
bem como com o registo de todos os arrendamentos, contratos ou outros
documentos. O Governo, na medida em que as circunstâncias e os recursos
o permitam, assegurará que a Concessionária e os seus trabalhadores e
bens gozem de razoável protecção na República de Moçambique.

27.13 No caso da introdução de alterações à legislação sobre petróleos ou outra
legislação moçambicana que afecta Operações Petrolíferas, que possam isolada
ou cumulativamente criar um efeito significativamente adverso aos benefícios
económicos da Concessionária ou do Estado, ao abrigo deste Contrato, as Partes,
logo que possível e após a ocorrência de alguma das situações acima referidas,
reunir-se-ão para verificar e acordar as alterações, em todos os casos, que forem
necessárias ao Contrato que permitem repôr, o mais próximo possível, os
benefícios económicos que a Concessionária teria derivado se a alteração
legislativa não tivesse sido efectuada.

O disposto neste artigo não deve ser lido ou interpretado como impondo qualquer
limitação ou constrangimento ao âmbito ou à devida e adequada execução de

legislação moçambicana que não discrimine a Concessionária, ou tenha o efeito

Le»

EU
= 0 —rc— im p=

= p=

o — O pum so

= um

re

de a discriminar, e que vise a protecção da saúde, da segurança, do trabalho ou
do meio ambiente e ainda a regulamentação de qualquer categoria de bens ou
actividades conduzidas em Moçambique, no pressuposto, contudo, de que o
Governo, durante o período das Operações Petrolíferas, assegurará sempre que,
nos termos do Artigo 31, as medidas tomadas para a protecção da saúde, da
segurança, do trabalho ou do meio ambiente, estejam de acordo com os padrões
razoáveis e geralmente aceites na indústria petrolífera internacional.

78
[a

t—-

28.1

28.2

28.3

Artigo 28
Protecção do Ambiente

Durante a execução das Operações Petrolíferas, o Governo garantirá sempre, de
acordo com o presente artigo, que as medidas tomadas no interesse da
segurança, saúde, bem-estar ou protecção do ambiente estejam de acordo com
as normas geralmente aceites em cada momento na indústria petrolífera

internacional e que são razoáveis.

Na execução de Operações Petrolíferas no âmbito do presente Contrato, a

Concessionária deverá:

a) de acordo com normas aceites na indústria petrolífera internacional,
empregar técnicas, práticas e métodos de operação actualizados para a
prevenção de danos ambientais, o controlo de resíduos e a prevenção de

perdas ou danos desnecessários de recursos naturais;

b) observar as leis e regulamentos de aplicação geral em vigor em cada
momento na República de Moçambique referentes à protecção do ambiente;

e

c) cumprir estritamente as obrigações referentes à protecção do ambiente que
tenha assumido nos termos de qualquer Plano de Desenvolvimento
aprovado.

A Concessionária compromete-se, para efeitos deste Contrato, a tomar todas as
medidas necessárias e adequadas, de acordo com as Boas Práticas relativas a

Campos Petrolíferos, para:

a) assegurar, se a Concessionária for de outra forma legalmente responsável,
indemnizações adequadas por danos a Pessoas ou bens causados pelas
Operações Petrolíferas;

b) evitar danos ambientais irremediáveis à Área do Contrato e terras e áreas (O)

marítimas adjacentes ou vizinhas, causados pelas Operações Petrolíferas da /

, cc
LT

Concessionária; e
28.4

28.5

28.6

c) reabilitar, por sua conta, todas as áreas que sofram danos ambientais
resultantes das Operações Petrolíferas.

Se a Concessionária não cumprir o disposto nos artigos 28.2 ou 28.3 ou infringir
uma lei referente à prevenção de danos ambientais, e dessa falta ou infracção
resultar um dano ambiental, a Concessionária tomará todas as medidas
necessárias e razoáveis no sentido de remediar essa falta ou infracção e os
efeitos da mesma.

a) Caso o Governo tenha fundamento razoável para acreditar que quaisquer
obras ou instalações edificadas pela Concessionária ou operações
executadas pela Concessionária na Área do Contrato colocam em perigo ou
podem colocar em perigo Pessoas ou bens de qualquer outra Pessoa ou
causam poluição ou prejudicam a vida selvagem ou o ambiente em níveis
que o Governo considere inaceitáveis, este comunicará à Concessionária as
suas preocupações, e o Governo e a Concessionária encetarão de imediato
conversações para acordarem as medidas correctivas a serem tomadas pela
Concessionária. As referidas medidas correctivas serão empreendidas dentro
de um período de tempo razoável para reparar qualquer dano e prevenir
danos futuros na medida do razoavelmente possível. No caso de se verificar
falta de acordo entre o Governo e a Concessionária relativamente à
existência de um problema do tipo descrito no presente artigo ou quanto às
medidas correctivas a adoptar pela Concessionária, essa questão será
remetida para decisão de um perito único nos termos do artigo 30.6.

b) No caso de qualquer questão submetida a um perito único nos termos da
alínea a) do artigo 28.5, a Concessionária, se tal lhe for solicitado pelo
Governo e desde que essa solicitação seja razoável, adoptará medidas
temporárias para acolhimento das preocupações do Governo.

Sem limitação da generalidade do disposto nos artigos 28.2, 28.3, 28.4 e 28.5, a
Concessionária fará elaborar, por consultores ou uma firma de consultoria
aprovados pelo Governo, tendo em consideração o seu especial conhecimento de
matérias ambientais, um estudo de impacto ambiental com base em termos de
referência determinados pela Concessionária e a aprovar pelo Governo, por
forma a estabelecer qual será o efeito sobre o ambiente, seres humanos, vida

80 ee

»
E
-

[a

28.7

28.8

28.9

selvagem ou vida marinha na Área do Contrato em consequência das Operações

Petrolíferas a realizar no âmbito deste Contrato.

Se a Concessionária não cumprir quaisquer obrigações que lhe são impostas nos
termos deste artigo num período de tempo razoável, o Governo poderá, após
notificar por escrito a Concessionária dessa falta de cumprimento e de lhe
conceder um período de tempo razoável para a remediar, tomar as medidas que
forem necessárias para remediar a falta de cumprimento em causa, recuperando
da Concessionária, imediatamente após ter tomado essas medidas, todas as
despesas em que incorra relativamente às mesmas, acrescidas de juros à taxa
LIBOR mais um (1) ponto porcentual, calculada desde a data em que tais
despesas são efectuadas até ao seu reembolso, contados trimestralmente.
“LIBOR” significa a taxa anual igual à taxa de oferta do período de três (3) meses
no mercado interbancário de Londres para depósitos em dólares dos Estados
Unidos, conforme publicada pelo “Wall Street Journal, ou se não publicada no
mesmo, pelo “Financial Times of London” no primeiro dia do mês a seguir à
primeira data em que tais despesas tenham sido incorridas. No caso de não ser
fixada uma taxa para uma certa data (como fins de semana ou feriados), então,

será utilizada a primeira taxa fixada subsequentemente.

A Concessionária e o MIREM notificar-se-ão mutuamente sobre quaisquer áreas
ou características protegidas ambiental, arqueológica ou historicamente, ou por
outro motivo, que possam ser afectadas pelas Operações Petrolíferas.

Caso as Operações Petrolíferas devam ser realizadas dentro de qualquer área
protegida na Área do Contrato, a Concessionária deverá obter para o efeito uma
autorização adicional do Governo, na medida em que tal seja exigido pela lei

aplicável.

81
Artigo 29

Renúncia e Resolução

29.1 A Concessionária, mediante notificação escrita ao MIREM com uma antecedência

não inferior a 30 (trinta) dias, poderá:

a)

se as suas obrigações relativas a qualquer Período de Pesquisa tiverem sido
cumpridas, renunciar, em qualquer momento posterior, aos seus direitos
relativamente à totalidade da Área do Contrato, com a consequência de que
nenhuma nova obrigação nascerá posteriormente; e

renunciar, a todo o tempo, aos seus direitos relativamente a qualquer área
que seja parte da Área do Contrato, com a consequência de que nenhuma
nova obrigação nascerá posteriormente relativamente a tal área,
estabelecendo-se, no entanto, que:

i) renúncia alguma por parte da Concessionária aos seus direitos sobre
qualquer parte da Área do Contrato a libertará de quaisquer das suas
obrigações estabelecidas no artigo 4; e

ii) qualquer área objecto de renúncia será continuamente delineada por
meridianos e paralelos de latitude expressa em minutos inteiros de um

grau.

29.2 Salvo se de outro modo disposto neste artigo, o Governo poderá, por meio de
notificação à Concessionária, rescindir este Contrato pelas razões previstas na

legislação aplicável, incluindo em qualquer dos seguintes casos:

a)

b)

se a Concessionária se encontrar em situação de incumprimento substancial
dos termos e condições deste Contrato;

se a Concessionária não cumprir, de forma substancial e dentro de um
período de tempo razoável, qualquer decisão final a que se chegue em
resultado de um processo arbitral conduzido nos termos do artigo 30.2 ou,
dentro de um período de tempo razoável, não aceitar como final e vinculativa

RS)
[a

np

b=-

29.3 a)

b)

uma decisão de um perito único a quem, nos termos deste Contrato, haja
sido submetida qualquer matéria ao abrigo do artigo 30;

nos casos em que a Concessionária é constituída por uma Pessoa e for
proferida uma ordem ou aprovada uma decisão por um tribunal de jurisdição
competente no sentido da dissolução da Concessionária, a menos que a
dissolução tenha por finalidade a fusão ou a reorganização e o Governo
tenha sido previamente informado dessa fusão ou reorganização, ou se, sem
a aprovação do Governo, a maioria das acções da Concessionária forem
adquiridas por terceiros que não uma Empresa Afiliada; ou

se a Concessionária for constituída por mais do que uma Pessoa e todas as
Pessoas que constituem a Concessionária forem, para efeitos da alínea a) do
artigo 29.3, Participantes em Incumprimento.

Nos casos em que mais do que uma Pessoa constitua a Concessionária e,
relativamente a qualquer uma dessas Pessoas (doravante designada neste
artigo por o “Participante em Incumprimento”), ocorra um evento do tipo
descrito na alínea c) do artigo 29.2 ou qualquer uma dessas Pessoas
(doravante também referida como o “Participante em Incumprimento”), se
encontre em situação de incumprimento substancial de uma obrigação ao
abrigo deste Contrato que, conforme previsto na alínea a) do artigo 5.2,
constitua uma obrigação individual, o Governo não terá o direito de rescindir
este Contrato nos termos do artigo 29.2 ou de outra forma, a menos que
todas as Pessoas que constituem a Concessionária sejam Participantes em
Incumprimento, podendo, no entanto, com observância do artigo 29.4,
apresentar uma notificação ao Participante em Incumprimento (doravante
designada por uma “Notificação de Cessão”).

Nos casos em que tenha sido apresentada uma Notificação de Cessão a um
Participante em —Incumprimento, este procederá imediata e
incondicionalmente, gratuitamente e livre de quaisquer ónus, à cessão da sua
participação indivisa neste Contrato às demais Pessoas que constituem a
Concessionária (os “Participantes Não Faltosos”), em participações indivisas
na proporção das participações indivisas em que os Participantes Não
Faltosos detêm as suas participações neste Contrato, sendo cada um dos
Participantes Não Faltosos obrigado a aceitar essa cessão. Um Participante

83

9
A
o o— —O — O O Dm pum

e e. = | [= =. [a e n o

o

e

Não Faltoso que aceite essa cessão não será responsável por quaisquer
obrigações do Participante em Incumprimento cedente perante o Governo ou
quaisquer terceiros que se tenham constituído antes da cessão.

29.4 O Governo apenas pode rescindir este Contrato ao abrigo do artigo 29.2 ou
apresentar uma Notificação de Cessão ao abrigo do artigo 29.3 se:

a)

b)

d)

o Governo apresentar um aviso escrito (o “Aviso”) com uma antecedência
não inferior a 90 (noventa) dias à Concessionária ou, consoante o caso, ao
Participante em Incumprimento, manifestando a intenção de rescindir este
Contrato ou de apresentar uma Notificação de Cessão, especificando, em
pormenor, no Aviso, a alegada violação substancial ou outro fundamento
para rescisão ou entrega de Notificação de Cessão em que o Governo se

baseou;

à Concessionária ou ao Participante em Incumprimento for dado um prazo de
30 (trinta) dias, a contar da recepção do Aviso, para prestar quaisquer

informações que deseje ver consideradas pelo Governo;

à Concessionária ou ao Participante em Incumprimento for dado um prazo de
60 (sessenta) dias desde a recepção do Aviso para:

i) corrigir ou eliminar essa violação substancial ou outros fundamentos
especificados no Aviso para rescisão ou para apresentação de uma
Notificação de Cessão; ou

ii) | se essa violação substancial ou outros fundamentos atrás referidos não
puderem ser corrigidos ou eliminados num prazo de 60 (sessenta) dias,
envidar imediatamente esforços no sentido de corrigir ou eliminar a
alegada violação substancial ou outros fundamentos atrás referidos e
prosseguir diligentemente com esses esforços; ou

ii) sendo impossível corrigir ou eliminar essa violação substancial ou
outros fundamentos atrás referidos, pagar uma indemnização razoável
ao Governo relativamente aos mesmos; e

a Concessionária ou o Participante em Incumprimento não tiver:

84 )
i) corrigido ou eliminado no referido prazo de 60 (sessenta) dias essa
violação substancial ou outros fundamentos atrás referidos nos termos
da sub-alínea i) da alínea c) do artigo 29.4;

ii) | envidado esforços diligentes no sentido de corrigir ou eliminar essa
violação substancial ou outros fundamentos atrás referidos nos termos
da sub-alínea ii) da alínea c) do artigo 29.4; ou

ii) sendo impossível corrigir ou eliminar essa violação substancial ou os
outros fundamentos atrás referidos, pago indemnização razoável no
referido prazo de 60 (sessenta) dias;

e a Concessionária ou o Participante em Incumprimento não tiver dado início

a arbitragem nos termos do artigo 29.5.

29.5 Qualquer litígio entre as Partes sobre:

a)

a)

se existem fundamentos ao abrigo do artigo 29.2 com base nos quais este
Contrato possa ser rescindido;

se existem fundamentos ao abrigo do artigo 29.3 com base nos quais possa

ser apresentada Notificação de Cessão a qualquer Pessoa;
se os requisitos das alíneas a), b) e c) do artigo 29.4 foram satisfeitos; ou

se a Concessionária ou, conforme o caso, o Participante em Incumprimento,
corrigiu ou eliminou um fundamento com base no qual este Contrato possa
ser rescindido ao abrigo do artigo 29.2 ou possa ser apresentada uma
Notificação de Cessão ao abrigo do artigo 29.3, ou se foi paga indemnização
total, pronta e efectiva relativamente aos fundamentos para rescisão ou para
apresentação de uma Notificação de Cessão que sejam impossíveis de

corrigir ou eliminar;

será submetido a arbitragem nos termos do artigo 30.

29.6 a)

Nos casos em que a Concessionária tenha comunicado a existência de um
litígio relacionado com qualquer das questões especificadas no artigo 29.5, o

8s

gra

L
b)

Governo não poderá rescindir este Contrato ao abrigo do artigo 29.2 até que
a questão ou questões em litígio tenham sido resolvidas por uma sentença
arbitral e, nesse caso, apenas se a rescisão for consistente com a sentença
arbitral proferida;

Nos casos em que a existência de violação substancial dos termos e
condições deste Contrato diga respeito a uma questão em litígio entre o
Governo e a Concessionária que haja sido submetida à decisão de um perito
único nos termos do artigo 30.6, uma notificação entregue à Concessionária
nos termos do artigo 29.4 não se poderá basear nessa questão como
fundamento para a pretendida rescisão deste Contrato até que o perito único
tenha decidido a questão e, nesse caso, apenas se esse facto for consistente

com a forma como a questão foi decidida.

86

Na
—.—. — pe

=

30.1

30.2

30.3

Artigo 30
Consulta, Arbitragem e Perito Independente

Para efeitos do presente artigo existem duas partes, o Governo e a

Concessionária.

Os litígios serão resolvidos, se possível, por negociação entre as Partes. A
notificação da existência de um litígio será efectuada por uma Parte à outra de
acordo com o disposto no artigo 35. Caso não seja alcançado acordo no prazo de
30 (trinta) dias após a data em que uma Parte notifique a outra da existência de
um litígio, ou noutro prazo mais extenso que esteja expressamente previsto
noutros artigos deste Contrato, qualquer Parte terá direito a ver esse litígio
dirimido por arbitragem ou por um perito conforme previsto neste artigo 30. A
arbitragem e a determinação por perito, conforme atrás referido, constituirão os
únicos métodos de decisão de um litígio ao abrigo deste Contrato.

Sujeito às disposições deste artigo 30 e salvo para a questão submetida a um
perito único conforme o disposto no artigo 30.6, as Partes submeterão qualquer
disputa emergente deste Contrato que não possa ser resolvida por via negocial
nos termos do artigo 30.2, a arbitragem nos termos a seguir descritos:

a) todos os litígios submetidos a arbitragem serão definitivamente dirimidos nos
termos das Regras de Arbitragem da UNCITRAL, em vigor na Data Efectiva;

b) o local de arbitragem será em Genebra, Suiça, a lei aplicável ao mérito da
causa será a lei Moçambicana e a lei que regerá o acordo de arbitragem será
a lei Suiça. A arbitragem será conduzida na língua inglesa. Não obstante o
disposto no artigo 32, a versão em língua inglesa deste Contrato assinada
pelas Partes será utilizada como tradução oficial na instância arbitral;

c) uma sentença de um ou mais árbitros será definitiva e vinculativa para todas
as Partes;

d) o painel arbitral será composto por 3 (três) árbitros nomeados de acordo com
as Regras da UNCITRAL; contudo, mediante acordo mútuo das Partes, a
arbitragem poderá ser conduzida por um único árbitro nos termos das Regras

9
E

, a
= pe

30.4

e) na medida em que tal seja praticável, as Partes deverão continuar a cumprir

arbitral e a existência de qualquer litígio pendente: e

f) quando tenha sido entregue uma notificação da existência de um Litígio nos

imunidade de soberania e renuncia a invocar imunidade:

88
a) relativamente a processos para execução de qualquer das referidas
sentenças arbitrais ou decisões, incluindo, designadamente, imunidade

relativa a citações processuais e à jurisdição de qualquer tribunal; e

b) relativamente a imunidade de execução de qualquer das referidas sentenças
arbitrais contra os bens da República de Moçambique detidos para fins

comerciais.

Para efeitos desta cláusula 30.4, entende-se que as Partes compreenderão cada

entidade que constitua a Concessionária.

30.5 Quaisquer questões em litígio de natureza técnica, que não digam respeito a
interpretação da lei ou aplicação deste Contrato ou que devam ser submetidas a
um perito único nos termos do disposto neste Contrato (ou qualquer outra
questão que as Partes possam de outra forma acordar em submeter ao perito),
deverão ser suscitadas por uma Parte através de notificação escrita para esse
efeito nos termos do artigo 35. Essa notificação conterá uma exposição do litígio
e todas as informações relevantes com ele relacionadas. O perito único será
nomeado por acordo mútuo das Partes e será uma pessoa independente e
imparcial de reputação internacional com qualificações e experiência adequadas.
O perito único designado actuará na qualidade de perito e não na de árbitro ou
mediador, sendo instruído no sentido de resolver o litígio que lhe é submetida no
prazo de 30 (trinta) dias após a sua nomeação. Após a escolha do perito único, a
Parte que receber a referida notificação de submissão da questão apresentará a
sua própria exposição contendo toda a informação que considere relevante
quanto à matéria em litígio. A decisão do perito único será final e vinculativa, não
sendo susceptível de qualquer recurso, salvo em caso de fraude, engano ou erro
de direito. Se as Partes não chegarem a acordo quanto à nomeação do perito
único no prazo de 20 (vinte) dias após uma das Partes ter recebido uma
notificação de submissão da questão nos termos desta cláusula, o perito será
seleccionado pelo Presidente do Instituto da Energia, em Londres, sendo a
pessoa assim seleccionada nomeada pelas Partes.

30.6 O perito único decidirá qual o processo a adoptar na tomada de decisão, incluindo
se as Partes deverão apresentar requerimentos e alegações por escrito ou
oralmente, e as Partes deverão colaborar com o perito único e disponibilizar toda

a documentação e informação que o perito possa solicitar. Toda a RE
N
correspondência, documentação e informação disponibilizada por uma Parte ao
perito único deverá ser também enviada à outra Parte e quaisquer requerimentos
orais efectuados perante o perito único deverão ser realizados na presença de
todas as Partes, e cada Parte terá o direito de resposta. O perito único poderá
obter qualquer opinião técnica ou profissional independente que considere
necessária. A versão inglesa deste Contrato assinada pelas Partes deverá ser
utilizada como tradução oficial em qualquer decisão tomada pelo perito único. Os
honorários e despesas de um perito único nomeado pelas Partes nos termos da
cláusula 30.5 serão suportados em partes iguais pelas Partes.

30.7 Atendendo a que a África do Sul não é ainda parte da Convenção para a
Resolução de Litígios em relação a Investimentos entre Estados e Nacionais de
outros Estados (doravante designada a “Convenção”, fica acordado que o
disposto na cláusula 30.3 deixará de se aplicar e a cláusula 30.8 deverá ser
aplicável e produzir os seus efeitos a partir da data em que a Convenção entre
em vigor na África do Sul e qualquer outro impedimento à aplicação da
Convenção na África do Sul tenha sido eliminado. Se posteriormente, em
qualquer momento, um tribunal constituído nos termos da cláusula 30.8, decida
que, por motivos relacionados com a nacionalidade de qualquer das Partes, não
tem competência para resolver um litígio entre as Partes, qualquer disputa entre
estas deverá ser resolvida nos termos da cláusula 30.3 que deverá novamente
aplicar-se e vincular as Partes. Se à data da entrada em vigor da cláusula 30.8,
estiver a decorrer uma arbitragem nos termos da cláusula 30.3, as disposições da
cláusula 30.8 não serão aplicáveis, e a arbitragem prosseguirá ao abrigo da

cláusula 30.3.

30.8 Após esta cláusula entrar em vigor, conforme disposto na cláusula 30.7, e salvo
no que se refere a qualquer questão submetida a um perito único de acordo com
a cláusula 30.5, as Partes deverão submeter a arbitragem qualquer litígio que não
possa ser resolvido através de negociação de acordo com a cláusula 30.2, de
acordo com o seguinte:

(a) todos os litígios submetidos à arbitragem deverão ser resolvidos de forma
definitiva de acordo com as Regras de Arbitragem do Centro Internacional
para a Resolução de Litígios em relação a Investimentos (doravante »
designadas “Regras CIRLI”) nos termos da Convenção, que estejam em

vigor na Data Efectiva, salvo na medida em que as Regras CIRLI possam CA
Ms
É LT o
(b)

(c)

(a)

(e)

(8)

Nations Commission on International Trade Law - UNCITRAL — na língua e
sigla Inglesa) - CNUDCI. No caso de as Regras de Arbitragem das
UNCITRAL forem aplicadas, a autoridade a apontar será o Tribunal

uma decisão proferida Por um ou mais árbitros será definitiva e vinculativa
para todas as Partes;
30.9

(h)

Arbitragem, e a Parte demandada designará no prazo de 30 (trinta) dias
posteriores à recepção do Requerimento, um (1) árbitro nos termos das
Regras da CIRLI. No prazo de 30 (trinta) dias a contar da data em que os
dois árbitros designados aceitem a sua designação, os árbitros assim
designados acordarão na nomeação de um terceiro árbitro, o qual
desempenhará as funções de Presidente do tribunal arbitral. Se qualquer das
Partes não designar um árbitro conforme acima estabelecido, ou se os
árbitros designados pelas Partes não chegarem a acordo quanto ao terceiro
árbitro no prazo acima referido, o CIRLI, mediante solicitação de qualquer
das Partes, efectuará essas nomeações, conforme seja necessário nos
termos das Regras da CIRLI. Se ambas as Partes tiverem acordado que o
litígio seja decidido por um único árbitro, esse árbitro único será designado
mediante acordo entre as Partes, estando a designação sujeita a aceitação
do respectivo árbitro; contudo, se as Partes não chegarem a acordo na
nomeação de um único árbitro no prazo de 30 (trinta) dias a contar da data
de registo do requerimento de arbitragem, o CIRLI, nomeará o árbitro único
de acordo com as Regras da CIRLI;

na medida em que tal seja possível, as Partes deverão continuar a cumprir
os termos e condições deste Contrato, não obstante o início de uma instância
arbitral e a existência de qualquer litígio pendente; e

o disposto nesta cláusula 30 continuará a aplicar-se após a cessação deste

Contrato, e

Nenhum perito único ou árbitro do tribunal arbitral será da mesma
nacionalidade que qualquer das Partes.

As Partes comprometem-se por este meio a não exercer qualquer direito de

intentar uma acção judicial que haja sido proferida de acordo com este artigo 30

excepto que nada neste Artigo 30.9 será lido ou interpretado como impondo

qualquer limitação ou constrangimento no direito de qualquer das Partes de

solicitar a anulação de qualquer sentença arbitral, interlocutória ou final (a)

tomada por um tribunal arbitral do ICSID com base nos fundamentos e de acordo

com o procedimento previsto no artigo 52 da Convenção ou (b) tomada pelo

tribunal arbitral de acordo com as Regras de Arbitragem da UNCITRAL com base

nos fundamentos estabelecidos no Artigo 52 da Convenção.

92

*»

em
Artigo 31

Lei Aplicável

31.1 Este Contrato reger-se-á e será interpretado de acordo com as leis da República

de Moçambique.

31.2 (a)

(o)

O Governo de Moçambique e a Concessionária acordam cooperar na
prevenção da corrupção. As Partes comprometem-se a adoptar as acções
disciplinares administrativas e medidas legais céleres no tocante às suas
respectivas responsabilidades para impedir, investigar e formular queixa
contra qualquer pessoa suspeita de corrupção ou de qualquer outra conduta

abusiva intencional, de acordo com a legislação nacional.

Nenhuma oferta, prenda, pagamento ou benefício de qualquer espécie, que
seriam ou poderiam ser interpretados como constituindo uma prática ilegal ou
corrupta, deverá ser aceite, directa ou indirectamente, como estímulo ou

recompensa pela celebração deste Contrato.

O disposto na al) b) acima aplicar-se-á igualmente à Concessionária,
Empresas filiadas, seus agentes, representantes, subcontrados ou
consultores quando tal oferta, prenda, pagamento, ou benefício violar:

(i) As leis aplicáveis da República de Moçambique;

(i) As leis do país de constituição da Concessionária ou da principal
empresa-mãe da Concessionária (ou do local principal onde exerce a sua

actividade);

(iii) Os princípios descritos na Convenção das Nações Unidas de Combate a
Corrupção, assinada em Paris, a 17 de Dezembro de 1997, cuja entrada
em vigor se deu a 15 de Fevereiro de 1999, e nos Comentários à

Convenção.

31.3 Referências à lei aplicável nesse Contrato são sem prejuízo dos direitos das Partes

nos termos dos artigos 9.11, 11.9, e 27.13 quando tal lei aplicável é a

moçambicana.

9
E

, >
|
|
|

Artigo 32
Língua

Este Contrato foi redigido nas línguas portuguesa e inglesa, tendo sido elaborados 3
(três) exemplares originais de cada texto para assinatura pelo Governo e pela
Concessionária. Um exemplar original assinado de cada texto será conservado pelas
Partes. Tanto o texto português como o inglês são vinculativos. No entanto, o texto

português prevalecerá em caso de conflito.

94
33.1

33.2

33.3

Artigo 33
Acordo de Operações Conjuntas

Imediatamente após a celebração deste Contrato será assinado pelas Pessoas
que constituem a Concessionária um acordo de operações conjuntas.

O acordo de operações conjuntas está sujeito a aprovação pelo Governo,
constituindo tal aprovação uma condição deste Contrato.

Qualquer outro acordo, para além do acordo de operações conjuntas, que seja
celebrado entre as Pessoas que constituem a Concessionária relativamente às
Operações Petroliferas deverá estar de acordo com o disposto neste Contrato e
deverá ser apresentado ao MIREM assim que tiver sido celebrado.

95

)
Artigo 34
Acordos Futuros

Fica entendido que qualquer acordo escrito que possa em qualquer momento vir a ser
celebrado entre a Concessionária, por um lado, e o Governo, por outro, conforme seja
necessário ou pretendido no contexto do presente Contrato, será considerado como
tendo sido aprovado da mesma forma como se tivesse sido incluído originalmente neste
Contrato.

96
35.1

35.2

Artigo 35
Notificações

Todas as notificações, facturas e outras comunicações nos termos do presente
Contrato considerar-se-ão como tendo sido adequadamente efectuadas ou
apresentadas se formuladas por escrito e entregues pessoalmente ou por correio
expresso, ou enviadas por fax e confirmadas por correio expresso, para os
endereços indicados no artigo 35.2, tendo os portes associados à respectiva
entrega dessas notificações, facturas e outras comunicações sido pagos pelo

remetente.

Todas as notificações serão endereçadas ao Governo ou à Concessionária,

conforme o caso, como se segue:
a) Governo

MINISTÉRIO DOS RECURSOS MINERAIS

Prédio Montepio, Avenida Fernão de Magalhães, n.º 34, 1.º Andar
Caixa Postal 4724

Maputo, Moçambique

À atenção de: Presidente do Conselho de Administração do Instituto Nacional

de Petróleo

Telefone: + 258 21 320 935
Telefax: + 25821 430 850

b) Concessionária
SASOL PETROLEUM MOZAMBIQUE EXPLORATION LIMITADA

Avenida 25 de Setembro, 420, Prédio JAT — 2º andar É)
Maputo %
À atenção de: Presidente do Conselho de Administração EM
Telefone: +25821311711

Telefax:  +25821 311710

97
—

EMPRESA NACIONAL DE HIDROCARBONETOS E.P.
Av. 25 de Setembro, 270, block 1 Time Square, 4º floor
Caixa Postal 4787

Maputo, Moçambique

À Atenção de: Presidente do Conselho de Administração
Telefone: +258 21 429456
Telefax : +258 21 324808

35.3 Sem prejuízo do disposto no artigo 35.4, cada uma das Partes do presente

Contrato poderá substituir ou alterar O endereço atrás indicado através de

comunicação escrita às demais.

354 A Concessionária manterá permanentemente um endereço em Maputo para

efeitos de recepção de notificações.

98
EM TESTEMUNHO DO QUE, o Governo e a Concessionária assinaram este Contrato
em 3 (três) exemplares originais, cada um dos quais nas línguas portuguesa e inglesa,

O GOVERNO DA REPÚBLICA DE MOÇAMBIQUE
Por: Cds Zoo (a PAM th po >

Nome Esperança Laurinda Francisco Nhiuane Bias
Posição Ministra dos Recursos Minerais

Data: 21 de Setembro de 2010

SASOL PETROLEUM MOZAMBIQUE EXPLORATION LIMITADA
Por:

Nome ngelbert Abraham Haan

Posição Managing Director

Data: 21 de Setembro de 2010

EMPRESA NACIONAL ROCARBONETOS. E.P.

Por:
Nome Nelson Arnaldo Ocuâne
Posição Presidente do Conselho de Administração da ENH

Data: 21 de Setembro de 2010

99

DESCRIÇÃO DA ÁREA DO CONTRATO

ANEXO “A”

DD
Área A Ponto x Y Long | DDLat | Km?
1 551428.01 | 7511742.48 | 33.5000 | -22.5000
2 551679.59 | 7588699.49 | 33.5000 | -21.8048
Fronteiras do Parque Nacional de Zinave *
3 605309.31 | 7622169.24 | 34.0167 | -21.5000
. 4 655381.21 | 7621768.80 | 34.5000 | -21.5000
Área A
5 665860.89 | 7621651.45 | 34.6012 | -21.5001 | 8,373
6 665709.62 | 7606929.07 | 34.6012 | -21.6331
7 661759.41 | 7606954.90 | 34.5630 | -21.6332
8 661311.46 | 7566340.81 | 34.5626 | -22.0001
619753.51 | 7566700.53 | 34.1601 | -22.0002
10 | 619351.79 | 7511347.11 | 34.1603 | -22.5002

ANEXO “B”

MAPA DA ÁREA DO CONTRATO

| Area A]

Page 1
ANEXO “C”

Procedimentos Contabilísticos e Financeiros do Contrato
— e]

e — — o — — o Dm us

= =

SECÇÃO 1

141
1.2
1.3
1,4
1.5

SECÇÃO 2
21
22
23
24
25
26

SECÇÃO 3

3.1

3.2
3.3

Índice

DISPOSIÇÕES GERAIS

Definições

Relatórios de apresentação obrigatória pela Concessionária
Língua e unidades de Conta

Pagamentos

Direitos de auditoria e de inspecção do Governo

CLASSIFICAÇÃO, DEFINIÇÃO E AFECTAÇÃO DE
CUSTOS E DESPESAS

Custos de Pesquisa

Despesas de Investimento em Desenvolvimento
e Produção

Custos Operacionais

Custos de Serviços

Despesas Gerais e Administrativas

Fundo de Desmobilização

CUSTOS, DESPESAS, ENCARGOS E
CRÉDITOS DA CONCESSIONÁRIA

Custos Recuperáveis Sem Aprovação Adicional do
Governo
a) Direitos de Superfície
b) Custos de Mão-de-Obra e afins
c) Transporte
d) Débitos por Serviços
e) Material
f) Rendas, Direitos e Outras Liquidações
9) Seguros e Perdas
h) Despesas Legais
i) Custos de Formação
j) Despesas Gerais e Administrativas
k) Custos de Qualquer Garantia Exigida pelo
Governo ao abrigo do Contrato
|) Pagamentos ao Fundo de Desmobilização e os custos
incorridos para desmobilização nos termos da lei aplicável
e do Contrato

Custos Recuperáveis Apenas com a Aprovação do Governo
Custos Não Recuperáveis nos Termos do Contrato

Página

c-2
c-2
c-3
C-4
C-4

C-17
C-17
E

—  — — ms Dum

— o — — o ms Dum

34

3.5

3.6
SECÇÃO 4
SECÇÃO 5

SECÇÃO 6

SECÇÃO 7
SECÇÃO 8
SECÇÃO 9
SECÇÃO 10

SECÇÃO 11

SECÇÃO 12

SECÇÃO 13

Custos Recuperáveis e Dedutíveis
Créditos nos Termos do Contrato
Duplicação de Débitos e Créditos
REGISTO E AVALIAÇÃO DE ACTIVOS
RELATÓRIO DE PRODUÇÃO

RELATÓRIO DO VALOR DA PRODUÇÃO E DO
IMPOSTO SOBRE A PRODUÇÃO DE PETRÓLEO

RELATÓRIO DE RECUPERAÇÃO DE CUSTOS
RELATÓRIO DE RECEITAS E DESPESAS
RELATÓRIO ANUAL FINAL

RELATÓRIO ORÇAMENTAL

PLANO E PREVISÃO A LONGO PRAZO

11.1 Plano de Pesquisa

11.2 | Previsão de Desenvolvimento
11.3 | Alterações ao Plano e à Previsão

MODIFICAÇÃO DOS PROCEDIMENTOS CONTABILÍSTICOS

E FINANCEIROS

CONFLITOS COM O CONTRATO

C17
C-17
c-18
C-19

c-20

C-21

C-22

c-23

C-24

C-25

c-26
c-26
C-27

c-28

c-29
r- p= mo p— p= = ro [a = = pp» = p= mm O. a O o)

[a

Anexo “C”
Procedimentos Contabilísticos e Financeiros do Contrato

Este Anexo está apenso e constitui parte integrante do Contrato de Concessão para
Pesquisa e Produção datado de 21 de Setembro de 2010, entre o Governo da
República de Moçambique, a Sasol Petroleum Mozambique Exploration Limitada e a

Empresa Nacional de Hidrocarbonetos, (ENH) E.P (doravante designado por “o
Contrato”).

C-41
| iai [ mm = [ mm p=

e

1,41

2:

Secção 1
Disposições Gerais

Definições

Para efeitos destes Procedimentos Contabilísticos e Financeiros, os
termos aqui utilizados que estão definidos na lei aplicável, no Contrato, ou

no Acordo de Operações Conjuntas terão o mesmo significado quando

utilizados nestes Procedimentos Contabilísticos e Financeiros.

Relatórios de Apresentação Obrigatória pela Concessionária

a)

No prazo de 90 (noventa) dias após a Data Efectiva, a
Concessionária apresentará ao Governo uma proposta
esquemática de plano de contas, registos e relatórios
operacionais que deverão estar em conformidade com a lei
aplicável e com princípios contabilísticos geralmente aceites e
reconhecidos na indústria petrolífera internacional. No prazo de
90 (noventa) dias após a recepção da referida proposta
esquemática, o Governo comunicará a aprovação da mesma
ou solicitará que se proceda à sua alteração. No prazo de 180
(cento e oitenta) dias após o Governo ter aprovado as
propostas da Concessionária, a Concessionária e o Governo
acordarão no esquema do plano de contas e de registos e
relatórios operacionais que deverão descrever as bases do
sistema e dos procedimentos contabilísticos a desenvolver e
utilizar nos termos do Contrato. Após a aprovação, a
Concessionária deverá sem demora elaborar e fornecer ao
Governo exemplares formais do plano de contas exaustivo
relacionado com as funções contabilísticas, de registo e de
elaboração de relatórios, e permitir que o Governo examine os
manuais da Concessionária, se existirem, e reveja os
procedimentos que são e que serão observados nos termos do
Contrato.

C-2
e)

Sem prejuizo do princípio geral supra, a Concessionária é
obrigada a elaborar, com regularidade, relatórios relativos às
Operações Petrolíferas. Esses Relatórios são os seguintes:

i) Relatório de Produção (ver Secção 5 deste Anexo);

ii) Relatório do Valor da Produção e do Imposto sobre a
Produção de Petróleo (ver Secção 6 deste Anexo);

iii) Relatório de Recuperação de Custos (ver Secção 7
deste Anexo);

iv) Relatório de Receitas e Despesas (ver Secção 8 deste
Anexo);

v) Relatório Anual Final (ver Secção 9 deste Anexo);

vi) Relatório Orçamental (ver Secção 10 deste Anexo);

vii) Planos a Longo Prazo (ver Secção 11 deste Anexo).

Todos os relatórios e declarações serão elaborados em
conformidade com o disposto no Contrato, na lei aplicável e,
quando não existirem disposições aplicáveis em qualquer
destes, em conformidade com princípios contabilísticos
geralmente aceites e reconhecidos na indústria petrolífera

internacional.

1.3 Língua e Unidades de Conta

a)

As contas serão mantidas em dólares dos Estados Unidos da
América e em qualquer outra moeda, que possa ser exigida
nos termos da lei aplicável. As medidas exigidas nos termos
deste Anexo serão efectuadas em unidades métricas e em
barris. A língua a utilizar será a língua inglesa e qualquer outra
lingua que possa ser exigida nos termos da lei aplicável.
Quando se mostre necessário para clarificação a

c-3

Rad
y
Na

1.4

b)

e)

Concessionária poderá também manter contas e registos em
outras línguas, unidades de medida e moedas.

Pretende-se com estes Procedimentos Contabilísticos e
Financeiros que nem o Governo nem a Concessionária
obtenham qualquer ganho ou perda com a variação do câmbio
em detrimento ou em benefício da outra. No entanto, caso haja
algum ganho ou perda resultante da conversão da moeda, este
será creditado ou debitado nas contas ao abrigo do Contrato.

Os montantes recebidos e as despesas efectuadas em
Meticais moçambicanos ou em dólares dos Estados Unidos da
América serão convertidos de Meticais moçambicanos para
dólares dos Estados Unidos da América ou vice-versa com
base na média das taxas de câmbio de compra e venda entre
as moedas em questão, conforme publicadas pelo Banco de
Moçambique ou de acordo com a lei aplicável, em vigor no dia
da transacção em que esses montantes forem recebidos e tais
despesas forem pagas ou conforme acordo entre as Partes.

Pagamentos

a)

b)

e)

Salvo conforme previsto nas alíneas b) e c) da Subsecção 1.4,
todos os pagamentos entre as Partes deverão ser realizados
em dólares dos Estados Unidos da América e através de um
banco indicado por cada Parte que deve receber.

Os pagamentos pela Concessionária de quaisquer impostos
devidos serão efectuados de acordo com o previsto no
Contrato e na lei aplicável.

A Concessionária desonerar-se-á da sua obrigação relativa ao
Imposto sobre a Produção de Petróleo e à quota-parte de

Petróleo Lucro do Governo de acordo com o Contrato.

Todas as quantias devidas pela Concessionária ao Governo
nos termos do Contrato durante qualquer mês civil vencerão,

c-4
= — me pn

por cada dia em que o pagamento de tais quantias estiver em
mora durante esse mês, juros acumulados trimestralmente a
uma taxa anual igual à LIBOR mais um (1) ponto percentual.

1.5 Direitos de Auditoria e de Inspecção do Governo

a)

Mediante notificação prévia à Concessionária com 60
(sessenta) dias de antecedência mínima, a entidade
competente do Governo terá o direito de levar a cabo uma
auditoria às contas e outros registos que a Concessionária
mantenha relativamente a cada ano civil, no prazo de 3 (três)
anos a contar do final do ano civil em questão. A notificação de
quaisquer objecções às contas da Concessionária referentes a
qualquer ano civil terá que ser submetida à Concessionária no
prazo de 3 (três) anos após o final desse ano civil. Para fins de
auditoria, o Governo poderá examinar e verificar, em
momentos razoáveis, todos os débitos e créditos relacionados
com as Operações Petrolíferas, tais como livros e lançamentos
contabilísticos, registos de materiais, e quaisquer outros
documentos, correspondência e registos necessários para
auditar e verificar débitos e créditos. Adicionalmente os
auditores terão o direito de, em conexão com essa auditoria,
visitar e inspeccionar, mediante notificação com antecedência
razoável, todos os locais, unidades de produção, instalações,
armazéns e escritórios da Concessionária que estejam ao
serviço das Operações Petrolíferas incluindo visitar pessoal
relacionado com essas operações.

b) Sem prejuízo do carácter definitivo dos assuntos descritos na

e)

Subsecção 1.5 a), todos os documentos aí referidos deverão ser
conservados e ficar disponíveis para inspecção do Governo pelo
período estabelecido na lei aplicável.

Caso o Governo não proceda a uma auditoria com respeito a um
ano civil ou proceda a auditoria e não emita o relatório desta
dentro do tempo determinado na Subsecção 1.5 a) acima, será

considerado que o Governo não contestou a Declaração de

cs LT
e — — o —o— O — —— — — — —O O DD Du

Recuperação de Custos preparada e mantida pela
Concessionária e tal será considerada verídica e correcta para
propósitos de Recuperação de Custos durante o ano civil em
questão, salvo nos casos de desdenho manifesto dos
procedimentos aplicáveis, fraudes ou conduta dolosa. No caso
em que o Governo proceda à revisão e emita um relatório da
auditoria, será considerado que o Governo não contestou a
Declaração de Recuperação de Custos e tal será considerada
verídica e correcta para propósitos de Recuperação de Custos
durante o ano civil em questão com respeito a cada item que não
seja excepcionado no relatório da auditoria, salvo nos casos de
desdenho manifesto dos procedimentos aplicáveis, fraudes ou
conduta dolosa.

c-6
[a

Secção 2

Classificação, Definição e Afectação de Custos e Encargos

Todas as despesas relacionadas com as Operações Petrolíferas deverão ser

classificadas, definidas e afectadas da forma que se segue:

24

Custos de Pesquisa

São todos os custos directos e custos indirectos afectos, incorridos na

procura de Petróleo na Área do Contrato, incluindo, mas sem se limitar a:

a)

b)

c)

a)

e)

Levantamentos e estudos aéreos, geofísicos, geoquímicos,
paleontológicos, geológicos, topográficos e sísmicos e sua
interpretação.

Perfuração de poços de reconhecimento por testemunhagem (core
hole drilling") e perfuração de poços de água.

Mão-de-obra, materiais e serviços utilizados na perfuração de poços
com o objectivo de encontrar novos Jazigos Petrolíferos ou para
avaliar a dimensão de Jazigos Petrolíferos já descobertos, contanto

que esses poços não sejam completados como poços produtivos.

Instalações utilizadas unicamente em apoio da prossecução destes
fins, incluindo acessos rodoviários e informações geológicas e

geofísicas adquiridas.

Custos de Serviços afectos às Operações de Pesquisa nos termos
estabelecidos pela lei aplicável ou, na falta de previsão legal,
acordados entre o Governo e a Concessionária numa base
sistemática e, na falta de acordo, a determinar por um perito único
de acordo com o artigo 30 do Contrato.

Despesas Gerais e Administrativas afectos às Operações de

Pesquisa nos termos estabelecidos pela lei aplicável ou, na falta de

previsão legal, acordados entre o Governo e a Concessionária numa

C-7
2.2

base sistemática e, na falta de acordo, a determinar por um perito

único de acordo com o artigo 30 do Contrato.
Despesas de Investimento em Desenvolvimento e Produção

Serão todas as despesas incorridas nas Operações de Desenvolvimento e

Produção, incluindo, mas sem se limitar a:

a) Perfuração de poços completados como poços produtivos e
perfuração de poços com a finalidade de produzir a partir de um Jazigo
Petrolífero já descoberto, independentemente tais poços sejam secos
ou produtivos.

b) Completamento de poços através da implantação de tubagem de
revestimento ou de equipamento, ou de outro modo após a perfuração
de um poço, com o propósito de os utilizar como poços produtivos.

c) Custos de perfuração intangíveis, tais como mão-de-obra, materiais
consumíveis e serviços, que não tenham valor residual, e que sejam
incorridos na perfuração e aprofundamento de poços para efeitos de

produção.

d) Custos de instalações de campo, tais como linhas de fluxo, unidades
de produção e tratamento, equipamento da cabeça do poço,
equipamento de subsolo, sistemas de melhoria de recuperação,
plataformas marítimas, instalações de armazenagem de Petróleo,
terminais e cais de exportação, portos e instalações conexas e
acessos rodoviários, que se destinem a actividades de produção.

e) Estudos de engenharia e de concepção para instalações de campo.

f) Custos de serviços afectos às Operações de Desenvolvimento e
Produção, nos termos estabelecidos pela lei aplicável ou, na falta de
previsão legal, acordados entre o Governo e a Concessionária numa
base sistemática, e na falta de acordo, a determinar por um perito
único de acordo com o artigo 30 do Contrato.

c-8 gde se - 5»
2.3

2.4

9) Despesas Gerais e Administrativas afectas às Operações de
Desenvolvimento e Produção nos termos estabelecidos pela lei
aplicável ou na falta de previsão legal, acordados entre o Governo e a
Concessionária numa base sistemática, e, na falta de acordo, a
determinar por um perito único de acordo com o artigo 30 do Contrato.

Custos Operacionais

São constituídos por todas as despesas incorridas nas Operações
Petrolíferas após o início da Produção Comercial e que não constituam
Custos de Pesquisa, Despesas de Investimento em Desenvolvimento e
Produção, Despesas Gerais e Administrativas e Custos de Serviços,

incluindo, mas sem se limitar a:

a) Funcionamento, assistência, manutenção e reparação de poços de
produção e de injecção e todas as instalações de campo concluídas
durante as Operações de Desenvolvimento e Produção.

b) Planeamento, produção, controle, medição e testes do fluxo de
Petróleo, assim como a captação, arrecadação, tratamento,
armazenamento e transporte do Petróleo do Jazigo Petrolífero para
o Ponto de Entrega.

c) O saldo remanescente das Despesas Gerais e Administrativas e dos
Custos de Serviços não afectos às Operações de Pesquisa ou de
Desenvolvimento e Produção.

Custos de Serviços

São constituídos pelas despesas directas e indirectas para apoiar as
Operações Petrolíferas, incluindo armazéns, escritórios, acampamentos,
cais, embarcações, veículos, equipamento rolante motorizado, meios
aéreos, estações de incêndio e segurança, oficinas, instalações de
saneamento básico e de abastecimento de água, centrais eléctricas,
alojamentos, instalações comunitárias e recreativas, mobiliário, utensílios
e equipamento usados nestas actividades. Os Custos de Serviços em
qualquer ano civil incluirão a totalidade dos custos incorridos nesse ano

cg ss
2.5

para adquirir e/ou construir as referidas instalações, assim como as
despesas anuais para as manter e para o seu funcionamento. Todos os
Custos de Serviços serão regularmente afectos aos Custos de Pesquisa,
às Despesas de Investimento em Desenvolvimento e Produção e aos
Custos Operacionais, conforme previsto na Subsecção 2.1 e); Subsecção
2.2 f) e na Subsecção 2.3.

Custos de Serviços incorridos durante o período com início na Data
Efectiva até à data de aprovação pelo Governo do primeiro Plano de
Desenvolvimento para uma determinada Área de Desenvolvimento e
Produção, serão totalmente afectos aos Custos de Pesquisa. A partir da
data da aprovação pelo Governo do primeiro Plano de Desenvolvimento
para uma determinada Área de Desenvolvimento e Produção, caso se
torne necessário afectar Custos de Serviços para ou entre Operações
Petrolíferas, tal afectação será feita numa base equitativa conforme a lei
aplicável, e na falta da lei, como acordado entre o Governo e a
Concessionária numa base sistemática, e na falta de acordo, a afectação
será determinada por um perito único de acordo com o Artigo 30 do

Contrato.

A Concessionária fornecerá uma descrição dos seus procedimentos de
afectação em relação a Custos de Serviços, junto com cada proposta de

Plano de Desenvolvimento.
Despesas Gerais e Administrativas

a) Todas as despesas realizadas na República de Moçambique
relativas ao escritório principal, aos escritórios de campo e a custos
gerais administrativos, incluindo, mas sem se limitar aos serviços de
supervisão, de contabilidade e de relações laborais.

b) Um encargo a título de despesas gerais (“overhead”) para cobrir
serviços prestados fora da República de Moçambique para gerir as
Operações Petrolíferas e para consultoria e assistência ao pessoal,
incluindo serviços financeiros, jurídicos, contabilísticos e de relações
laborais. Este encargo constituirá 5% (cinco por cento) dos custos do
contrato até ao limite de USD 5.000.000 (cinco milhões de dólares N

o a”
dos Estados Unidos da América), de 3% (três por cento) da parcela
de Custos do Contrato entre USD 5.000.000 (cinco milhões de
Dólares dos Estados Unidos da América) e USD 10.000.000 (dez
milhões de dólares dos Estados Unidos da América) e de 1,5% (um
e meio por cento) dos custos do contrato que excedam USD
10.000.000,00 (dez milhões de dólares dos Estados Unidos da
América). Os custos do contrato aqui referidos incluirão todos os
Custos de Pesquisa, Despesas de investimento em
Desenvolvimento e Produção, Custos Operacionais e Custos de

Serviço.

c) Todas as Despesas Gerais e Administrativas serão regularmente
imputadas aos Custos de Pesquisa, às Despesas de Investimento
em Desenvolvimento e Produção e aos Custos Operacionais,
conforme especificado na Subsecção 2.1 f), na Subsecção 2.2 9) e

na Subsecção 2.3.

Despesas Gerais e Administrativas incorridas durante o período que
começa da Data Efectiva até à data aprovação pelo Governo do primeiro
Plano de Desenvolvimento para uma determinada Área de
Desenvolvimento e Produção, serão totalmente afectas aos Custos de
Pesquisa. A partir da data da aprovação pelo Governo do primeiro Plano
de Desenvolvimento para uma determinada Área de Desenvolvimento e
Produção, caso se torne necessário afectar Despesas Gerais e
Administrativas para ou entre Operações Petrolíferas, tal afectação será
feita numa base equitativa acordada pelas partes conforme a lei aplicável,
e na falta de acordo, será determinada por um perito único de acordo com
o Artigo 30 do Contrato.

A Concessionária fornecerá uma descrição dos seus procedimentos de
afectação para Despesas Gerais e Administrativas, junto com cada
proposta de Plano de Desenvolvimento.

2.6 Fundo de Desmobilização

Para os propósitos dos custos relacionados com a implementação de um Plano de
Desmobilização será estabelecido um Fundo de Desmobilização para cada Área de
re

=. — pe

Desenvolvimento e Produção, com início no primeiro do trimestre do ano civil da
ocorrência de qualquer das situações seguintes:

a) o Petróleo Produzido tenha alcançado 50% do agregado de reservas
recuperáveis conforme estabelecido num Plano de Desenvolvimento
aprovado e qualquer reavaliação sucessiva das reservas recuperáveis iniciais;
ou

b) cinco (5) anos antes da término ou renúncia do Contrato ou o uso de qualquer
instalação com a finalidade de extrair Petróleo de uma Área de
Desenvolvimento e Produção dentro do Contrato esteja permanentemente

terminada.

Em todos os trimestres do ano civil subsequentes nos quais é produzido Petróleo, a
Concessionária atribuirá a Custos Operacionais uma porção da estimativa futura de
custo de Desmobilização.

A quantia a ser depositada no Fundo de Desmobilização por um trimestre do ano civil
será tida como Custos Operacionais sujeito à limitação de Recuperação de Custo
estipulada em artigo 9.5 do Contrato e será calculada da seguinte maneira:

QD = (ECA X (CPP/EPR)) - DFB

Onde:

QD é o montante dos fundos a serem
transferidos para o Fundo de
Desmobilização relativamente a um
determinado trimestre de do ano civil;

ECA é o custo estimado do abandono de
operações estabelecidas de acordo com o

Plano de Desmobilização;

EPR é a estimativa feita do remanescente das

Cc-12 e
 — — — — —O —O —O — —O —O ——O O O —O O —O "O me Gu

CPP

DFB

reservas de Petróleo a ser recuperado
aquando da abertura do Fundo de
Desmobilização;

é a produção de Petróleo cumulativa do
trimestre do ano civil relevante.

é o balanço do Fundo de Desmobilização
no final do trimestre anterior.

C-13
31

Secção 3
Custos, Despesas, Encargos e Créditos da Concessionária

Custos Recuperáveis Sem Aprovação Adicional do Governo

Sem prejuízo do disposto no Contrato e na lei aplicável, a Concessionária
suportará e pagará os seguintes custos e despesas respeitantes às
Operações Petroliferas. Estes custos e despesas serão classificados sob
as epígrafes constantes da Secção 2. Estes custos e despesas serão
recuperáveis pela Concessionária nos termos do Contrato e incluem, sem

se limitar a:
a) Direitos de Superfície

Compreende todos os custos directos atribuíveis à aquisição,
renovação ou renúncia de direitos de superfície adquiridos e
mantidos em vigor para a Área do Contrato.

b) Custos de Mão-de-Obra e Afins

i) salários brutos e remunerações, incluindo bónus e prémios
auferidos pelos trabalhadores da Concessionária directamente
envolvidos nas Operações Petrolíferas, independentemente do
local em que tais trabalhadores se encontrem. No caso do
pessoal que apenas dedica uma parte do seu tempo às
Operações  Petrolíferas, fica estabelecido que apenas será
debitada a parte proporcional correspondente áquele dos
ordenados, salários e regalias aplicáveis;

ii) custos da Concessionária relativos a pagamentos de licenças,
férias, doença, indemnizações a não ser por rescisão de
contrato sem justa causa determinada por tribunal laboral ou
tribunal arbitral de jurisdição competente, e incapacidade,
reforma e pensão de sobrevivência aplicáveis aos salários
suportadas nos termos da alínea i) supra. Relativamente às
indemnizações, reforma, e pagamentos de pensões de

sobrevivência mencionadas acima, o montante que constituirá

c14 Fa
e)

custo recuperável será em proporção ao tempo total que o
trabalhador esteve directamente engajado nas Operações
Petrolíferas a tempo inteiro da ligação do trabalhador à
Concessionária e suas Afiliadas. Caso se torne necessário
afectar estes montantes para ou entre Operações Petrolíferas,
tal afectação será feita numa base equitativa conforme a lei
aplicável, e na falta de tal lei, conforme acordado entre o
Governo e a Concessionária, e na falta de acordo, a afectação
será determinada por um perito único conforme o Artigo 30 do
Contrato;

ii) despesas e contribuições efectuadas em conformidade com

imposições ou obrigações nos termos da lei aplicável, que
incidam sobre os custos da Concessionária referentes a
ordenados e salários debitáveis nos termos da alínea i) supra;

iv) o custo da Concessionária com planos estabelecidos para os

v)

seus trabalhadores de seguros de vida, hospitalização, reforma
e outros benefícios de natureza similar, habitualmente
concedidos aos trabalhadores da Concessionária;

despesas razoáveis dos trabalhadores da Concessionária, com
viagem e pessoais, incluindo as incorridas em viagens e
deslocação do pessoal expatriado e suas famílias destacado
para a República de Moçambique, despesas estas que devem
estar em conformidade com a prática normalmente seguida
pela Concessionária;

vi) quaisquer impostos sobre o rendimento das pessoas singulares

que vigorem na República de Moçambique incorridos pelos
trabalhadores e pagos ou reembolsados pela Concessionária.

Transporte

O custo de transporte dos trabalhadores, equipamentos, materiais
e aprovisionamentos necessários à condução das Operações

Petrolíferas.
d)

Débitos por Serviços

ii Contratos com Terceiros

Os custos reais dos contratos de prestação de serviços técnicos ou
de outra natureza celebrados pela Concessionária para as
Operações Petrolíferas com terceiros que não sejam Empresas
Afiliadas da Concessionária, são recuperáveis desde que os
preços pagos pela Concessionária não sejam superiores aos
geralmente cobrados por outros fornecedores internacionais ou
nacionais para trabalhos e serviços comparáveis.

ii) Empresas Afiliadas da Concessionária

Sem prejuízo dos débitos a efectuar de acordo com a Subsecção
2.5, os débitos por serviços prestados às Operações Petrolíferas
por uma Empresa Afiliada da Concessionária terão por base os
custos reais e serão competitivos. Esses débitos não serão
superiores aos preços mais favoráveis cobrados por tal Empresa
Afiliada a terceiros por serviços comparáveis sob condições e
termos similares noutros locais. A Concessionária especificará o
valor dos débitos indicando a proporção relativa aos custos gerais
de tal Empresa Afiliada com materiais, gestão, técnicos e de outra
natureza, bem como o valor que constitui o custo directo da
prestação dos serviços em questão. Se necessário, poderá ser
obtida prova certificada referente à base dos preços debitados junto
dos auditores da Empresa Afiliada.

Material
i) Princípio Geral

Na medida em que seja praticável e consistente com os
requisitos operacionais eficientes, económicas e
internacionalmente aceites apenas deverá ser adquirido ou
fornecido pela Concessionária para uso nas Operações

Petrolíferas o material que for necessário para uso num futuro
e = um

— O um

ii)

ii)

razoavelmente previsível e na medida em que tal aquisição ou
fornecimento estiver em conformidade com o Contrato.

Garantia do Material

A Concessionária não presta qualquer garantia relativa a material
para além da garantia do fornecedor ou fabricante, sendo que no
caso de material ou equipamento defeituoso, qualquer
ajustamento recebido pela Concessionária dos fornecedores/
fabricantes ou dos seus agentes será creditado às contas nos
termos do Contrato.

Valor do material debitado às contas nos termos do Contrato

a) Excepto se de modo diferente se dispuser na alínea b)
infra, o material adquirido pela Concessionária para uso
nas Operações Petrolíferas será valorizado, por forma a
incluir o preço constante da factura, deduzindo quaisquer
descontos comerciais e de pronto pagamento (se
existirem), despesas de compra e de aprovisionamento,
acrescidas de encargos de fretes e de expedição entre o
local de fornecimento e o ponto de embarque, fretes para o
local de destino, seguros, impostos, direitos aduaneiros,
emolumentos consulares, outros encargos incidentes sobre
a importação de material e quando aplicáveis despesas de
manuseamento e transporte do local de importação para o
armazém ou local das operações, não devendo o
respectivo valor exceder o que é correntemente praticado
em transacções normais em mercado de concorrência
(arm's length market).

b) Os materiais adquiridos às Empresas Afiliadas da
Concessionária serão debitados pelos preços especificados

em 1) e 2) desta alínea b).

1) O material novo (estado “A”) será valorizado ao preço
internacional corrente, que não deverá exceder o

c47 2 —
preço prevalecente praticado em transacções normais

em mercado de concorrência.

2) Material Usado (estado “B” e “C”):

ii)

o material que se encontre em bom estado de
utilização e que possa voltar a ser utilizado
sem necessidade de ser reparado será
classificado como sendo de estado “B”, sendo
valorizado em 75% (setenta e cinco por cento)
do preço corrente de materiais no estado novo

conforme anteriormente definido em 1).

o material que não possa ser classificado
como sendo de estado “B”, mas que:

a) depois de reparado poderá vir a ser
utilizado novamente na sua função
original, como bom material em segunda
mão no estado “B”, ou

b) possa ser utilizado na sua função
original, mas não esteja
substancialmente em condições

adequadas para poder ser reparado,

será classificado como sendo de estado “C”,
sendo valorizado em 50% (cinquenta por
cento) do preço corrente de material no estado
novo, conforme anteriormente definido em 1).
O custo de reparação será acrescido ao
material reparado, contanto que o valor total
correspondente ao valor material no estado
“C”, acrescido dos custos de reparação, não
exceda o valor do material no estado “B”.
— o — "O Dum Um

e —  — O — O —O —O —O — O — O mm pum

-

9)

iii) o Material que não possa ser classificado
como sendo de estado “B” ou “C” será
valorizado por um preço correspondente ao
seu estado de uso.

iv) o material envolvendo custos de montagem
será debitado com a percentagem aplicável de
acordo com o seu estado, do preço desse
material desmontado, em estado novo,
conforme definido em 1) supra.

v) quando o uso de material for temporário e o
seu serviço face às Operações Petrolíferas
não justifique a aplicação do critério de
redução de preços, conforme definido em 2) ii)
supra, esse material será valorizado numa
base que resulte num encargo líquido para as
contas nos termos do Contrato que esteja em
conformidade com o valor do serviço prestado.

Rendas, Direitos e Outras Liquidações

Todas as rendas, impostos, taxas, encargos, emolumentos,
contribuições e quaisquer outras imposições e encargos lançados
pelo Governo, suas subdivisões, agências e instituições, na medida
tenham ou venham a ter competências para o efeito em conexão
com as Operações Petrolíferas e que tenham sido pagas, directa ou
indirectamente, pela Concessionária, com excepção do Imposto
sobre o Rendimento das Pessoas Colectivas que tenha incidido
sobre a Concessionária.

Seguros e Perdas

Os prémios e custos incorridos com seguros contratados em
conformidade com o Contrato, desde que, se esses seguros tiverem
sido total ou parcialmente colocados com uma Empresa Afiliada da
Concessionária, esses prémios e custos serão apenas recuperáveis

c-19 es JO
k)

h)

na medida do valor geralmente cobrado por companhias de seguros
concorrentes que não uma Empresa Afiliada da Concessionária. Os
custos e perdas suportados como consequência de ocorrências que
não forem cobertos pelos seguros feitos nos termos do Contrato, e
na medida em que não o forem, são recuperáveis nos termos do
Contrato.

Despesas Legais

São recuperáveis todos os custos e despesas relativos a
contencioso e serviços jurídicos ou serviços conexos, necessários ou
convenientes para a aquisição, perfeição, retenção e protecção da
Área do Contrato, e para contestar ou intentar acções judiciais
envolvendo a Área do Contrato ou qualquer reclamação de terceiros
emergente das actividades ao abrigo do Contrato, ou ainda quantias
pagas relativamente a serviços jurídicos necessários ou
convenientes para protecção de interesses comuns do Governo e da
Concessionária. Quando os serviços jurídicos relativos às referidas
matérias forem prestados por advogados empregados ou avençados
da Concessionária ou de uma Empresa Afiliada da Concessionária,
a respectiva remuneração será incluída nos termos da Subsecção
3.1 b) ou d) supra, conforme o caso.

Custos de Formação

Todos os custos e despesas incorridos pela Concessionária na
formação dos seus trabalhadores sitos em Moçambique, envolvidos
nas Operações Petroliferas da Área do Contrato, e demais formação
exigida nos termos do Contrato ou da lei aplicável.

Despesas Gerais e Administrativas

Os custos referidos na Subsecção 2.5 a) e o encargo descrito na
Subsecção 2.5 b).

Os custos de qualquer garantia exigida pelo Governo ao abrigo do
Contrato.

c-20 E 9
[a

e —  — "O ms um

3.2

3.3

34

3.5

|) Pagamentos ao Fundo de Desmobilização e os custos incorridos
para desmobilização nos termos da lei aplicável e do Contrato.

Custos recuperáveis apenas com a aprovação do Governo

Juros, comissões e encargos relacionados, incorridos com empréstimos
comerciais contraídos pela Concessionária para as Operações Petrolíferas,
na medida em que esses juros, comissões e encargos relacionados sejam
consistentes com os juros, comissões e encargos relacionados
normalmente pagos em empréstimos da mesma natureza, caso em que a
respectiva aprovação não deverá ser recusada sem justificação razoável.

Custos não recuperáveis nos termos do Contrato

a) Custos de comercialização ou de transporte do Petróleo para além
do Ponto de Entrega.

b) Custos de arbitragem e do perito independente nos termos do artigo
30 do Contrato.

c) Imposto sobre a Produção de Petróleo e Imposto sobre o
Rendimento das Pessoas Colectivas.

d) Multas e sanções impostas por qualquer autoridade pública na
República de Moçambique ou em qualquer outro lugar.

Custos Recuperáveis e Dedutíveis

A determinação sobre se os custos e despesas aqui estabelecidas são ou
não recuperáveis aplicar-se-á somente a este Contrato não devendo ser
interpretada como impedindo a Concessionária de deduzir os referidos
montantes no cálculo do seu rendimento líquido derivado das Operações

Petrolíferas para efeitos de IRPC, nos termos da lei aplicável.

Crédito nos Termos do Contrato

C-21 mm
3.6

A receita líquida resultante das seguintes operações será, com observância

da lei aplicável, creditada às contas ao abrigo do Contrato:

a)

e)

d)

e)

Receita líquida resultante de qualquer seguro ou reclamação
relacionada com as Operações Petrolíferas ou quaisquer outros
bens debitados às contas nos termos do Contrato, quando tais
operações ou bens tenham sido segurados e os prémios debitados
às contas, nos termos do Contrato.

Receitas provenientes de terceiros ao Contrato, pelo uso de bens ou
activos debitados às contas nos termos do Contrato.

Quaisquer ajustamentos recebidos pela Concessionária de
fornecedores/ fabricantes, ou dos seus agentes, relacionados com
material defeituoso cujo custo tenha sido previamente debitado às
contas pela Concessionária, nos termos do Contrato.

Rendas, reembolsos ou outros créditos recebidos pela
Concessionária que se apliquem a qualquer débito que tenha sido
feito às contas nos termos do Contrato.

Os montantes recebidos por materiais inventariados ao abrigo do
Contrato, e subsequentemente exportados da República de
Moçambique sem terem sido usados nas Operações Petrolíferas.

As despesas legais debitadas às contas nos termos da Subsecção
3.1 h) e subsequentemente recuperadas pela Concessionária.

Duplicação de Débitos e Créditos

Não obstante qualquer disposição em contrário nestes Procedimentos

Contabilísticos e Financeiros, pretende-se que não haja qualquer duplicação

de débitos ou créditos às contas nos termos do Contrato.

em e”
= = = qm

Secção 4
Registo e Avaliação de Activos

A Concessionária manterá registos detalhados dos bens em uso nas Operações
Petroliferas, de acordo com a lei aplicável e as práticas normalmente aceites nas
actividades de pesquisa e produção na indústria petrolífera internacional. A
Concessionária deverá efectuar inventários dos bens relacionados com o Contrato
com periodicidade razoável, pelo menos uma vez por ano, em relação a bens móveis
com valor unitário igual ou superior a mil dólares norte-americanos (USD 1000), e
uma vez em cada 5 (cinco) anos em relação a bens imóveis. A Concessionária
deverá notificar por escrito o Governo da sua intenção de realizar esses inventários,
com pelo menos 30 (trinta) dias de antecedência, tendo o Governo o direito de se
fazer representar durante a realização dos inventários. A Concessionária especificará
claramente os princípios em que baseou a avaliação dos bens inventariados. Quando
ocorrer uma cessão de direitos ao abrigo do Contrato, a Concessionária poderá
realizar um inventário especial a pedido do cessionário, contanto que o cessionário

suporte os respectivos custos.

es a
5.1

5.2

Secção 5
Relatório de Produção

Após o início da produção comercial a partir da Área do Contrato, a
Concessionária apresentará mensalmente ao Governo um relatório de
produção (doravante designado por “Relatório de Produção”) contendo as
seguintes informações relativas a cada Área de Desenvolvimento e Produção:

a)

b)

e)

e)

9)

A quantidade de Petróleo Bruto produzido.
A quantidade de Gás Natural produzido.

As quantidades de Petróleo utilizadas nas operações de perfuração e
produção, e na bombagem para as instalações de armazenagem do

campo.
As quantidades de Gás Natural queimado.

O volume em estoque de Petróleo (“stocks”) no início do mês.
O volume em estoque de Petróleo (“stocks”) no fim do mês.

Qualquer outra informação relevante que seja exigida nos termos da
lei aplicável.

O Relatório de Produção relativo a cada mês civil deverá ser apresentado ao

Governo no prazo de 20 (vinte) dias após o termo do mês civil em questão.

co (7 $
Secção 6

Relatório do Valor da Produção e do Imposto sobre a Produção de Petróleo

6.1

6.2

A Concessionária elaborará um relatório abrangendo o cálculo do valor justo
de mercado do Petróleo Bruto e do Gás Natural respectivamente, produzido
em cada mês civil e do valor do Imposto sobre a Produção de Petróleo devido

ao Governo. Este relatório deverá conter as seguintes informações:

a)

b)

e)

d)

e)

As quantidades e os preços obtidos pela Concessionária em virtude
das vendas de Petróleo Bruto e Gás Natural respectivamente,
efectuadas a terceiros durante o mês civil em questão.

As quantidades e os preços obtidos pela Concessionária em virtude
das vendas de Petróleo Bruto e Gás Natural respectivamente,
efectuadas a outros, que não terceiros, durante o mês civil em

questão.

A quantidade em estoque de Petróleo Bruto e, se aplicável, de Gás

Natural possuído no fim do mês precedente ao mês civil em questão.

A quantidade em estoque de Petróleo Bruto, e se aplicável, Gás
Natural no fim do mês civil em questão.

O valor total devido a título de Imposto sobre a Produção de Petróleo
relativamente a Petróleo Bruto e Gás Natural respectivamente com

referência ao mês civil em questão.

Se solicitado pelo Governo, informações publicadas de que a
Concessionária disponha relativas aos preços de Petróleo Bruto ou
Gás Natural produzido pelos principais países produtores e
exportadores de petróleo incluindo os preços contratuais, descontos e
prémios, e os preços obtidos nos mercados à vista (“spot markets”).

O Relatório do Valor da Produção e do Imposto sobre a Produção de Petróleo
relativo a cada mês civil deverá ser apresentado ao Governo no prazo de 30

(trinta) dias após o termo do mês civil em questão.

c-25 a 9
na

72

Secção 7
Relatório de Recuperação de Custos

A Concessionária elaborará, em relação a cada trimestre civil, um relatório de

recuperação de custos (doravante designado por “Relatório de Recuperação

de Custos”) contendo as seguintes informações:

a)

d)

e)

9)

Custos recuperáveis transportados do trimestre precedente, se os

houver.

Custos recuperáveis referentes ao trimestre em questão.

Total dos custos recuperáveis no trimestre em questão (Subsecção 7.1
ajeb)).

Quantidade e valor do Petróleo de Custo, adquirido proporcionalmente
em Petróleo Bruto e Gás Natural, de que a Concessionária dispôs

relativamente ao trimestre em questão.

Custos do Contrato recuperados com referência ao trimestre em

questão.

Valor acumulado total dos custos do Contrato recuperados até ao fim

do trimestre em questão.

Valor dos custos do Contrato recuperáveis a transportar para o
trimestre seguinte.

O Relatório de Recuperação de Custos relativo a cada trimestre deverá ser
apresentado ao Governo no prazo de 60 (sessenta) dias após o termo do

trimestre em questão.

ca 1 Y
8.1

8.2

Secção 8
Relatório de Receitas e Despesas

A Concessionária deverá elaborar, em relação a cada trimestre civil, um
relatório de receitas e despesas ao abrigo do Contrato (doravante designado
por “Relatório de Receitas e Despesas”). O relatório deverá individualizar os
Custos de Pesquisa, as Despesas de Investimento em Desenvolvimento e
Produção, os Custos Operacionais, e custos de desmobilização, incluindo as
quantias levantadas do fundo de desmobilização e identificará as principais
rubricas de despesas dentro destas categorias. O relatório deverá identificar o
seguinte:

a) Receitas e despesas reais referentes ao trimestre em questão.

b) Valor acumulado das receitas e despesas referentes ao ano
orçamental em questão.

c) Última estimativa do valor acumulado das despesas no final do ano.

d) Variações entre a previsão orçamental e a última estimativa, e

explicação para os mesmos.

O Relatório de Receitas e Despesas relativo a cada trimestre civil deverá ser
apresentado ao Governo no prazo de 30 (trinta) dias após o termo do

trimestre em questão.

c-27 = ai yY
Secção 9
Relatório Anual Final

A Concessionária elaborará um Relatório Anual Final. Esse relatório conterá as
informações disponibilizadas no Relatório de Produção, no Relatório do Valor da
Produção e do Imposto sobre a Produção de Petróleo, no Relatório de Recuperação
de Custos e no Relatório de Receitas e Despesas, mas terá por base os valores reais
das quantidades de Petróleo produzido e das despesas efectuadas. Com base neste
relatório, quaisquer ajustamentos necessários serão efectuados aos pagamentos
feitos pela Concessionária nos termos do Contrato. O Relatório Anual Final relativo a
cada ano civil será apresentado ao Governo no prazo de 90 (noventa) dias após o
termo do ano civil em questão.

c-28
10.1

10.2

10.3

Secção 10
Relatório Orçamental

A Concessionária elaborará um relatório orçamental anual (doravante
designado por “Relatório Orçamental"). Este relatório deverá individualizar os
Custos de Pesquisa, as Despesas de Investimento em Desenvolvimento e
Produção e os Custos Operacionais, devendo prestar as seguintes

informações:
a) Previsão de despesas e receitas para o ano orçamental, nos termos do
Contrato.

b) Previsão de despesas e receitas acumuladas no final do referido ano

orçamental.

c) Relação demonstrando os principais itens individualizados
compreendidos na previsão de Despesas de Investimento em
Desenvolvimento e Produção do referido ano orçamental.

O Relatório Orçamental deverá ser apresentado ao Governo, relativamente a
cada ano orçamental, com a antecedência mínima de 90 (noventa) dias em
relação ao início do ano a que se refere, excepto no que respeita ao primeiro
ano do Contrato, caso em que o Relatório Orçamental deverá ser apresentado
no prazo de 60 (sessenta) dias a contar da Data Efectiva.

A Concessionária e o Governo reconhecem que os detalhes no Relatório
Orçamental podem carecer de alterações em função das circunstâncias
existentes e que nada do disposto nesta secção limitará a flexibilidade para
proceder a tais alterações. Em consonância com o anteriormente referido,
estabelece-se que será efectuada uma revisão deste Relatório anualmente.

c-29
Secção 11
Plano e Previsão a Longo Prazo

A Concessionária elaborará e apresentará ao Governo um ou os 2 (dois) dos

seguintes planos a longo prazo, consoante o que for apropriado:

11.1

11.2 Previsão de Desenvolvimento

Plano de Pesquisa

Durante o Período de Pesquisa, a Concessionária elaborará um Plano de
Pesquisa por cada período do ano civil corrente e do ano civil subsequente,
com início no primeiro dia de Janeiro após a Data Efectiva (doravante
designado por “Plano de Pesquisa”), o qual deverá conter as seguintes

informações:

a) Estimativa dos Custos de Pesquisa, mostrando os encargos para cada
um dos anos civis cobertos pelo Plano de Pesquisa.

b) Detalhes das operações sísmicas planeadas para cada um desses anos.

c) Detalhes de todas as actividades de perfuração planeadas para cada um

desses anos.
d) Detalhes das necessidades e utilização de infra-estruturas e requisitos.

O primeiro Plano de Pesquisa deverá também incluir a informação acima
descrita referente ao período que se inicia na Data Efectiva e que termina no
último dia de Dezembro desse ano civil.

O Plano de Pesquisa deverá ser revisto no início de cada ano civil após a
Data Efectiva. A Concessionária deverá elaborar e apresentar ao Governo o
primeiro Plano de Pesquisa no prazo de 60 (sessenta) dias a contar da Data
Efectiva e, subsequentemente, deverá elaborar e apresentar ao Governo, com
a antecedência mínima de 90 (noventa) dias antes do final de cada ano civil
após a Data Efectiva, um Plano de Pesquisa revisto.

c-30 ul o x
A Concessionária elaborará uma previsão de desenvolvimento para cada
período de 5 (cinco) anos civis (doravante designada por “Previsão de
Desenvolvimento”), com início no primeiro dia de Janeiro após a data em que
o primeiro Plano de Desenvolvimento tiver sido aprovado e a Concessionária
tenha iniciado a sua implementação.

A Previsão de Desenvolvimento deverá conter as seguintes informações:

a) Previsão das Despesas de Investimento em Desenvolvimento e
Produção para cada ano do período de 5 (cinco) anos civis.

b) Previsão dos Custos Operacionais para cada um desses anos civis.
c) Previsão da produção de Petróleo para cada um desses anos civis.

d) Previsão do número e tipo de pessoal empregue nas Operações
Petrolíferas na República de Moçambique.

e) Descrição dos mecanismos de comercialização de Petróleo propostos.
1 Descrição das principais tecnologias utilizadas.
9) Descrição da relação de trabalho entre a Concessionária e o Governo.

A Previsão de Desenvolvimento deverá ser revista no início de cada ano civil,
com início no segundo ano da primeira Previsão de Desenvolvimento. A
Concessionária deverá elaborar e apresentar a primeira Previsão de
Desenvolvimento ao Governo no prazo de 120 (cento e vinte) dias a contar da
data em que o primeiro Plano de Desenvolvimento tiver sido aprovado e a
Concessionária tenha iniciado a sua implementação. Subsequentemente, a
Concessionária deverá elaborar e apresentar ao Governo uma Previsão de
Desenvolvimento revista com uma antecedência não inferior a 45 (quarenta e
cinco) dias relativamente ao início de cada ano civil, começando no segundo
ano da primeira Previsão de Desenvolvimento.

11.3 Alterações ao Plano e à Previsão

C-31
A Concessionária e o Governo reconhecem que os detalhes no Plano de
Pesquisa e na Previsão de Desenvolvimento poderão carecer de alterações
em função das circunstâncias existentes, e que nada do disposto nesta
secção limitará a flexibilidade de se efectuarem tais alterações. Em
consonância com o anteriormente exposto, estabelece-se que a revisão dos
referidos Plano e Previsão será efectuada anualmente.

c-32 Ea
Secção 12
Modificação dos Procedimentos Contabilísticos e Financeiros
As disposições destes Procedimentos Contabilísticos e Financeiros poderão ser

modificadas apenas de acordo com o Contrato. Quaisquer modificações deverão ser
reduzidas a escrito e conter a data a partir da qual devem produzir efeitos.

c-33
Secção 13
Conflitos com o Contrato

No caso de qualquer conflito entre o disposto nestes Procedimentos Contabilísticos e
Financeiros e o disposto no Contrato, prevalecerá o disposto no Contrato.

e su «ud «dl dd «lcd cAc cd cal cc cd cal cad |cual
e o ms ms um

ANEXO “D”

GARANTIA BANCÁRIA

[Data]

Ministério dos Recursos Minerais

Av. Fernão de Magalhães, 34, 1º andar
Maputo

Moçambique

1. Tivemos conhecimento que em 21 de Setembro de 2010,0 Governo da República
de Moçambique, a Empresa Nacional de Hidrocarbonetos e a Empresa Sasol
Petroleum Mozambique Exploration Limitada (a “Parte Garantida”) celebraram, um
Contrato de Concessão para Pesquisa e Produção para a Área “A” em
Moçambique (o “Contrato”. Para efeitos desta Garantia Bancária, a ENH e a Parte
Garantida são conjuntamente designadas por “Concessionária”. As palavras
iniciadas por letra maiúscula que não sejam definidas nesta Garantia Bancária
terão o significado que lhes é atribuído no Contrato.

2. Nós, o signatário [DESIGNAÇÃO LEGAL DO BANCO] (o “Banco”), por este meio
garantimos, de forma incondicional e irrevogável, salvo o disposto no número 5
infra, ao Governo da República de Moçambique (o “Governo”) o devido e pontual
pagamento de todas as quantias devidas ao Governo pela Parte Garantida
relativas ao incumprimento pela Concessionária da obrigação de trabalho de
Pesquisa referente ao ........................ Período de Pesquisa, até ao máximo de
USS....... (..... dólares dos Estados Unidos da América).

3. O montante da garantia referido no número 2 supra será reduzido periodicamente
mediante entrega ao Banco de um certificado a emitir pela Concessionária, e
rubricado pelo representante do Governo, indicando o montante dessa redução
com base na conclusão dos trabalhos correspondentes às Despesas Mínimas
resultantes do programa de trabalhos de Pesquisa estabelecido no Contrato.

4. A presente Garantia Bancária entra em vigor na Data Efectiva do Contrato e
cessará no termo do ...... Período de Pesquisa, ou, sendo esse o caso, aquando
do termo de qualquer Período de Pesquisa subsequente, ou em momento anterior
em que o total das reduções efectuadas durante qualquer Período de Pesquisa for
igual ao montante da garantia previsto no número 2 supra.
ii..." i:E=Eã=ããRSãS mim

5. O Governo poderá accionar a presente Garantia Bancária mediante apresentação
ao Banco de uma declaração do Governo, por escrito, indicando o montante
reclamado e certificando que o mesmo representa a quantia devida pela Parte
Garantida devido ao incumprimento por parte da Concessionária, do programa de

-. Período de

trabalhos de Pesquisa nos termos do Contrato, relativamente ao .
Pesquisa ou, sendo o caso, qualquer Período de Pesquisa subsequente e que:

(a) a Concessionária não realizou as Despesas Mínimas do programa de
trabalho estipulados no contrato em relação ao Período de Pesquisa
relevante;

(b) a Parte Garantida e a Concessionária foram notificadas, por escrito, pelo
Ministro dos Recursos Minerais, por meio de carta registada ou correio
especial (devendo juntar-se uma cópia da mesma à referida declaração por
escrito), da situação de incumprimento por parte da Concessionária, e dos
pormenores desse incumprimento, e de que está a ser efectuado um
levantamento ao abrigo desta Garantia Bancária incondicional e

irrevogável; e

(c) a Concessionária não sanou a situação de incumprimento após lhe ter sido
conferido um prazo de 30 (trinta) dias após a notificação por escrito para o

efeito, de acordo com a alínea (b), supra.

6. Após a sua revogação ou cessação, a presente Garantia Bancária deverá ser
devolvida à Parte Garantida.

Esta Garantia Bancária vai assinada por um representante do Banco devidamente
autorizado para o efeito, no dia de de 2010

Aceitem a expressão dos nossos melhores cumprimentos,

Em nome e representação de
[DESIGNAÇÃO LEGAL DO BANCO]

Dum

ANEXO “E”

GARANTIA DE EMPRESA MÃE

ESTA GARANTIA é assinada aos de de 20[]

ENTRE

(1)

SASOL PETROLEUM INTERNATIONAL (PTY) LTD uma sociedade constituída nos
termos das leis da República da África do Sul (o "Garante"); e

O GOVERNO DA REPÚBLICA DE MOÇAMBIQUE, aqui representado pela Ministra
dos Recursos Minerais (o "Governo";

(cada um individualmente uma "Parte" e colectivamente as "Partes",

CONSIDERANDO QUE

A

Em |, a Sasol Petroleum Mozambique Exploration Limitada (a
"Concessionária" celebrou com o Governo um Contrato de Concessão para

Pesquisa e Produção (o "Contrato") para a Area “A”, em Moçambique.
O Garante é a empresa mãe da Concessionária.

O Governo requer que o cumprimento devido e adequado das Obrigações da
Concessionária sejam garantidas pelo Garante nos termos desta Garantia e o
Garante está disposto a conceder esta garantia.

NESTE CONTEXTO É ACORDADO O SEGUINTE:

DEFINIÇÕES E INTERPRETAÇÕES

Os termos iniciados por letra maiúscula usados nesta Garantia e não definidos de
outra forma na mesma terão o significado estabelecido no Contrato.

"Afiliada" significa, relativamente a qualquer Parte, uma empresa, sociedade, ou
qualquer entidade legal que controla, ou é controlada por, ou que é controlada por
qualquer entidade que controla a referida Parte. Controle significa a detenção
prática ou jurídica, directa ou indirecta, de cinquenta (50%) ou mais das acções

Pas
Dai:
K conferindo ao titular o direito de votar para ou nomear os directores ou funcionários
| de tal empresa, sociedade ou entidade legal.
12 "Obrigações da Concessionária" significam as obrigações da Concessionária para

Ê com o Governo, emergentes ou relacionadas com as actividades da Concessionária
ou com as Operações Petrolíferas no âmbito do Contrato, incluindo a

Ê implementação final da desmobilização de instalações, durante qualquer período
após a data em que o Plano de Desenvolvimento para a primeira Área de

Ê Desenvolvimento e Produção, delineada ao abrigo dos termos do Contrato tenha
sido aprovado.

=

ad 2 GARANTIA

Ê 2.1 O Garante, irrevogável e incondicionalmente garante, sujeito a todos os outros
termos desta Garantia, que se a Concessionária faltar, no todo ou em parte, ao

Ê cumprimento de quaisquer das Obrigações da Concessionária para com o Governo,
que a Concessionária seja condenada a pagar por sentença definitiva transitada em

Ê julgado de um tribunal judicial ou tribunal arbitral de competente jurisdição, como
resultado ou consequência dos actos ou omissões da Concessionária no

) cumprimento das Obrigações da Concessionária, o Garante deve tão logo quanto

Rs seja razoavelmente praticável após uma demanda feita de acordo com o Artigo 3 da

| presente Garantia, tomar por si próprio os passos que sejam necessários:

-

(a) para cumprir com a Obrigação da Concessionária ou corrigir o

incumprimento; ou

(b) no caso da falta ou incumprimento não for passível de correcção, reiniciar o

t

nad cumprimento da Obrigação da Concessionária violada.

Ê 22 A presente Garantia produzirá efeitos uma vez aprovado o primeiro Plano de
Desenvolvimento, cessando os efeitos com o fim de todas as Operações Petrolíferas

Ê relevantes nos termos do Contrato.

» 23 Com a cessação desta Garantia, o Garante não terá qualquer responsabilidade para

- com o Governo nos termos ou em conexão com esta Garantia, salvo no caso de

qualquer violação notificada pelo Governo de acordo com o Artigo 3 antes da sua
cessação.

A

AS
3 DEMANDAS

31 O Governo notificará a Concessionária e o Garante por escrito quando o
incumprimento de qualquer Obrigação da Concessionária tenha ocorrido, e tal
notificação deverá conter a descrição de tal incumprimento.

3.2 Sujeito às cláusulas 4 e 7 desta Garantia, se a Concessionária não corrigir o
incumprimento especificado na notificação entregue nos termos do Artigo 3.1 acima
no período de trinta (30) dias após a recepção de tal notificação pelo Garante, o

= um

é

” Governo poderá então apresentar uma demanda por escrito ao Garante, que deverá
4 (i) detalhar o alegado incumprimento das Obrigações da Concessionária; e (ii) exigir
al que o Garante tome as medidas previstas no Artigo 2 desta Garantia.

Ê 4 DIREITOS E OBRIGAÇÕES

41 O Governo tem a obrigação, antes de exercer quaisquer dos direitos, poderes ou

soluções a ele conferidos por esta Garantia ou por lei, relativamente ao Garante:

4.1.1 de notificar a Concessionária do incumprimento de uma Obrigação da
Concessionária;

4.1.2 se a Concessionária contestar o incumprimento notificado pelo Governo, ter
obtido uma sentença arbitral ou uma determinação de um perito confirmando

tal incumprimento pela Concessionária; e

4.1.3 a fazer ou apresentar uma reivindicação ou prova sobre a cessassão de
actividades ou dissolução da Concessionária (na medida do que for
aplicável).

5 PRESERVAÇÃO DE DIREITOS

e = = = =" a au

5.1 As obrigações do Garante nos termos desta Garantia não serão consideradas como

; cumpridas ou comprometidas por qualquer acto ou omissão ou por qualquer outro
- evento ou circunstâncias (do conhecimento ou não da Concessionária, do Garante
ou do Governo) que poderiam ou podem (se não por este artigo 5) operar para

| considerar cumpridas ou comprometer a responsabilidade do Garante nos termos

desta Garantia, incluindo mas não se limitando a:

5.1.1 quaisquer das Obrigações da Concessionária serem ou tornarem-se ilegais
ou inválidas com relação às demais Obrigações da Concessionária

es

k
r=

6.1

6.2

71

72

73

74

5.1.2 qualquer prorrogação do prazo (ou outro benefício) concedido à
Concessionária ou qualquer outra pessoa; ou

5.1.3 qualquer alteração ou modificação, renúncia ou desistência de quaisquer dos
termos do Contrato na medida em que tal alteração ou modificação, renúncia

ou desistência seja feita com o consentimento prévio do Garante.
TRANSMISSÃO E SUCESSORES

Nenhum benefício emergente desta Garantia será transmissível a qualquer pessoa

pelo Governo.

O Garante não poderá transmitir os seus direitos e obrigações resultantes nos
termos desta Garantia sem o prévio consentimento escrito do Governo.

LIMITAÇÃO E RESPONSABILIDADE MÁXIMA DO GARANTE

Não obstante qualquer disposição em contrário constante desta Garantia, a
obrigação da Garante de garantir o cumprimento das Obrigações da Concessionaria
não poderá exceder o montante total de USD 40.000.000 (quarenta milhões de

dólares dos Estados Unidos da América).

Não obstante qualquer outra disposição desta Garantia, o Garante terá todos os
direitos, limitações e defesas incluindo, sem limitações, todos os direitos de
compensação, disponíveis para a Concessionária nos termos do Contrato, e em
nenhuma circunstância, será o Garante responsável pelo pagamento de qualquer
valor ao abrigo desta Garantia que seja superior do que aquele a que a
Concessionária seria responsável a pagar se a Concessionária tivesse cumprido
com as Obrigações da Concessionária.

Não obstante qualquer outra disposição desta Garantia, o Governo antes de
qualquer demanda ou antes de qualquer tentativa de cobrança nos termos desta
Garantia, procurará primeiro cobrar da Concessionária esgotando todos os recursos
até a liquidação do património da Concessionária incluindo mas sem se limitar, à
cobertura de seguro relevante disponível para satisfazer qualquer Obrigação da

Concessionária.

Esta Garantia é prestada em benefício do Governo, e nenhum terceiro terá direito a

qualquer benefício ao abrigo da mesma.

ER
o oO os O Um

e e o — o e = aaa

9.1

LEI APLICÁVEL E JURISDIÇÃO

Esta Garantia será regida e interpretada de acordo com as leis da República de
Moçambique. As disposições do Artigo 30 do Contrato aplicar-se-ão mutatis
mutandis a esta Garantia no que diz respeito a todas as disputas entre o Governo, o
Garante e a Concessionária.

NOTIFICAÇÕES

Qualquer notificação a ser prestada por qualquer Parte à outra Parte ao abrigo desta
Garantia deverá ser feita por escrito e deverá ser entregue em mãos ao Garante ou
ao Governo, conforme o caso, ou enviada para o destinatário por meio que deixa
registo escrito ou fac-simile endereçado ao referido destinatário, para o endereço e à
atenção da pessoa no momento designada para tal propósito pelo Garante ou
Governo, conforme o caso, e até que tal notificação seja feita, os endereços do
Garante e do Governo serão os seguintes:

O Garante
Atenção: Director Geral: Global Exploration
6 Sturdee Avenue
Rosebank, Johannesburg
2196
África do Sul
Telefone: +27 11 3440771
Telefax: +27 11522 8377
O Governo

Avenida Fernão de Magalhães 34, 1º andar
Caixa Postal 2904
Maputo, Moçambique

Atenção: Presidente do Instituto Nacional do Petróleo
Telefone: +258 21 320 935
Telefax: +258 21 320 932
e re sm tu -

p=

WEI Hit HEHE au

9.2 Todas as notificações entregues por meio que deixa registo escrito ou em mãos
produzirão os seus efeitos após a recepção. Uma notificação prestada por fac-simile
será tida como recebida quando haja confirmação de transmissão ininterrupta pelo
relatório de transmissão e quando não tenha havido comunicação telefónica do
destinatário ao remetente (a ser confirmado por escrito) que o fac-simile não foi recebido
em forma legível no período de vinte e quatro (24) horas após o envio.

EM TESTEMUNHO DO QUE esta Garantia foi assinada pelo Garante e foi aceite pelo
Governo na data especificada acima.

Por parte da  SASOL  PETROLEUM
INTERNATIONAL (PTY) LIMITED

Por parte do GOVERNO DA REPÚBLICA DE
MOÇAMBIQUE
